Exhibit 10.1

 

 

J.P.Morgan

 

CREDIT AGREEMENT

 

Dated as of May 13, 2009

 

among

 

SEALY MATTRESS COMPANY,
as Borrower

 

SEALY MATTRESS CORPORATION,
as Holdings and a Guarantor

 

SEALY CORPORATION,
as Parent

 

The Several Lenders
from Time to Time Parties Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

 

J.P. MORGAN SECURITIES INC.,
as Joint Lead Arranger and Joint Bookrunner

 

GE CAPITAL MARKETS, INC.,
as Joint Lead Arranger and Joint Bookrunner

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Collateral Agent,

 

CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger and Joint Bookrunner

 

and

 

MIZUHO CORPORATE BANK, LTD.,
as Syndication Agent

 

 

--------------------------------------------------------------------------------


 

TABLE CONTENTS

 

 

 

Page

 

 

SECTION 1.          DEFINITIONS

 

1.1.

Defined Terms

1

1.2.

Exchange Rates

36

 

 

 

SECTION 2.          AMOUNT AND TERMS OF CREDIT

 

2.1.

Commitments

36

2.2.

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

39

2.3.

Notice of Borrowing

39

2.4.

Disbursement of Funds

40

2.5.

Repayment of Loans; Evidence of Debt

41

2.6.

Conversions and Continuations

41

2.7.

Pro rata Borrowings

42

2.8.

Interest

42

2.9.

Interest Periods

43

2.10.

Increased Costs, Illegality, etc

44

2.11.

Compensation

46

2.12.

Change of Lending Office

46

2.13.

Notice of Certain Costs

46

2.14.

Defaulting Lenders

46

2.15.

Incremental Facilities

49

 

 

 

SECTION 3.          LETTERS OF CREDIT

 

3.1.

Letters of Credit

50

3.2.

Letter of Credit Requests

51

3.3.

Letter of Credit Participations

51

3.4.

Agreement to Repay Letter of Credit Drawings

53

3.5.

Increased Costs

54

3.6.

Successor Letter of Credit Issuer

55

3.7.

Existing Letters of Credit

55

 

 

 

SECTION 4.          FEES; COMMITMENTS

 

4.1.

Fees

55

4.2.

Voluntary Reduction of Commitments

56

4.3.

Mandatory Termination of Commitments

56

 

 

 

SECTION 5.          PAYMENTS

 

5.1.

Voluntary Prepayments

57

5.2.

Mandatory Prepayments

57

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.3.

Payments Generally

58

5.4.

Net Payments

60

5.5.

Computations of Interest and Fees

63

5.6.

Limit on Rate of Interest

63

 

 

 

SECTION 6.          CONDITIONS PRECEDENT TO INITIAL BORROWING

 

6.1.

Credit Documents

64

6.2.

Collateral

64

6.3.

Legal Opinions

64

6.4.

No Default

64

6.5.

Concurrent Financings

64

6.6.

Existing Credit Agreement

65

6.7.

Effective Date Certificates

65

6.8.

Corporate Proceedings of Each Credit Party

65

6.9.

Corporate Documents

65

6.10.

Fees

65

6.11.

Representations and Warranties

65

6.12.

Borrowing Base Certificate

65

6.13.

Closing Availability

65

6.14.

Solvency

65

6.15.

Pledged Stock; Stock Powers; Pledged Notes

65

6.16.

Lien Searches

66

6.17.

Insurance

66

6.18.

Perfection Certificate

66

 

 

 

SECTION 7.          CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

 

7.1.

No Default; Representations and Warranties

66

7.2.

Notice of Borrowing; Letter of Credit Request

66

7.3.

Availability

66

 

 

 

SECTION 8.          REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

8.1.

Corporate Status

67

8.2.

Corporate Power and Authority

67

8.3.

No Violation

67

8.4.

Litigation

68

8.5.

Margin Regulations

68

8.6.

Governmental Approvals

68

8.7.

Investment Company Act

68

8.8.

True and Complete Disclosure

68

8.9.

Financial Condition; Financial Statements

68

8.10.

Tax Returns and Payments

69

8.11.

Compliance with ERISA

69

8.12.

Subsidiaries

69

8.13.

Labor Matters

70

8.14.

Patents, etc

70

8.15.

Environmental Laws

70

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

8.16.

Properties

70

8.17.

Solvency

70

 

 

 

SECTION 9.          AFFIRMATIVE COVENANTS

 

9.1.

Information Covenants

71

9.2.

Books, Records and Inspections

74

9.3.

Maintenance of Insurance

74

9.4.

Payment of Taxes

75

9.5.

Consolidated Corporate Franchises

75

9.6.

Compliance with Statutes, Obligations, etc

75

9.7.

ERISA

75

9.8.

Good Repair

76

9.9.

Transactions with Affiliates

76

9.10.

End of Fiscal Years; Fiscal Quarters

76

9.11.

Additional Subsidiary Guarantors and Grantors

76

9.12.

Pledges of Additional Stock and Evidence of Indebtedness

77

9.13.

Use of Proceeds

77

9.14.

Changes in Business

77

9.15.

Further Assurances

77

9.16.

Appraisals

78

9.17.

Field Examinations

79

9.18.

Asset Sales; Casualty and Condemnation

79

9.19.

Post-Closing Covenant

79

 

 

 

SECTION 10.          NEGATIVE COVENANTS

 

10.1.

Limitation on Indebtedness

81

10.2.

Limitation on Liens

84

10.3.

Limitation on Fundamental Changes

85

10.4.

Limitation on Sale of Assets

87

10.5.

Limitation on Investments

88

10.6.

Limitation on Restricted Payments

90

10.7.

Limitations on Debt Payments and Certain Amendments

91

10.8.

Limitations on Sale Leasebacks

92

10.9.

Fixed Charge Coverage Ratio

92

 

 

 

SECTION 11.          EVENTS OF DEFAULT

 

11.1.

Payments

92

11.2.

Representations, etc

93

11.3.

Covenants

93

11.4.

Default Under Other Agreements

93

11.5.

Bankruptcy, etc

93

11.6.

ERISA

94

11.7.

Guarantee

94

11.8.

Pledge Agreement

94

11.9.

Security Agreement

94

11.10.

Mortgages

95

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

11.11.

Subordination

95

11.12.

Judgments

95

11.13.

Change of Control

95

 

 

 

SECTION 12.          THE AGENTS

 

12.1.

Appointment

96

12.2.

Delegation of Duties

96

12.3.

Exculpatory Provisions

96

12.4.

Reliance by Administrative Agent and Security Agents

96

12.5.

Notice of Default

97

12.6.

Non-Reliance on Administrative Agent, Security Agents and Other Lenders

97

12.7.

Indemnification

97

12.8.

Administrative Agent and Security Agents in Their Individual Capacities

98

12.9.

Successor Agent

98

12.10.

Withholding Tax

99

12.11.

Reports

99

12.12.

Security Agents

99

 

 

 

SECTION 13.          [RESERVED]

 

 

 

SECTION 14.          MISCELLANEOUS

 

14.1.

Amendments and Waivers

100

14.2.

Notices

101

14.3.

No Waiver; Cumulative Remedies

103

14.4.

Survival of Representations and Warranties

103

14.5.

Payment of Expenses and Taxes

103

14.6.

Successors and Assigns; Participations and Assignments

104

14.7.

Replacements of Lenders under Certain Circumstances

108

14.8.

Adjustments; Set-off

108

14.9.

Counterparts

109

14.10.

Severability

109

14.11.

Integration

109

14.12.

GOVERNING LAW

109

14.13.

Submission to Jurisdiction; Waivers

110

14.14.

Acknowledgments

110

14.15.

WAIVERS OF JURY TRIAL

110

14.16.

Confidentiality

111

14.17.

USA PATRIOT Act

111

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule 1.1(a)

Mortgaged Properties

Schedule 1.1(b)

Commitments of Lenders

Schedule 1.1(c)

Immaterial Subsidiaries

Schedule 1.1(d)

Existing Letters of Credit

Schedule 8.12

Subsidiaries

Schedule 10.1

Effective Date Indebtedness

Schedule 10.2

Effective Date Liens

Schedule 10.3

Effective Date Parent Assets

Schedule 10.5

Effective Date Investments

 

v

--------------------------------------------------------------------------------

 

 

 

 


 

CREDIT AGREEMENT dated as of May 13, 2009, among SEALY MATTRESS COMPANY, an Ohio
corporation (the “Borrower”), SEALY MATTRESS CORPORATION, a Delaware corporation
(“Holdings”), SEALY CORPORATION, a Delaware corporation (“Parent”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), GENERAL ELECTRIC CAPITAL CORPORATION, as
Co-Collateral Agent, and JPMORGAN CHASE BANK, N.A. (as Administrative Agent and
Collateral Agent (such term and each other capitalized term used but not defined
in this introductory statement having the meaning provided in Section 1)).

 

The parties hereto hereby agree as follows:

 

SECTION 1.                                                            
Definitions

 

1.1.                              Defined Terms.

 

(a)           As used herein, the following terms shall have the meanings
specified in this Section 1.1 unless the context otherwise requires (it being
understood that defined terms in this Agreement shall include in the singular
number the plural and in the plural the singular):

 

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Rate for a three month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided that, for the avoidance of doubt, the Eurodollar Rate for any day
shall be calculated on a daily basis in a manner consistent with the definition
of “Eurodollar Rate”.  Any change in the ABR due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate, respectively.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans and
Protective Advances.

 

“ABR Margin” shall mean 3.00% per annum.

 

“Account” shall mean, individually and collectively, any “Account” referred to
in the Security Agreement.

 

“Account Debtor” shall mean any Person obligated on an Account.

 

“Account Reserves” shall mean any and all reserves which the Security Agents
deem necessary, in their Permitted Discretion, to maintain (including, without
limitation, Dilution Reserves, reserves for rebates, discounts, warranty claims
and inventory returns and reserves for Permitted Liens on Eligible Accounts
ranking prior to the Lien of the Administrative Agent for the benefit of the
Secured Parties) with respect to the Eligible Accounts.  The Security Agents
may, from time to time, in their Permitted Discretion, adjust Account Reserves
used in

 

--------------------------------------------------------------------------------


 

computing the Borrowing Base upon not less than one Business Day’s prior written
notice to the Borrower.

 

“Adjusted Eligible Accounts” shall mean the excess, if any, of (i) Eligible
Accounts over (ii) Account Reserves.

 

“Adjusted Eligible Inventory” shall mean the excess, if any, of (i) Eligible
Inventory over (ii) Inventory Reserves.

 

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Credit Documents.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 270 Park Avenue, New York, New York 10017, or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agents” shall mean each Joint Lead Arranger, the Administrative Agent, the
Security Agents and the Syndication Agent.

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“Applicable Percentage” shall mean, with respect to any Lender, (a) with respect
to Revolving Credit Loans, Letters of Credit Outstanding or Swingline Loans, a
percentage equal to a fraction the numerator of which is such Lender’s
Commitment and the denominator of which is the Total Commitment (if the Total
Commitment has terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Total Credit Exposure at that
time); provided that in the case of Section 2.14 when a Defaulting Lender shall
exist, any such Defaulting Lender’s Commitment shall be disregarded in the
calculation and (b) with respect to Protective Advances or with respect to the
Total Credit Exposure, a percentage based upon its share of the Total Credit
Exposure and the unused Commitments; provided that in the case of Section 2.14
when a Defaulting Lender shall exist, any such Defaulting Lender’s Commitment
shall be disregarded in the calculation.

 

“Approved Fund” shall have the meaning provided in Section 14.6.

 

“Assignment and Acceptance” shall mean a customary assignment and acceptance
substantially in form reasonably satisfactory to the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, the Treasurer or any other senior officer of the
Borrower designated as such in writing to the Administrative Agent and
Collateral Agent by the Borrower.

 

“Availability” shall mean, at any time, an amount equal to (a) the lesser of
(i) the Total Commitment and (ii) the Borrowing Base minus (b) the Total Credit
Exposure.

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total Commitment over (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Loans then outstanding and (ii) the
aggregate Letters of Credit Outstanding at such time.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of a Protective Advance
from the Administrative Agent on a given date, and (c) the incurrence of one
Type of Revolving Credit Loan on a given date (or resulting from conversions on
a given date) having, in the case of Eurodollar Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of Eurodollar Loans).

 

“Borrowing Base” shall mean, at any time, the sum of (a) the product of 85%
multiplied by the Adjusted Eligible Accounts at such time, plus (b) the lesser
of (i) the product of 65% multiplied by the Adjusted Eligible Inventory, valued
at the lower of cost or market value, determined on a first-in-first-out basis,
at such time and (ii) the product of 85% multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered by the Security Agents multiplied by Adjusted Eligible Inventory, valued
at the lower of cost or market value, determined on a first-in-first-out basis,
at such time, minus (c) Reserves.

 

“Borrowing Base Certificate” shall mean a certificate, duly completed and signed
by an Authorized Officer of the Borrower, in a form on the Effective Date which
is satisfactory to each Initial Lender and following the Effective Date in such
form or another form which is reasonably acceptable to the Security Agents in
their sole discretion.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close,
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Canadian Dollars” and shall mean the lawful money of Canada.

 

3

--------------------------------------------------------------------------------


 

“Canadian Letter of Credit Sublimit” shall mean $5,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest or amounts expended or
expensed under leases that are not Capital Leases) by Parent, Holdings, the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Parent, provided that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, (b) the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time or (c) the purchase of plant, property or equipment made within one
year of the sale of any asset (other than sales of inventory in the ordinary
course of business) to the extent purchased with the proceeds of such sale.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Cash Dominion Period” shall mean (i) each period commencing on any date that
Availability shall have either (A) been less than the greater of (x) 15.0% of
the Total Commitment and (y) $15.0 million for five consecutive Business Days or
(B) been less than the lower of (x) 10.0% of the Borrowing Base and (y) 10.0% of
the Total Commitment on any Business Day and ending on the date that
Availability shall have been at least equal to the greater of (x) 15.0% of the
Total Commitment and (y) $15.0 million for 30 consecutive calendar days,
(ii) each period during which an Event of Default under Section 11.1 or 11.5
shall have occurred and is continuing or (iii) each period commencing on the
later of (A) the occurrence of an Event of Default under (x) Section 11.3(a),
11.4, 11.7, 11.8, 11.9, 11.10 or 11.11 or (y) Section 11.3(b) (but in the case
of Section 11.3(b), solely to the extent resulting from a breach of
Section 9.1(a), 9.1(b), 9.2, 9.16 or 9.17) or (z) Section 11.2 (but solely to
the extent that such representation or warranty relates to financial statements
referred to in Section 9.1(a) or 9.1(b) or a Borrowing Base Certificate
delivered pursuant to Section 9.1(e) and an inaccuracy therein resulting in such
Event of Default (I) resulted in a Borrowing that would not have been otherwise
permitted by this Agreement, (II) resulted in the violation of a covenant set
forth in Section 10 or (III) was the basis for avoiding an earlier Cash Dominion
Period) and (B) the date on which the Administrative Agent, the Security Agents
or the Required Lenders have provided written notice

 

4

--------------------------------------------------------------------------------


 

to the Borrower of an election to commence a Cash Dominion Period as a result of
such Event of Default, and ending on the date on which such Event of Default has
been cured or waived.

 

“Cash Management Agreement” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer, controlled disbursement
services, foreign exchange facilities, merchant services (other than those
constituting a line of credit) and other cash management arrangements.

 

“Cash Management Bank” shall mean any Person that at the time it enters into a
Cash Management Agreement is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.

 

“Change of Control” shall mean the occurrence of any of the following:

 

(1)                                  the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than the Permitted Holders, in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of
Parent or any of its direct or indirect parent corporations;

 

(2)                                  Holdings shall cease to own  directly and
of record 100% of the equity interests of the Borrower; or

 

(3)                                  Parent shall cease to own directly and of
record 100% of the equity interests of Holdings.

 

“Co-Collateral Agent” shall mean General Electric Capital Corporation, as the
co-collateral agent for the Lenders under this Agreement and the other Credit
Documents.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall have the meaning assigned to such term in the Pledge
Agreement, the Security Agreement or any Mortgage, as applicable, and shall
include any equivalent term in any such document.

 

“Collateral Access Agreement” shall have the meaning assigned to such term in
the Security Agreement.

 

 “Collateral Agent” shall mean JPMorgan Chase Bank, N.A., as the Administrative
Agent, (i) in its capacity as “secured party” named in all Uniform Commercial

 

5

--------------------------------------------------------------------------------


 

Code financing statements (or similar filings under other personal property
security legislation) filed pursuant to the Credit Documents and (ii) as
“collateral agent” for the Secured Parties under the Security Documents,
together with its successors in any such capacity (it being understood that
JPMorgan Chase Bank, N.A. shall serve in such capacity as “secured party”
subject to direction by the Security Agents).

 

“Collection Account” shall have the meaning assigned to such term in the
Security Agreement.

 

“Commitment” shall mean (a) with respect to each Initial Lender, the amount set
forth opposite such Initial Lender’s name on Schedule 1.1(b) as such Initial
Lender’s “Commitment” and (b) in the case of any Lender that becomes a Lender
after the Signing Date, the amount specified as such Lender’s “Commitment” in
the Assignment and Acceptance pursuant to which such Lender assumed a portion of
the Total Commitment, in each case of the same may be changed from time to time
pursuant to terms hereof.  The aggregate amount of the Commitments as of the
Signing Date is $100,000,000.

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, the rate per annum set forth below opposite the Status in effect on
such day:

 

Status

 

Commitment
Fee Rate

 

 

 

 

 

Level I Status

 

1.00

%

Level II Status

 

0.75

%

 

Notwithstanding the foregoing, the term “Commitment Fee Rate” shall mean 1.00%,
during the period from and including the Effective Date to but excluding
November 30, 2009.

 

“Commitment Utilization Percentage” shall mean, on any date, the percentage
equivalent to a fraction (a) the numerator of which is the Total Credit Exposure
and (b) the denominator of which is the Total Commitment.

 

“Confidential Information” shall have the meaning provided in Section 14.16.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of Parent, Holdings, the Borrower and the Restricted
Subsidiaries, excluding extraordinary losses and extraordinary gains, for such
period, determined in accordance with GAAP, provided that any “income (loss)
before the deduction of income taxes” from disposed or discontinued operations
shall be excluded.

 

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of (a) Consolidated Earnings and to the extent
already deducted in arriving at Consolidated Earnings for such period:
(b) Consolidated Interest Expense, (c) depreciation expense, (d) amortization
expense, including amortization of deferred financing fees, (e) unusual or
non-recurring charges and restructuring charges or reserves (including
severance, relocation costs and one-time compensation charges and other costs
related to closure of facilities) in an amount not to exceed $15,000,000 in any
Test Period, (f) non-cash charges

 

6

--------------------------------------------------------------------------------


 

(other than accruals of liabilities in the ordinary course of business)
(provided that if any such non cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period), (g) losses on asset sales (other than sales of inventory in the
ordinary course of business), (h)  Transaction Expenses, (i) any expenses or
charges incurred in connection with any issuance of debt, equity securities or
any refinancing transaction and (j) any fees and expenses related to Permitted
Acquisitions, (k) any deduction for minority interest expense (except to the
extent of dividends to minority stockholders during such period), (l) the amount
of consulting and advisory fees and related expenses paid to KKR Capstone, KKR
or any of their respective Affiliates and directors and officers’ insurance
premiums paid for the account of any of the foregoing in an amount not to exceed
$4,000,000 in any Test Period, less, without duplication, the sum of the
following amounts for such period to the extent they increased Consolidated
Earnings in such period of (m) non-recurring gains, (n) non-cash gains
(excluding (i) accruals of revenue in the ordinary course of business and
(ii) any such non-cash gain to the extent it represents the reversal of an
accrual or reserve for potential cash items that reduced Consolidated EBITDA in
any prior period) and (o) gains on asset sales (other than sales of inventory in
the ordinary course of business), all as determined on a consolidated basis for
Parent, Holdings, the Borrower and the Restricted Subsidiaries in accordance
with GAAP, provided that (i) there shall be excluded from Consolidated Earnings
for any period the income from continuing operations before income taxes and
extraordinary items of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Earnings, except to the extent
actually received in cash by Holdings, the Borrower or its Restricted
Subsidiaries during such period through dividends or other distributions,
(ii) there shall be excluded in determining Consolidated EBITDA non-operating
currency transaction gains and losses and (iii) to the extent included in
Consolidated Earnings, there shall be excluded in determining Consolidated
EBITDA for any period any non-cash adjustments resulting from the application of
Statement of Financial Accounting Standards No. 133 and its related
pronouncements and interpretations.

 

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP),
net of cash interest income, of Parent, Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Parent, Holdings, the Borrower and the Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedge Agreements (other than (x) currency swap agreements, currency future
or option contracts and other similar agreements and (y) any non-cash interest
expense attributable to the movement in the mark to market valuation of
obligations under Hedge Agreements or other derivative instruments pursuant to
Statement of Financial Accounting Standards No. 133), but excluding, however,
(a) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses, (b) expensing of financing fees and (c) any other amounts of
non-cash interest, all as calculated on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from Consolidated Interest Expense
for any period the cash interest expense (or income) of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Interest Expense.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Senior Secured Debt” shall mean, as of any date of determination,
the sum of all Indebtedness of Parent, Holdings, the Borrower and the Restricted
Subsidiaries for borrowed money outstanding on such date under this Agreement,
the Initial Secured Notes and any Permitted Additional Secured Notes.

 

“Consolidated Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as
of any date of determination, the ratio of (a) Consolidated Senior Secured Debt
as of the last day of the relevant Test Period to (b) Consolidated EBITDA for
such Test Period, provided that the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio shall be calculated on a Pro Forma Basis.

 

“Credit Documents” shall mean this Agreement, the Intercreditor Agreement, the
Security Documents, each Letter of Credit and any promissory notes issued by the
Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance, extension or amendment (to the extent
such amendment increases the amount thereof) or renewal of a Letter of Credit.

 

“Credit Exposure” shall mean with respect to any Lender the sum of the following
on such date:  (i) the outstanding amount of Revolving Credit Loans of such
Lender plus (ii) the Letter of Credit Exposure of such Lender plus (iii) the
Swingline Exposure of such Lender plus (iv) an amount equal to such Lender’s
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

 

“Credit Party” shall mean each of the Borrower and the Guarantors.

 

“Default” shall mean an Event of Default or any event, act or condition that
with notice or lapse of time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent in good faith, that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit, Swingline Loans or Protective
Advances within three Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent, the Letter of
Credit Issuer, the Swingline Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally (as
reasonably determined by the Administrative Agent) under which it has committed
to extend credit, (c) failed, within three Business Days after written request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Revolving Credit
Loans and participations in then outstanding Letters of Credit, Swingline Loans
and Protective Advances, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian

 

8

--------------------------------------------------------------------------------


 

appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable.

 

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales for the 12
most recently ended fiscal months.

 

“Dilution Reserve” shall mean, at any date, the product of (a) the excess (if
positive) of (i) the applicable Dilution Ratio minus (ii) 5.0% multiplied by
(b) the Eligible Accounts of the applicable Credit Parties, as the context may
require, on such date.

 

“Document” shall have the meaning assigned to such term in the Security
Agreement.

 

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with regard to any
Letter of Credit denominated in Canadian Dollars, the amount of Dollars which is
equivalent to the amount so expressed in Canadian Dollars at the applicable
quoted spot rate on the appropriate page of the Reuter’s Screen as determined by
the Administrative Agent at the relevant time.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“Effective Date” shall mean the date upon which the conditions set forth in
Section 6 are satisfied.

 

“Eligible Accounts” shall mean, at any time, the Accounts of any Credit Party
(other than Holdings) which in accordance with the terms hereof are eligible as
the basis for the extension of Revolving Loans and Swingline Loans and the
issuance of Letters of Credit hereunder.  Eligible Accounts shall not include
any Account:

 

(a)                                  which is not subject to a first priority
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties);

 

9

--------------------------------------------------------------------------------


 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, (ii) a Permitted Lien and (iii) Liens permitted hereunder pursuant to
clause (h) of Section 10.2(A);

 

(c)                                  (i) which is unpaid more than 90 days after
the date of the original invoice therefor (except that up to $2,500,000 of
Accounts which are unpaid more than 120 days after the date of the original
invoice but otherwise meet the requirements of this definition may be included)
or more than 60 days after the original due date, or (ii) which has been written
off the books of the Credit Parties or otherwise designated as uncollectible;

 

(d)                                 which is owing by an Account Debtor for
which more than 50% of the Accounts owing from such Account Debtor and its
Affiliates are ineligible;

 

(e)                                  which is owing by an Account Debtor to the
extent the aggregate amount of Accounts owing from such Account Debtor and its
Affiliates to the Credit Parties exceeds 10.0% (or, in the case of an Account
Debtor (i) identified in writing to the Security Agents prior to the Signing
Date (and acknowledged in writing by the Security Agents), 15%, (ii) with an
Investment Grade Rating but not a High Investment Grade Rating, 20.0% or
(ii) with a High Investment Grade Rating, 30.0%) of the aggregate amount of
Eligible Accounts of the Credit Parties but only to the extent of such excess
over the applicable threshold;

 

(f)                                    with respect to which any covenant,
representation, or warranty contained in this Agreement or in the Security
Agreement has been breached or is not true in any material respect;

 

(g)                                 which (i) does not arise from the sale of
goods or performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or other documentation reasonably satisfactory to the
Security Agents which has been sent to the Account Debtor, (iii) represents a
progress billing, (iv) is contingent upon a Credit Party’s completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;

 

(h)                                 for which (i) the goods giving rise to such
Account have not been shipped to the Account Debtor or (ii) the services giving
rise to such Account have not been performed by the applicable Credit Party or
if such Account was invoiced more than once, unless, (A) in the case of clause
(h)(i) preceding, the Account Debtor on such Account has instructed the
applicable Credit Party in writing to deliver such goods to a designated area at
or near the applicable Credit Party’s facility or otherwise store such goods for
the account of such Account Debtor and has agreed, pursuant to the terms of the
quotation or purchase order for such Account or by separate agreement, that such
delivery or storage constitutes delivery of such goods by the Borrower, in any
such case in form and substance reasonably satisfactory to the Security Agents;

 

10

--------------------------------------------------------------------------------


 

(i)                                     which is owed by an Account Debtor which
has (i) applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets, (ii) had possession of all or a
material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up or voluntary or involuntary case under any state or federal
bankruptcy laws unless the Security Agents shall have determined in their sole
discretion to include such Accounts, (iv) admitted in writing its inability to
pay its debts as they become due, (v) become insolvent or (vi) ceased operation
of its business;

 

(j)                                     which is owed by any Account Debtor
which has sold all or a substantially all of its assets;

 

(k)                                  which is owed by an Account Debtor which
(i) does not maintain an office in the U.S. or Canada (other than Quebec) or
(ii) is not organized under applicable law of the U.S., any state of the U.S. or
the District of Columbia, Canada, or any province or other political subdivision
of Canada (other than Quebec) unless, in either case, such Account is backed by
a letter of credit reasonably acceptable to the Security Agents which is in the
possession of, has been assigned to and is directly drawable by the Collateral
Agent;

 

(l)                                     which is owed in any currency other than
U.S. dollars;

 

(m)                               which is owed by (i) the government (or any
department, agency, public corporation, or instrumentality thereof) of any
country other than the U.S. unless such Account is backed by a letter of credit
reasonably acceptable to the Security Agents which is in the possession of and
directly drawable by the Collateral Agent or (ii) the government of the U.S., or
any department, agency, public corporation, or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the
Lien of the Collateral Agent in such Account have been complied with to the
Security Agents’ reasonable satisfaction;

 

(n)                                 which is owed by (i) any employee, officer,
director, agent or direct stockholder of any Credit Party or (ii) any other
Affiliate of any Credit Party with respect to which such Credit Party does not
deal on an arms-length basis;

 

(o)                                 which is owed by an Account Debtor or any
Affiliate of such Account Debtor to which such Credit Party is indebted, but
only to the extent of such indebtedness or is subject to any security, deposit,
progress payment, advance payment or deposit, retainage or other similar advance
made by or for the benefit of an Account Debtor, in each case to the extent
thereof;

 

(p)                                 which is subject to any counterclaim,
deduction, defense, setoff or dispute but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;

 

(q)                                 which is evidenced by any promissory note,
chattel paper, or instrument;

 

11

--------------------------------------------------------------------------------


 

(r)                                    which is owed by an Account Debtor
located in any jurisdiction which requires filing of a “Notice of Business
Activities Report” or other similar report in order to permit the Borrower to
seek judicial enforcement in such jurisdiction of payment of such Account,
unless the Borrower has filed such report or qualified to do business in such
jurisdiction;

 

(s)                                  with respect to which such Credit Party has
made any agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Credit Party created a new receivable
for the unpaid portion of such Account;

 

(t)                                    which does not comply in all material
respects with the requirements of all applicable laws and regulations, whether
Federal, state or local, including without limitation the Federal Consumer
Credit Protection Act, the Federal Truth in Lending Act and Regulation Z of the
Board;

 

(u)                                 which is for goods that have been sold under
a purchase order or pursuant to the terms of a contract or other agreement or
understanding (written or oral) that indicates or purports that any Person other
than a Credit Party has or has had an ownership interest in such goods, or which
indicates any party other than a Credit Party as payee or remittance party;

 

(v)                                 which was created on cash on delivery terms;
or

 

(w)                               which the Security Agents in their Permitted
Discretion otherwise determine to be ineligible.

 

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Security Agents’ Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the applicable Credit Party may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Credit Party to
reduce the amount of such Account.

 

Standards of eligibility may be made more restrictive (and such increased
restrictiveness subsequently reversed in whole or in part) from time to time
solely by the Security Agents in the exercise of their Permitted Discretion,
with any such changes to be effective one Business Day after delivery of written
notice thereof to the Borrower and the Lenders.

 

“Eligible Inventory” shall mean, at any time, the Inventory of any Credit Party
(other than Holdings) which in accordance with the terms hereof is eligible as
the basis for the extension of Revolving Loans, Swingline Loans and the issuance
of Letters of Credit hereunder.  Eligible Inventory shall not include any
Inventory:

 

12

--------------------------------------------------------------------------------


 

(a)                                  which is not subject to a first priority
perfected Lien in favor of the Administrative Agent (for the benefit of the
Secured Parties);

 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the Administrative Agent for the benefit of the Secured
Parties, (ii) a Permitted Lien and (iii) Liens permitted hereunder pursuant to
clause (h) of Section 10.2(A);

 

(c)                                  which is, in the Security Agents’ Permitted
Discretion, slow moving, obsolete, unmerchantable, defective, unfit for sale or
unacceptable due to age, type, category and/or quantity;

 

(d)                                 with respect to which any covenant,
representation, or warranty contained in this Agreement or the Security
Agreement has been breached or is not true in any material respect and which
does not conform in any material respect to all standards imposed by any
Governmental Authority;

 

(e)                                  in which any Person other than a Credit
Party shall (i) have any direct or indirect ownership, interest or title to such
Inventory or (ii) be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein;

 

(f)                                    which constitutes spare or replacement
parts, subassemblies, packaging and shipping material, manufacturing supplies,
samples, prototypes, displays or display items, bill-and-hold goods, repossessed
goods, defective or damaged goods, goods held on consignment, or goods which are
not of a type held for sale in the ordinary course of business;

 

(g)                                 which is not located in the U.S. or is in
transit with a common carrier from vendors and suppliers; provided that up to
$5,000,000 of Inventory in transit of the Credit Parties from vendors and
suppliers may be included as eligible pursuant to this clause (g) so long as
(i) the Security Agents shall have received (1) a true and correct copy of the
bill of lading and other shipping documents for such Inventory, (2) evidence of
satisfactory casualty insurance naming the Collateral Agent as loss payee and
otherwise covering such risks as the Security Agents may reasonably request and
(3) if the bill of lading is (A) non-negotiable and the inventory is in transit
within the United States, a duly executed Collateral Access Agreement from the
applicable customs broker for such Inventory or (B) negotiable, confirmation
that the bill is issued in the name of the Borrower and consigned to the order
of the Collateral Agent, and an acceptable agreement has been executed with the
Borrower’s customs broker, in which the customs broker agrees that it holds the
negotiable bill as agent for the Collateral Agent and has granted the Collateral
Agent access to the Inventory and (ii) the common carrier is not an Affiliate of
the applicable vendor or supplier;

 

(h)                                 which is located in any location leased by a
Credit Party unless (A) the lessor has delivered to the Collateral Agent a
Collateral Access Agreement or (B) a Reserve for rent, charges and other amounts
due or to become due with respect to such facility has been established by the
Security Agents in their Permitted Discretion (which

 

13

--------------------------------------------------------------------------------


 

Reserve may be reduced if a subsequent Collateral Access Agreement has been
received by the Collateral Agent);

 

(i)                                     which is located in any third party
warehouse or is in the possession of a bailee (other than a third party
processor) and is not evidenced by a Document (other than bills of lading to the
extent permitted by clause (g) above), unless (i) such warehouseman or bailee
has delivered to the Collateral Agent a Collateral Access Agreement and such
other documentation as the Security Agents may require or (ii) an appropriate
Inventory Reserve has been established by the Security Agents in their Permitted
Discretion;

 

(j)                                     which is being processed offsite at a
third party location or outside processor or is in-transit to or from said third
party location or outside processor;

 

(k)                                  which is a discontinued product or
component thereof;

 

(l)                                     which is the subject of a consignment by
such Credit Party as consignor, unless (i) a protective UCC-1 financing
statement has been properly filed against the consignee and (ii) there is a
written agreement acknowledging that such Inventory is held on consignment, that
such Credit Party retains title to such Inventory, that no Lien arising by,
through or under such consignee has attached or will attach to such Inventory
and requiring consignee to segregate the consigned Inventory from the
consignee’s other personal or movable property and having such other terms as
the Security Agents may require for consigned Inventory in their Permitted
Discretion;

 

(m)                               which contains or bears any intellectual
property rights licensed to such Credit Party unless the Security Agents are
satisfied that the Collateral Agent may sell or otherwise dispose of such
Inventory without (i) infringing the rights of such licensor, (ii) violating any
contract with such licensor, or (iii) incurring any liability with respect to
payment of royalties other than royalties incurred pursuant to sale of such
Inventory in the ordinary course under the current licensing agreement;

 

(n)                                 which is not reflected in a current
perpetual inventory report of such Credit Party (unless such Inventory is
reflected in a report to the Collateral Agent as “in transit” Inventory); or

 

(o)                                 for which reclamation rights have been
asserted by the seller.

 

Standards of eligibility may be made more restrictive from time to time (and
such increased restrictiveness subsequently reversed in whole or in part) solely
by the Security Agents in the exercise of their Permitted Discretion, with any
such changes to be effective one Business Day after delivery of written notice
thereof to the Borrower and the Lenders.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of Real Estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given,

 

14

--------------------------------------------------------------------------------


 

under any such Environmental Law (hereinafter, “Claims”), including (i) any and
all Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

 

“Equipment” shall have the meaning assigned to such term in the Security
Agreement.

 

“Equity Cure” shall have the meaning set forth in Section 10.9.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the date of this Agreement and any subsequent provisions of ERISA
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“Eurodollar Loan” shall mean any Revolving Credit Loan bearing interest at a
rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Margin” shall mean 4.00% per annum.

 

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “Eurodollar Rate” with respect to such Eurodollar Loan
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

15

--------------------------------------------------------------------------------


 

“Event of Default” shall have the meaning provided in Section 11.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Subsidiary” shall mean shall mean (a) each Domestic Subsidiary that is
not a Material Subsidiary, (b) any Domestic Subsidiary substantially all the
assets of which consist of capital stock or other equity interests of Foreign
Subsidiaries, (c) each Domestic Subsidiary that is prohibited by (i) any
Requirement of Law or (ii) any applicable contractual requirement existing at
the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect), in each
case, from guaranteeing or granting Liens to secure the Obligations,  (d) each
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) any other
Domestic Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of guaranteeing
or granting Liens to secure the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (f) each Unrestricted
Subsidiary and (g) any non-wholly owned Subsidiary.  Each Domestic Subsidiary
that is not a Material Subsidiary as of the Signing Date is listed on Schedule
1.1(c).

 

“Existing Credit Agreement” shall mean the Third Amended and Restated Credit
Agreement, dated as of August 25, 2006, among the Borrower, Holdings, Parent,
Sealy Canada Ltd. Ltee, as Canadian Borrower, the lending institutions from time
to time parties thereto, J. P. Morgan Securities Inc., as joint lead arranger
and joint bookrunner, Citigroup Global Markets Inc., as joint lead arranger and
joint bookrunner, Citibank, N.A., as syndication agent, JPMorgan Chase Bank,
N.A., as administrative agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian administrative agent, and General Electric Capital Corporation,
Wachovia Bank, National Association, and LaSalle Bank National Association, as
co-documentation agents.

 

“Existing Letters of Credit” shall mean the letters of credit identified on
Schedule 1.1(d) hereto and shall in any event include amendments, extensions and
renewals thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Final Date” shall mean the date on which the Commitments shall have terminated,
no Loans shall be outstanding, the Letters of Credit Outstanding shall have been
reduced to zero and all other Obligations under this Agreement (other than
(a) obligations under Secured Hedge Agreements not yet due and payable,
(b) obligations under Cash Management Agreements not yet due and payable and
(c) contingent indemnification and expense reimbursement obligations with
respect to which no claim has been asserted) shall have been paid in full.

 

16

--------------------------------------------------------------------------------


 

“Fitch” means Fitch Ratings, Ltd., a division of Fitch, Inc., or any successor
by merger or consolidation to its business.

 

“Fixed Charge Coverage Ratio” shall mean the ratio, for any Test Period, of
(a) Consolidated EBITDA for such Test Period minus the unfinanced portion of
Capital Expenditures made by Holdings, the Borrower and the Restricted
Subsidiaries during such Test Period minus expense for taxes paid in cash during
such Test Period net of cash refunds received during such Test Period to
(b) Fixed Charges for such Test Period, all calculated for Parent, Holdings, the
Borrower and the Restricted Subsidiaries on a consolidated basis, provided that
the Fixed Charge Coverage Ratio shall be calculated on a Pro Forma Basis.

 

“Fixed Charges” shall mean, with reference to any Test Period, without
duplication, cash Consolidated Interest Expense paid during such Test Period
plus payments of Capitalized Lease Obligations during such Test Period plus
scheduled principal payments on Indebtedness made during such Test Period plus
Restricted Payments (other than refinancings of Indebtedness with the proceeds
of Permitted Refinancing Indebtedness) paid in cash during such Test Period
pursuant to Section 10.6(c) or (d), all calculated for Parent, Holdings, the
Borrower and the Restricted Subsidiaries on a consolidated basis, provided that
there shall be excluded from Fixed Charges for any Test Period any of the
foregoing items to the extent attributable to Unrestricted Subsidiaries for such
Test Period and to the extent otherwise included in Fixed Charges for such Test
Period, except to the extent actually paid in cash by Parent, Holdings, the
Borrower or its Restricted Subsidiaries during such period (other than from
dividends or other distributions from an Unrestricted Subsidiary).

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Forward Purchase Contract” shall mean the letter agreement to be dated prior to
the Effective Date, by and among the Borrower, Parent and Sealy Holding LLC in
form reasonably satisfactory to each Initial Lender.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided, however, that if there
occurs after the date hereof any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10, the Lenders and the
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and,

 

17

--------------------------------------------------------------------------------


 

until any such amendments have been agreed upon, the covenants in Section 10
shall be calculated as if no such change in GAAP has occurred.  Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of Parent, Holdings, the Borrower or any Restricted
Subsidiary at “fair value”, as defined therein.

 

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantee” shall mean the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, in form reasonably
satisfactory to each Initial Lender, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

18

--------------------------------------------------------------------------------


 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the Borrower or any Restricted Subsidiary.

 

“Hedge Bank” shall mean any Person that (a) at the time it enters into a Secured
Hedge Agreement is a Lender or an Affiliate of a Lender or (b) with respect to
any Hedge Agreement entered into prior to the Signing Date, any Person that is a
Lender or an Affiliate of a Lender on the Signing Date, in its capacity as a
party to such Secured Hedge Agreement.

 

“High Investment Grade Rating” shall mean with respect to any Person, such
Person has at least the minimum rating indicated below from two out of the three
ratings agencies named below:

 

Ratings Agency

 

Minimum Rating

 

 

 

 

 

S&P

 

A- (stable)

 

 

 

 

 

Moody’s

 

A3 (stable)

 

 

 

 

 

Fitch

 

A- (stable)

 

 

“Historical Financial Statements” means as of the Signing Date, the audited
financial statements of Parent and its Subsidiaries, for the immediately
preceding three fiscal years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years.

 

“Holdings” shall have the meaning provided in the preamble to this Agreement.

 

“Increased Amount Date” shall have the meaning provided in Section 2.15.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under Hedge Agreements and (g) without duplication, all Guarantee Obligations of
such Person with respect to the obligations of another Person of a type
described in clauses (a) through (f) above, provided that (i) Indebtedness shall
not include trade payables and accrued expenses, in each case payable directly
or through a bank clearing arrangement and arising in the ordinary course of
business and (ii) for purposes of Section 11.4, the amount of any Indebtedness
in respect of any Hedge Agreement at any time, shall be the amount of any
required early termination payment by the Borrower or any Subsidiary at such
time.

 

“Initial Lender” shall mean each Lender listed on Schedule 1.1(b).

 

19

--------------------------------------------------------------------------------


 

“Initial PIK Convertible Notes” shall mean an initial aggregate principal amount
of 8.0% convertible senior secured third lien notes due 2016 of Parent and the
Borrower, as co-issuers that, when aggregated with the aggregate principal
amount of the Initial Secured Notes, does not exceed $555,000,000 and shall
include any increase in such convertible senior secured third lien notes as a
result of the payment of in kind interest thereon, provided that the covenants
and other material terms in the Convertible Notes are consistent with the
description of notes delivered to the Initial Lenders on the Effective Date
pursuant to the Forward Purchase Contract.

 

“Initial Secured Notes” shall mean an aggregate principal amount of the
Borrower’s Senior Secured Notes due 2016 issued on the Effective Date that when
aggregated with the aggregate initial principal amount of the Initial PIK
Convertible Notes subject to the Forward Purchase Contract does not exceed
$555,000,000.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, to be dated as
of the Effective Date, by and among, the Administrative Agent, the collateral
agent under the Secured Notes Indenture and the collateral agent under the PIK
Convertible Notes Indenture in form reasonably acceptable to each Initial
Lender, as the same may be amended or supplemented or otherwise modified from
time to time.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Swingline Loan), the first day of each January, April, July and October and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date, and (c) with respect to any Swingline
Loan, the day that such Loan is repaid and the Maturity Date.

 

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 2.9.

 

“Inventory” shall have the meaning assigned to such term in the Security
Agreement.

 

“Inventory Reserves” shall mean any and all reserves which the Security Agents
deem necessary, in their Permitted Discretion, to maintain (including, without
limitation, reserves for slow moving Inventory, intercompany profits and
Inventory shrinkage and Permitted Liens on any Eligible Inventory ranking prior
to the Liens of the Administrative Agent for the benefit of the Secured Parties)
with respect to the Inventory or any Credit Party.  The Security Agents may,
from time to time, in their Permitted Discretion, adjust Inventory Reserves used
in computing the Borrowing Base upon not less than one Business Day’s prior
written notice to the Borrower.

 

“Investment” shall have the meaning provided in Section 10.5.

 

“Investment Grade Rating” shall mean with respect to any Person, such Person has
at least the minimum rating indicated below from two out of the three ratings
agencies named below:

 

20

--------------------------------------------------------------------------------

 


 

Ratings Agency

 

Minimum Rating

 

 

 

S&P

 

BBB- (stable)

 

 

 

Moody’s

 

Baa3 (stable)

 

 

 

Fitch

 

BBB- (stable)

 

“Joinder Agreement” shall mean an agreement pursuant to which a New Commitment
is implemented pursuant to Section 2.15 in form reasonably satisfactory to the
Administrative Agent.

 

“Joint Lead Arrangers” shall mean J.P. Morgan Securities Inc., GE Capital
Markets, Inc. and Citigroup Global Markets Inc., as the joint lead arrangers for
the Lenders under this Agreement and the other Credit Documents.

 

“JPMCB” shall mean JPMorgan Chase Bank, N.A. and any successor thereto by
merger, consolidation or otherwise.

 

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR Associates,
L.P.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1 and shall include the Existing Letters of Credit.

 

“Letter of Credit Commitment” shall mean $35,000,000, as the same may be reduced
from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender at any time,
such Lender’s Applicable Percentage of the Letters of Credit Outstanding at such
time.

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean JPMCB, any of its Affiliates or any
successor pursuant to Section 3.6.  The Letter of Credit Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Letter of Credit Issuer (including, without limitation, JPMorgan Chase
Bank, N.A., Toronto Branch), and in each such case the term “Letter of Credit
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.  In the event that there is more than one Letter of
Credit Issuer at any time, references

 

21

--------------------------------------------------------------------------------


 

herein and in the other Credit Documents to the Letter of Credit Issuer shall be
deemed to refer to the Letter of Credit Issuer in respect of the applicable
Letter of Credit or to all Letter of Credit Issuers, as the context requires.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Level I Status” shall mean, on any date, the Commitment Utilization Percentage
for the fiscal quarter most recently ended prior to such date was less than or
equal to 50%.

 

“Level II Status” shall mean, on any date, the Commitment Utilization Percentage
for the fiscal quarter most recently ended prior to such date was greater than
50%.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Loan” shall mean any Revolving Credit Loan, Swingline Loan or Protective
Advance.

 

“Management Group” shall mean, at any time, the Chairman of the Board, any
President, any Executive Vice President or Vice President, any Managing
Director, any Treasurer and any Secretary of any of Holdings, the Borrower or
any Subsidiaries at such time.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings, the
Borrower and the Restricted Subsidiaries, taken as a whole, that would
materially adversely affect (a) the ability of Holdings, the Borrower and the
other Credit Parties, taken as a whole, to perform their obligations under this
Agreement or any of the other Credit Documents or (b) the rights and remedies of
the Administrative Agent, the Security Agents and the Lenders under this
Agreement or any of the other Credit Documents.

 

“Material Subsidiary” shall mean any Restricted Subsidiary other than (i) a
Restricted Subsidiary set forth on Schedule 1.1(c) or (ii) any other Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
Section 9.1 Financials have been delivered were less than or equal 5% of the
consolidated total assets of Parent, Holdings, the Borrower and the Restricted
Subsidiaries at such date or (b) whose gross revenues for such Test Period were
less than or equal to 5% of the consolidated gross revenues of Parent, Holdings,
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP;  provided that, notwithstanding subclauses
(i) and (ii) above, “Material Subsidiary” shall also include any of the
Borrower’s Subsidiaries selected by the Borrower which is required to ensure

 

22

--------------------------------------------------------------------------------


 

that all Material Subsidiaries have in the aggregate (x) total assets at the
last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered equal to or greater
than 95% of the total assets of Parent, Holdings, the Borrower and the
Restricted Subsidiaries at such date and (y) gross revenues for such Test Period
that were equal to or greater than 95% of the consolidated gross revenues of
Parent, Holdings, the Borrower and the Restricted Subsidiaries for such period,
in each case determined in accordance with GAAP.

 

“Maturity Date” shall mean the date that is four years after the Effective Date,
or, if such date is not a Business Day, the immediately preceding Business Day.

 

“Minimum Availability Period” shall mean any period (a) commencing when
Availability for any consecutive two calendar day period is less than the
greater of (i) 15% of the Total Commitment and (ii) $15,000,000 and (b) ending
after Availability is at least the greater of (i) 15% of the Total Commitment
and (ii) $15,000,000 for a period of 30 consecutive days.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property (or, to the extent any Credit Party holds a
leasehold interest in any Mortgaged Property, by the lessee of such Mortgaged
Property) in favor of the Collateral Agent for the benefit of the Secured
Parties in respect of that Mortgaged Property, in form reasonably satisfactory
to each Initial Lender, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto identified on Schedule 1.1(a), and includes each other
parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 9.15.

 

“Net Orderly Liquidation Value” shall mean, with respect to Inventory of any
Person, the net orderly liquidation value thereof as determined in a manner
reasonably acceptable to the Security Agents by an appraiser reasonably
acceptable to the Security Agents.

 

“New Commitments” shall have the meaning provided in Section 2.15.

 

“New Lender” shall have the meaning provided in Section 2.15.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

23

--------------------------------------------------------------------------------


 

“Obligations” shall have the meaning assigned to such term in the Security
Agreement.

 

“Parent” shall have the meaning provided in the preamble to this Agreement.

 

“Participant” shall have the meaning provided in Section 14.6(c)(i).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean a certificate of the Borrower in a form
approved by the Security Agents.

 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or capital stock or
other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such capital stock or other equity
interests becoming a Subsidiary Guarantor to the extent required by
Section 9.11; and (c) such acquisition shall result in the Administrative Agent
for the benefit of the applicable Lenders, being granted a security interest in
any capital stock or any assets so acquired to the extent required by Sections
9.11, 9.12 and/or 9.15.

 

“Permitted Additional PIK Convertible Notes” shall mean up to $25,000,000
aggregate initial principal amount of convertible senior secured third lien
notes due 2016 (including any increase in such convertible senior secured third
lien notes as a result of the payment of in kind interest thereon) of Parent and
the Borrower, as co-issuers, having terms and conditions not less favorable to
the Lenders than the Initial PIK Convertible Notes and with respect to which the
holders (or a trustee or agent on behalf of such holders) shall have executed a
supplement to the Intercreditor Agreement agreeing to be bound thereby on the
same terms applicable to the holders of Initial PIK Convertible Notes.

 

“Permitted Additional Secured Notes” shall mean any Indebtedness of the Borrower
(other than the Initial Secured Notes) that is secured by a Lien ranking
pari passu with the Lien of the Initial Secured Notes pursuant to the terms of
the Intercreditor Agreement; provided that (a) the terms of such Indebtedness do
not provide for any scheduled repayment, mandatory redemption or sinking fund
obligation prior to the Maturity Date (other than customary offers to purchase
upon a change of control, asset sale or event of loss and customary acceleration
rights after an event of default), (b) no Subsidiary of the Borrower other than
a Subsidiary Guarantor is a guarantor or obligor with respect to such
Indebtedness, (c) the holders of such Permitted Additional Secured Notes (or a
trustee or agent authorized to act on behalf of such holders) shall have
executed a supplement to the Intercreditor Agreement agreeing to be bound
thereby on the same terms applicable to the holders of Initial Secured Notes,
(d) no Event of Default shall have occurred and is continuing immediately after
giving effect to the issuance thereof and the application of proceeds therefrom
and (e) either (x) on a Pro Forma Basis immediately after giving effect to the
issuance of any Permitted Additional Secured Notes (i) the Consolidated Senior
Secured Debt to Consolidated EBITDA Ratio as of the last day of the most recent
Test Period for which Section 9.1 Financials have been delivered is less than
2.75 to 1.0

 

24

--------------------------------------------------------------------------------


 

and (ii) the Fixed Charge Coverage Ratio for the most recent Test Period for
which Section 9.1 Financials have been delivered would be at least 1.1 to 1.0
(or, in the case of Permitted Additional Secured Notes issued as Permitted
Refinancing Indebtedness, the Fixed Charge Coverage Ratio for such Test Period
is higher than immediately prior to such refinancing transaction) or (y) the
aggregate amount of Permitted Additional Secured Notes outstanding at the time
of issuance thereof does not exceed $50,000,000.

 

“Permitted Discretion” shall mean the Security Agents’ commercially reasonable
judgment, exercised in good faith in accordance with their customary business
practices for asset-based lending transactions; provided that any standard of
eligibility or reserve established or modified by the Security Agents shall have
a reasonable relationship to circumstances, conditions, events or contingencies
which are the basis for such standard of eligibility or reserve, as reasonably
determined, without duplication, by the Security Agents in good faith.

 

“Permitted Holders” shall mean, collectively, KKR, its Affiliates and the
Management Group.

 

“Permitted Investments” shall mean (a) (i) Dollars, Pounds Sterling, Euros and
Canadian Dollars and (ii) securities issued or unconditionally guaranteed by the
United States government or any agency or instrumentality thereof, in each case
having maturities of not more than 24 months from the date of acquisition
thereof; (b) securities issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating from at least two out of the three of Fitch, Moody’s and
S&P; (c) commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a minimum rating from
at least two out of three of the ratings agencies as follows: S&P: A-2, Moody’s:
P-2 and Fitch: F2; (d) domestic and eurodollar certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $250,000,000 in the case of domestic banks
and $100,000,000 (or the dollar equivalent thereof) in the case of foreign
banks; (e) repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (a)(ii), (b) and
(d) above entered into with any bank meeting the qualifications specified in
clause (d) above or securities dealers of recognized national standing;
(f) marketable short-term money market and similar securities, having a minimum
rating from at least two out of three of the ratings agencies as follows: S&P:
A-2, Moody’s: P-2 and Fitch: F2; (g) shares of investment companies that are
registered under the Investment Company Act of 1940 and invest solely in one or
more of the types of securities described in clauses (a) through (f) above; and
(h) in the case of investments by any Restricted Foreign Subsidiary, other
customarily utilized high-quality investments in the country where such
Restricted Foreign Subsidiary is located.

 

“Permitted Junior Lien or Unsecured Notes” shall mean any Indebtedness of the
Borrower (other than the Initial PIK Convertible Notes and any Permitted
Additional PIK Convertible Notes) that is either unsecured or secured by a Lien
ranking junior to the Lien securing the Permitted Additional Secured Notes and
the Obligations pursuant to the terms of the Intercreditor Agreement; provided
that (a) the terms of such Indebtedness do not provide for any

 

25

--------------------------------------------------------------------------------


 

scheduled repayment, mandatory redemption or sinking fund obligation prior to
the Maturity Date (other than customary offers to purchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default), (b) no Subsidiary of the Borrower other than a Subsidiary
Guarantor is a guarantor or obligor with respect to such Indebtedness, (c) if
such Permitted Junior Lien or Unsecured Notes are secured by any Liens, the
holders of such Permitted Junior Lien or Unsecured Notes (or a trustee or agent
authorized to act on behalf of such holders) shall have executed a supplement to
the Intercreditor Agreement agreeing to be bound thereby on the same terms
applicable to the holders of Initial PIK Convertible Notes giving effect to the
priority of the Lien securing such Indebtedness and (d) on a Pro Forma Basis
after giving effect to the issuance of such Permitted Junior Lien or Unsecured
Notes and the application of proceeds therefrom, (i) no Event of Default shall
have occurred and is continuing and (ii) the Fixed Charge Coverage Ratio for the
most recent Test Period for which Section 9.1 Financials have been delivered
would be at least 1.1 to 1.0 (or, in the case of Permitted Junior Lien or
Unsecured Notes issued as Permitted Refinancing Indebtedness, the Fixed Charge
Coverage Ratio for such Test Period is higher than immediately prior to such
refinancing transaction).

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet due or which are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP; (b) Liens in respect of property or assets of the Borrower
or any of the Subsidiaries imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect; (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.12; (d) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance
and other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business; (e) ground leases in respect of
real property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located; (f) easements, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole; (g) any interest or title of a lessor or secured
by a lessor’s interest under any lease permitted by this Agreement; (h) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; (i) Liens
on goods the purchase price of which is financed by a documentary letter of
credit issued for the account of the Borrower or any of its Subsidiaries,
provided that such Lien secures only the obligations of the Borrower or such
Subsidiaries in respect of such letter of credit to the extent permitted under
Section 10.1(A); (j) leases or subleases granted to others not interfering in
any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole and (k) Liens (i) of a collecting bank arising in the ordinary
course of business under Section 4-210 of the Uniform Commercial Code in effect
in the relevant jurisdiction covering only the items being collected upon or
(ii) in favor of a banking institution arising as a matter of law, encumbering
amounts credited to deposit or securities accounts (including the right of
set-off) and which are within the general parameters customary in the banking
industry.

 

26

--------------------------------------------------------------------------------


 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (“Refinancing
Indebtedness”) incurred to refinance, refund, renew or extend (including,
without limitation, pursuant to any exchange offer) any Indebtedness (the
“Initial Indebtedness”) specified in clause (i) or (k) of Section 10.1(A),
provided that (a) the principal amount of any Refinancing Indebtedness is not
increased above the principal amount of the Initial Indebtedness refinanced
thereby (except by the amount of any accrued and unpaid interest thereon and by
the amount of any fees and expenses payable in connection with such
refinancing), (b) Initial Indebtedness of the Borrower or a Subsidiary Guarantor
may not be refinanced with Refinancing Indebtedness incurred or guaranteed by
any Restricted Subsidiary that is not a Guarantor, (c) except in the case of a
refinancing of the Subordinated Notes, if the Initial Indebtedness is
subordinated to the Obligations, then such Refinancing Indebtedness shall be
subordinated to the Obligations to at least the same extent, (d) such
Refinancing Indebtedness (x) does not have a final maturity prior to the final
maturity of the Initial Indebtedness refinanced thereby and (y) does not have a
Weighted Average Life to Maturity that is less than the Weighted Average Life to
Maturity of the Initial Indebtedness and (e) except in the case of Refinancing
Indebtedness constituting Permitted Additional Secured Notes or Permitted Junior
Lien or Unsecured Notes, the Refinancing Indebtedness is not secured by a Lien
on any assets of the Borrower or any of the Restricted Subsidiaries other than
any assets subject to a Lien securing the Initial Indebtedness, provided further
that no Permitted Refinancing Indebtedness in respect of the Initial PIK
Convertible Notes or any Permitted Additional PIK Convertible Notes (or any
Permitted Refinancing Indebtedness in respect thereof) shall provide (a) for any
cash interest payments or other cash distributions in respect thereof on or
prior to the Maturity Date, (b) by its terms (or by the terms of any security
into which it is convertible or for which it is exchangeable or exercisable) or
upon the happening of any event that such Indebtedness (i)(x) matures or becomes
mandatorily redeemable pursuant to a sinking fund obligation or otherwise (other
than for equity interests of Parent), (y) that such Indebtedness becomes
convertible or exchangeable at the option of the holder thereof for Indebtedness
or other securities that do not meet the requirements of this proviso or
(z) become redeemable at the option of the holder thereof (other than as a
result of a change of control event or in exchange for equity interests of
Parent), in whole or in part, in each case on or prior to the first anniversary
of the Maturity Date or (c) provide holders thereunder with any rights to
require redemption or repayment (other than in equity interests of Parent) upon
the occurrence of a “change of control” event prior to the Final Date.

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Effective Date,
provided that (i) with respect to any property owned as of the Signing Date, the
value of such Sale Leasebacks shall not exceed $50,000,000 in the aggregate and
(ii) such Sale Leaseback is consummated for fair value as determined at the time
of consummation in good faith by the Borrower and, in the case of any Sale
Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed $20,000,000, the board of directors of the Borrower (which such
determination may take into account any retained interest or other investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

27

--------------------------------------------------------------------------------


 

“PIK Convertible Note Indenture” shall mean the Indenture among Parent, the
Borrower, the guarantors party thereto and the trustee thereunder in the form
contemplated by the Forward Purchase Contract, pursuant to which the Initial PIK
Convertible Notes are issued, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

 

“Pledge Agreement” shall mean the Pledge Agreement, entered into by Holdings,
the Borrower, the other pledgors party thereto and the Collateral Agent for the
benefit of the Secured Parties, in form reasonably satisfactory to each Initial
Lender, as the same may be amended, supplemented or otherwise modified from time
to time.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its reference rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMCB in connection with extensions of credit
to debtors).

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
six fiscal quarters first ending following any acquisition or disposition of any
Restricted Subsidiary or division or line of business, the pro forma increase or
decrease in Consolidated EBITDA, projected by the Borrower in good faith as a
result of reasonably identifiable and factually supportable recurring net cost
savings or recurring additional net costs, as the case may be, realizable during
such period as a result of such transaction, provided that so long as such net
cost savings or additional net costs will be realizable at any time during such
six-quarter period, it shall be assumed, for purposes of projecting such pro
forma increase or decrease to Consolidated EBITDA, that such net cost savings or
additional net costs will be realizable during the entire such period; provided
further that any such pro forma increase or decrease to Consolidated EBITDA
shall be without duplication of net cost savings or additional net costs
actually realized during such period and already included in Consolidated
EBITDA.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(i) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Pro Forma Basis” shall mean, with respect to any financial test specified
herein as of any date (a “Determination Date”) such test shall be determined on
a pro forma basis after giving effect to:

 

(A)                              any acquisition or disposition of any
Restricted Subsidiary or division or line of business made following the first
day of the most recent Test Period ending prior to the Determination Date (the
“Relevant Test Period”) and on or prior to such Determination Date as though
such acquisition or disposition had occurred on the first day of the Relevant
Test Period;

 

28

--------------------------------------------------------------------------------


 

(B)                                any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary or any redesignation of an Unrestricted Subsidiary as
a Restricted Subsidiary and any Restricted Payment, in each case, following the
first day of the Relevant Test Period and on or prior to the Determination Date
as though such designation, redesignation or Restricted Payment had occurred on
the first day of the Relevant Test Period;

 

(C)                                any incurrence or repayment of Indebtedness
during the Relevant Test Period and on or prior to the Determination Date as
though such incurrence or repayment had occurred on the first day of the
Relevant Test Period;

 

(D)                               any other transaction to occur on or prior to
the Determination Date which requires that any financial ratio be calculated on
a Pro Forma Basis as though such Transaction had occurred on the first day of
the Relevant Test Period; and

 

(E)                                 any applicable Pro Forma Adjustment.

 

“Protective Advance” shall have the meaning assigned to such term in
Section 2.1.

 

“Qualified PIK Securities” shall mean (1) any preferred capital stock or
preferred equity interest of Parent (a) that does not provide for any cash
dividend payments or other cash distributions in respect thereof on or prior to
the Maturity Date and (b) that by its terms (or by the terms of any security
into which it is convertible or for which it is exchangeable or exercisable) or
upon the happening of any event does not (i)(x) mature or become mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (y) become
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock that is not Qualified PIK Securities or (z) become redeemable
at the option of the holder thereof (other than as a result of a change of
control event), in whole or in part, in each case on or prior to the first
anniversary of the Maturity Date and (ii) provide holders thereunder with any
rights upon the occurrence of a “change of control” event prior to the Final
Date and (2) any Indebtedness of Parent which has payments terms at least as
favorable to the Borrower and Lenders as described in clause (1)(a) above and is
subordinated and has other terms, other than with respect to interest rates, at
least as favorable to the Borrower and Lenders as the Subordinated Notes.

 

“Real Estate” shall have the meaning given to that term in Section 9.1(g).

 

“Register” shall have the meaning provided in Section 14.6(b)(iv).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

29

--------------------------------------------------------------------------------


 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation Z” shall mean Regulation Z of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Report” shall mean reports prepared by the Administrative Agent, any Security
Agent or another Person showing the results of appraisals, field examinations or
audits pertaining to the Credit Parties’ assets from information furnished by or
on behalf of the Credit Parties, after the Administrative Agent or any Security
Agent has exercised its rights of inspection pursuant to this Agreement, which
Reports may be distributed to the Lenders by the Administrative Agent or any
such Security Agent.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

 

“Required Lenders” shall mean, at any date, Lenders having or holding a majority
of the Total Commitment at such date or, if the Total Commitment has been
terminated, Lenders having a majority of the Total Credit Exposure at such date.

 

“Required Supermajority Lenders” shall mean, at any date, Lenders having
Commitments representing at least 75% of the Total Commitment at such date or,
if the Total Commitment has terminated, having at least 75% of the Total Credit
Exposure at such date.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Reserves” shall mean any and all reserves (other than Account Reserves and
Inventory Reserves) which the Security Agents deem necessary, in their Permitted
Discretion, to maintain (including, without limitation, reserves for accrued and
unpaid interest on the Obligations, reserves for rent at locations leased by any
Credit Party and for consignee’s, warehousemen’s and bailee’s charges (unless a
Collateral Access Agreement shall be in effect with respect to the subject
property), reserves for Secured Hedge Agreements (but in the case of such
Secured Hedge Agreements, only with the consent of the Borrower), reserves for
contingent liabilities of any Credit Party, reserves for uninsured losses of any
Credit Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments and other governmental
charges) with respect to the Collateral or any Credit Party.  The Security
Agents may, from time

 

30

--------------------------------------------------------------------------------


 

to time, in their Permitted Discretion, adjust Reserves upon not less than one
Business Day’s prior written notice to the Borrower.

 

“Restricted Domestic Subsidiary” shall mean each Restricted Subsidiary that is
also a Domestic Subsidiary.

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any equity interests of
Parent, Holdings or the Borrower, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interests in Parent, Holdings or the Borrower or any option,
warrant or other right to acquire any such equity interests in Parent, Holdings
or the Borrower (including the Initial PIK Convertible Notes and any Permitted
Additional PIK Convertible Notes) and any payment under any cash-settled
incentive awards payable to employees or directors of Parent or any of its
Subsidiaries with reference to any such equity interest, warrant or right to
acquire, other than (i) dividends, distributions, payments or purchases made
with common stock of Parent or warrants or options to purchase such common stock
or made with common stock upon the conversion or exercise of any options,
warrants or rights (including upon conversion of any Initial PIK Convertible
Notes or Permitted Additional PIK Convertible Notes) or (ii) the receipt of
replacement rights (excluding payments except as provided above) under any
replacement incentive award program, (b) the designation of any Restricted
Subsidiary as an Unrestricted Subsidiary (which shall be deemed to be a
Restricted Payment in an amount equal to the sum of (i) the net worth of such
designated Subsidiary immediately prior to such designation (such net worth to
be calculated without regard to any guarantee provided by such designated
Subsidiary) and (ii) the aggregate principal amount of any Indebtedness owed by
such designated Subsidiary to the Borrower or any Restricted Subsidiary
immediately prior to such designation), all calculated, except as set forth in
the parenthetical to clause (b), on a consolidated basis in accordance with GAAP
and (c) any payment pursuant to the Forward Purchase Contract by Holdings, the
Borrower or any Restricted Subsidiary including any return of cash collateral or
any other property or securities of any Credit Party other than (i) the issuance
of the Initial PIK Convertible Notes or common stock of Parent or warrants or
options to purchase common stock, (ii) a return by Holdings, the Borrower and
the Restricted Subsidiaries of a portion of the cash collateral deposited
pursuant to the Forward Purchase Contract to Sealy Holding LLC solely upon
issuance of the Initial PIK Convertible Notes and solely to the extent of and
with the net cash proceeds received by the Borrower from the issuance and sale
of Initial PIK Convertible Notes or (iii) payments to Sealy Holding LLC by
Holdings, the Borrower and the Restricted Subsidiaries of (x) fees paid on the
date of execution of the Forward Purchase Contract of up to $1,000,000 and
(y) cash interest on the cash collateral deposited pursuant to the Forward
Purchase Contract (prior to settlement or return to Sealy Holding LLC) in
respect of the period from deposit to no later than September 30, 2009 at a rate
equal to one month LIBOR plus 3.00% per annum.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

31

--------------------------------------------------------------------------------


 

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(a).

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any of its Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between the Borrower or any of its Restricted Subsidiaries and any Hedge
Bank.

 

“Secured Note Indenture” shall mean the Indenture to be dated as of the
Effective Date, among the Borrower, the guarantors party thereto and The Bank of
New York Mellon Trust Company, N.A., as trustee, in form reasonably satisfactory
to each Initial Lender pursuant to which the Initial Secured Notes are issued,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

 

“Security Agents” shall mean the Collateral Agent and the Co-Collateral Agent.

 

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Collateral Agent for the
benefit of the Secured Parties, in form reasonably satisfactory to each Initial
Lender, as the same may be amended, supplemented or otherwise modified from time
to time.

 

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Mortgages and (e) each other
security agreement or other instrument or document executed and delivered
pursuant to Section 9.11, 9.12 or 9.15 or pursuant to any of the Security
Documents to secure any of the Obligations.

 

32

--------------------------------------------------------------------------------


 

“Signing Date” shall mean the date of execution and delivery of the Credit
Agreement by each of the parties listed on the signature pages hereto, which
date was May 13, 2009.

 

“Solvent” shall mean, with respect to the Borrower, that as of the Effective
Date, both (i) (a) the sum of the Borrower’s debts (including contingent
liabilities) does not exceed the present fair saleable value of the Borrower’s
present assets; (b) the Borrower’s capital is not unreasonably small in relation
to its business as contemplated on the Effective Date; and (c) the Borrower has
not incurred and does not intend to incur, or believe that it will incur, debts
including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) the Borrower is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

“Specified Secured Hedge Agreement” shall mean any Secured Hedge Agreement with
respect to which, with the consent of the Borrower at the time such Reserve is
established, the Security Agents maintain a Reserve.

 

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered (when taken together
with all other Unrestricted Subsidiaries as to which a specified condition
applies) were equal to or greater than 15% of the consolidated total assets of
the Borrower and the Subsidiaries at such date or (ii) whose gross revenues for
such Test Period (when taken together with all other Unrestricted Subsidiaries
as to which a specified condition applies) were equal to or greater than 15% of
the consolidated gross revenues of the Borrower and the Subsidiaries for such
period, in each case determined in accordance with GAAP.

 

“Stated Amount” of any Letter of Credit shall mean, at any time, the Dollar
Equivalent of the maximum amount available to be drawn thereunder at such time,
determined without regard to whether any conditions to drawing could then be
met.

 

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status or Level II Status, as the case may be, on such date.  Changes in Status
shall become effective as of the end of each fiscal quarter of Holdings.

 

“Statutory Reserve Rate” shall mean for any day as applied to any Eurodollar
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages that are in effect on that day (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
as prescribed by the Board and to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall

 

33

--------------------------------------------------------------------------------


 

include those imposed pursuant to such Regulation D.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Note Indenture” shall mean the Indenture dated as of April 6,
2004, among the Borrower, the guarantors party thereto and The Bank of New York,
as trustee, pursuant to which the Subordinated Notes were issued, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Subordinated Notes” shall mean the Borrower’s 8.25% Subordinated Notes due 2014
outstanding on the Effective Date.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary on the Effective
Date (other than any Excluded Subsidiary) and (b) each Restricted Domestic
Subsidiary that becomes a party to the Guarantee after the Effective Date
pursuant to Section 9.11.

 

“Swingline Commitment” shall mean $25,000,000.

 

“Swingline Exposure” shall mean, with respect, to any Lender at any time, such
Lender’s Applicable Percentage of the outstanding Swingline Loans at such time.

 

“Swingline Lender” shall mean JPMCB in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loans” shall have the meaning provided in Section 2.1(b).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Maturity Date.

 

“Syndication Agent” shall mean Mizuho Corporate Bank, Ltd., as the syndication
agent for the Lenders under this Agreement and the other Credit Documents.

 

“Test Period” shall mean, for any date of determination under this Agreement,
the four consecutive fiscal quarters of the Borrower then last ended.

 

34

--------------------------------------------------------------------------------


 

“Total Commitment” shall mean the sum of the Commitments of all Lenders.

 

“Total Credit Exposure” shall mean, at any date, the sum of the Credit Exposures
of all Lenders.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings or any of its Subsidiaries in connection with the Transactions,
including, without limitation, early termination payments under the Borrower’s
interest rate hedging agreements with respect to the Existing Credit Agreement.

 

“Transactions” shall mean (i) the negotiation, execution and delivery of this
Agreement, the Forward Purchase Contract,  Initial PIK Convertible Notes
Indenture and the Initial Secured Notes Indenture, (ii) the repayment in full of
the Existing Credit Agreement and the termination of all commitments thereunder
and (iii) all other transactions in connection with the foregoing (including the
rights offering contemplated by the Forward Purchase Contract).

 

“Transferee” shall have the meaning provided in Section 14.6(e).

 

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Effective Date (other than a Subsidiary that
becomes or is required to become a Credit Party hereunder), provided that at
such time (or promptly thereafter) the Borrower designates such Subsidiary an
Unrestricted Subsidiary in a written notice to the Administrative Agent, (b) any
Restricted Subsidiary (other than a Restricted Subsidiary that is or becomes a
Credit Party) subsequently re-designated as an Unrestricted Subsidiary by the
Borrower in a written notice to the Administrative Agent, provided that no
Default would result from such re-designation and (c) each Subsidiary of an
Unrestricted Subsidiary; provided, however, that at the time of any written
re-designation by the Borrower to the Administrative Agent that any Unrestricted
Subsidiary shall no longer constitute an Unrestricted Subsidiary, such
Unrestricted Subsidiary shall cease to be an Unrestricted Subsidiary to the
extent no Default would result from such re-designation.  On or promptly after
the date of its formation, acquisition or re-designation, as applicable, each
Unrestricted Subsidiary (other than an Unrestricted Subsidiary that is a Foreign
Subsidiary) shall have entered into a tax sharing agreement containing terms
that, in the reasonable judgment of the Administrative Agent, provide for an
appropriate allocation of tax liabilities and benefits.

 

35

--------------------------------------------------------------------------------


 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

“Weekly Reporting Period” shall mean any period during which the Availability is
less than the greater of (x) 20.0% of the Total Commitments and (y) $20,000,000.

 

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.

 

(b)                                 The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to Sections of this Agreement unless otherwise
specified.  The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.

 

1.2.                              Exchange Rates.  For purposes of determining
compliance under Section  10.4, 10.5 or 10.6  with respect to any amount in a
foreign currency, such amount shall be deemed to equal the Dollar equivalent
thereof based on the average exchange rate for such foreign currency for the
most recent twelve-month period immediately prior to the date of determination
in a manner consistent with that used in calculating Consolidated EBITDA for the
related period.  For purposes of determining compliance with Sections 10.1 and
10.2, with respect to any amount of Indebtedness in a foreign currency,
compliance will be determined at the time of incurrence thereof using the Dollar
equivalent thereof at the exchange rate in effect for such currency at the time
of such incurrence.

 


SECTION 2.                                AMOUNT AND TERMS OF CREDIT


 

2.1.                              Commitments.

 

(a)                                  (i)  Subject to and upon the terms and
conditions herein set forth, each Lender severally agrees to make a loan or
loans denominated in Dollars (each a “Revolving Credit Loan”) to the Borrower
which Revolving Credit Loans (A) shall be made at any time and from time to time
on and after the Effective Date and prior to the Maturity Date, (B) may, at the
option of the Borrower be incurred and maintained as, and/or converted into, ABR
Loans or Eurodollar Loans, provided that all Revolving Credit Loans made by each
of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type, (C) may be repaid and reborrowed in accordance with the provisions
hereof, (D) shall not, for any such Lender, result in such Lender’s Credit
Exposure at such time exceeding such Lender’s Commitment at such time and
(E) shall not result in the Total Credit Exposure exceeding the lesser of
(i) the Total Commitment at such time and (ii) the Borrowing Base at such time.

 

36

--------------------------------------------------------------------------------


 

(II)                                  EACH LENDER MAY AT ITS OPTION MAKE ANY
EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH
LENDER TO MAKE SUCH LOAN, PROVIDED THAT (A) ANY EXERCISE OF SUCH OPTION SHALL
NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN AND (B) IN
EXERCISING SUCH OPTION, SUCH LENDER SHALL USE ITS REASONABLE EFFORTS TO MINIMIZE
ANY INCREASED COSTS TO THE BORROWER RESULTING THEREFROM (WHICH OBLIGATION OF THE
LENDER SHALL NOT REQUIRE IT TO TAKE, OR REFRAIN FROM TAKING, ACTIONS THAT IT
DETERMINES WOULD RESULT IN INCREASED COSTS FOR WHICH IT WILL NOT BE COMPENSATED
HEREUNDER OR THAT IT DETERMINES WOULD BE OTHERWISE DISADVANTAGEOUS TO IT AND IN
THE EVENT OF SUCH REQUEST FOR COSTS FOR WHICH COMPENSATION IS PROVIDED UNDER
THIS AGREEMENT, THE PROVISIONS OF SECTION 3.5 SHALL APPLY).

 

(b)                                 Subject to and upon the terms and conditions
herein set forth, the Swingline Lender in its individual capacity agrees, at any
time and from time to time on and after the Effective Date and prior to the
Swingline Maturity Date, to make a loan or loans (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) to the Borrower in Dollars, which Swingline
Loans (i) shall be ABR Loans, (ii) shall have the benefit of the provisions of
Section 2.1(c), (iii) shall not exceed at any time outstanding the Swingline
Commitment, (iv) shall not result at any time in the Total Credit Exposure at
such time exceeding the lesser of (i) the Total Commitment at such time and
(ii) the Borrowing Base at such time and (v) may be repaid and reborrowed in
accordance with the provisions hereof.  On the Swingline Maturity Date, each
outstanding Swingline Loan shall be repaid in full.  The Swingline Lender shall
not make any Swingline Loan after receiving a written notice from the Borrower
or any Lender stating that a Default exists and is continuing until such time as
the Swingline Lender shall have received written notice of (i) rescission of all
such notices from the party or parties originally delivering such notice or
(ii) the waiver of such Default in accordance with the provisions of
Section 14.1.

 

(c)                                  On any Business Day, the Swingline Lender
may, in its sole discretion, give notice to the Lenders that all
then-outstanding Swingline Loans shall be funded with a Borrowing of Revolving
Credit Loans (and, if any Swingline Loan is outstanding on the seventh calendar
day following the date of Borrowing of such Swingline Loan, then on the first
Business Day following such seventh calendar day, the Swingline Lender shall be
required to give such notice), in which case Revolving Credit Loans constituting
ABR Loans (each such Borrowing, a “Mandatory Borrowing”) shall be made on the
immediately succeeding Business Day by all Lenders with Commitments pro rata
based on each Lender’s Applicable Percentage, and the proceeds thereof shall be
applied directly to the Swingline Lender to repay the Swingline Lender for such
outstanding Swingline Loans.  Each Lender hereby irrevocably agrees to make such
Revolving Credit Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified to it in writing by the Swingline Lender
notwithstanding (i) that the amount of the Mandatory Borrowing may not comply
with the minimum amount for each Borrowing specified in Section 2.2,
(ii) whether any conditions specified in Section 7 are then satisfied,
(iii) whether a Default has occurred and is continuing, (iv) the date of such
Mandatory Borrowing or (v) any reduction in the Total Commitment or Availability
after any such Swingline Loans were made.  In the event that, in the sole
judgment of the Swingline Lender, any Mandatory Borrowing cannot for any reason
be made on the date otherwise required above (including as a result of the
commencement of a proceeding under the Bankruptcy Code in respect of the
Borrower), each Lender hereby agrees that it shall forthwith purchase from the
Swingline Lender (without recourse or warranty) such participation of the
outstanding Swingline Loans as shall be

 

37

--------------------------------------------------------------------------------


 

necessary to cause such Lenders to share in such Swingline Loans ratably based
upon their Applicable Percentages, provided that all principal and interest
payable on such Swingline Loans shall be for the account of the Swingline Lender
until the date the respective participation is purchased and, to the extent
attributable to the purchased participation, shall be payable to the Lender
purchasing the same from and after such date of purchase.


 


(D)                                 SUBJECT TO THE LIMITATIONS SET FORTH BELOW,
THE ADMINISTRATIVE AGENT IS AUTHORIZED BY THE BORROWER AND THE LENDERS, FROM
TIME TO TIME IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION (BUT SHALL HAVE
ABSOLUTELY NO OBLIGATION TO), TO MAKE LOANS TO THE BORROWER, ON BEHALF OF ALL
LENDERS, WHICH THE ADMINISTRATIVE AGENT, IN ITS REASONABLE DISCRETION, DEEMS
NECESSARY OR DESIRABLE (I) TO PRESERVE OR PROTECT THE COLLATERAL, OR ANY PORTION
THEREOF, (II) TO ENHANCE THE LIKELIHOOD OF, OR MAXIMIZE THE AMOUNT OF, REPAYMENT
OF THE LOANS AND OTHER OBLIGATIONS OR (III) TO PAY ANY OTHER AMOUNT CHARGEABLE
TO OR REQUIRED TO BE PAID BY THE CREDIT PARTIES PURSUANT TO THE TERMS OF THIS
AGREEMENT, INCLUDING PAYMENTS OF REIMBURSABLE EXPENSES (INCLUDING COSTS, FEES,
AND EXPENSES AS DESCRIBED IN SECTION 14.5) AND OTHER SUMS PAYABLE UNDER THE
CREDIT DOCUMENTS (ANY OF SUCH LOANS ARE HEREIN REFERRED TO AS “PROTECTIVE
ADVANCES”); PROVIDED THAT, THE AGGREGATE AMOUNT OF PROTECTIVE ADVANCES
OUTSTANDING AT ANY TIME SHALL NOT AT ANY TIME EXCEED THE LESSER OF
(X) $7,500,000 AND (Y) 7.5% OF THE TOTAL COMMITMENT; PROVIDED FURTHER THAT THE
AGGREGATE AMOUNT OF OUTSTANDING PROTECTIVE ADVANCES PLUS THE AGGREGATE AMOUNT OF
THE OTHER TOTAL CREDIT EXPOSURE SHALL NOT EXCEED THE TOTAL COMMITMENT. 
PROTECTIVE ADVANCES MAY BE MADE EVEN IF THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 7 HAVE NOT BEEN SATISFIED.  THE PROTECTIVE ADVANCES SHALL BE SECURED BY
THE SECURITY DOCUMENTS AND SHALL CONSTITUTE OBLIGATIONS HEREUNDER AND UNDER THE
OTHER CREDIT DOCUMENTS.  ALL PROTECTIVE ADVANCES SHALL BE ABR LOANS.  THE
ADMINISTRATIVE AGENT’S AUTHORIZATION TO MAKE PROTECTIVE ADVANCES MAY BE REVOKED
AT ANY TIME BY THE REQUIRED LENDERS.  ANY SUCH REVOCATION MUST BE IN WRITING AND
SHALL BECOME EFFECTIVE PROSPECTIVELY UPON THE ADMINISTRATIVE AGENT’S RECEIPT
THEREOF.  AT ANY TIME THAT THERE IS SUFFICIENT AVAILABILITY AND THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 7 HAVE BEEN SATISFIED, THE ADMINISTRATIVE AGENT
MAY REQUEST THE LENDERS TO MAKE A REVOLVING CREDIT LOAN TO REPAY A PROTECTIVE
ADVANCE.  AT ANY OTHER TIME THE ADMINISTRATIVE AGENT MAY REQUIRE THE LENDERS TO
FUND THEIR RISK PARTICIPATIONS DESCRIBED IN SECTION 2.1(E).


 


(E)                                  UPON THE MAKING OF A PROTECTIVE ADVANCE BY
THE ADMINISTRATIVE AGENT (WHETHER BEFORE OR AFTER THE OCCURRENCE OF A DEFAULT),
EACH LENDER SHALL BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE
UNCONDITIONALLY AND IRREVOCABLY PURCHASED FROM THE ADMINISTRATIVE AGENT WITHOUT
RECOURSE OR WARRANTY AN UNDIVIDED INTEREST AND PARTICIPATION IN SUCH PROTECTIVE
ADVANCE IN PROPORTION TO ITS APPLICABLE PERCENTAGE.  ON ANY BUSINESS DAY, THE
ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION, GIVE NOTICE TO THE LENDERS
THAT THE LENDERS ARE REQUIRED TO FUND THEIR RISK PARTICIPATIONS IN PROTECTIVE
ADVANCES (AND, IF ANY PROTECTIVE ADVANCE IS OUTSTANDING ON THE THIRTIETH
CALENDAR DAY FOLLOWING THE DATE OF BORROWING OF SUCH PROTECTIVE ADVANCE, THEN ON
THE FIRST BUSINESS DAY FOLLOWING SUCH THIRTIETH CALENDAR DAY, THE ADMINISTRATIVE
AGENT SHALL GIVE SUCH NOTICE) IN WHICH CASE EACH LENDER SHALL FUND ITS
PARTICIPATION ON THE DATE SPECIFIED IN SUCH NOTICE. FROM AND AFTER THE DATE, IF
ANY, ON WHICH ANY LENDER IS REQUIRED TO FUND ITS PARTICIPATION IN ANY PROTECTIVE
ADVANCE PURCHASED HEREUNDER, THE ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE
TO SUCH LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF ALL PAYMENTS OF PRINCIPAL
AND INTEREST AND ALL PROCEEDS OF COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT
IN RESPECT OF SUCH PROTECTIVE ADVANCE.

 

38

--------------------------------------------------------------------------------


 

2.2.                              Minimum Amount of Each Borrowing; Maximum
Number of Borrowings.  Each Borrowing of Revolving Credit Loans shall be in a
minimum amount of $2,000,000 and in an integral multiple of $1,000,000 and
Swingline Loans shall be in a multiple of $100,000 (except that Mandatory
Borrowings shall be made in the amounts required by Section 2.1(c) and Revolving
Credit Loans made to refinance Protective Advances pursuant to Section 2.1(e)). 
More than one Borrowing may be incurred on any date, provided that at no time
shall there be outstanding more than 10 Borrowings of Eurodollar Loans under
this Agreement.

 

2.3.                              Notice of Borrowing.

 


(A)                                  WHENEVER THE BORROWER DESIRES TO INCUR
REVOLVING CREDIT LOANS HEREUNDER (OTHER THAN MANDATORY BORROWINGS, BORROWINGS TO
REPAY UNPAID DRAWINGS OR BORROWINGS TO REPAY PROTECTIVE ADVANCES), IT SHALL GIVE
THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE, (I) PRIOR TO
12:00 NOON (NEW YORK TIME) AT LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE
(OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH BORROWING OF
EURODOLLAR LOANS, AND (II) PRIOR TO 12:00 NOON (NEW YORK TIME) AT LEAST ONE
BUSINESS DAY’S PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN
WRITING) OF EACH BORROWING OF ABR LOANS (EACH SUCH NOTICE, A “NOTICE OF
BORROWING”).  EACH SUCH NOTICE OF BORROWING, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN SECTION 2.10, SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) THE
AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS TO BE MADE PURSUANT TO
SUCH BORROWING, (II) THE DATE OF BORROWING (WHICH SHALL BE A BUSINESS DAY) AND
(III) WHETHER THE RESPECTIVE BORROWING SHALL CONSIST OF ABR LOANS OR EURODOLLAR
LOANS AND, IF EURODOLLAR LOANS, THE INTEREST PERIOD TO BE INITIALLY APPLICABLE
THERETO.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE EACH LENDER WRITTEN
NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH PROPOSED
BORROWING OF REVOLVING CREDIT LOANS, OF SUCH LENDER’S APPLICABLE PERCENTAGE
THEREOF AND OF THE OTHER MATTERS COVERED BY THE RELATED NOTICE OF BORROWING.


 


(B)                                 WHENEVER THE BORROWER DESIRES TO INCUR
SWINGLINE LOANS HEREUNDER, IT SHALL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE
(OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH BORROWING OF
SWINGLINE LOANS PRIOR TO 2:30 P.M. (NEW YORK TIME) ON THE DATE OF SUCH
BORROWING.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) THE
AGGREGATE PRINCIPAL AMOUNT OF THE SWINGLINE LOANS TO BE MADE PURSUANT TO SUCH
BORROWING AND (II) THE DATE OF BORROWING (WHICH SHALL BE A BUSINESS DAY).  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE THE SWINGLINE LENDER WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH PROPOSED BORROWING OF
SWINGLINE LOANS AND OF THE OTHER MATTERS COVERED BY THE RELATED NOTICE OF
BORROWING.


 


(C)                                  MANDATORY BORROWINGS SHALL BE MADE UPON THE
NOTICE SPECIFIED IN SECTION 2.1(C), WITH THE BORROWER IRREVOCABLY AGREEING, BY
ITS INCURRENCE OF ANY SWINGLINE LOAN, TO THE MAKING OF MANDATORY BORROWINGS AS
SET FORTH IN SUCH SECTION.


 


(D)                                 BORROWINGS TO REIMBURSE UNPAID DRAWINGS
SHALL BE MADE UPON THE NOTICE SPECIFIED IN SECTION 3.4(A).


 


(E)                                  WITHOUT IN ANY WAY LIMITING THE OBLIGATION
OF THE BORROWER TO CONFIRM IN WRITING ANY NOTICE IT MAY GIVE HEREUNDER BY
TELEPHONE, THE ADMINISTRATIVE AGENT MAY ACT PRIOR TO RECEIPT OF WRITTEN
CONFIRMATION WITHOUT LIABILITY UPON THE BASIS OF SUCH TELEPHONIC NOTICE BELIEVED

 

39

--------------------------------------------------------------------------------


 


BY THE ADMINISTRATIVE AGENT IN GOOD FAITH TO BE FROM AN AUTHORIZED OFFICER OF
THE BORROWER.  IN EACH SUCH CASE, THE BORROWER HEREBY WAIVES THE RIGHT TO
DISPUTE THE ADMINISTRATIVE AGENT’S RECORD OF THE TERMS OF ANY SUCH TELEPHONIC
NOTICE.


 

2.4.                              Disbursement of Funds.

 


(A)                                  NO LATER THAN 12:00 NOON (NEW YORK TIME) ON
THE DATE SPECIFIED IN EACH NOTICE OF BORROWING (INCLUDING MANDATORY BORROWINGS)
OF REVOLVING CREDIT LOANS, EACH LENDER WILL MAKE AVAILABLE ITS APPLICABLE
PERCENTAGE, IF ANY, OF EACH BORROWING OF REVOLVING CREDIT LOANS REQUESTED TO BE
MADE ON SUCH DATE IN THE MANNER PROVIDED BELOW.  NO LATER THAN 3:00 P.M. (NEW
YORK TIME) ON THE DATE SPECIFIED IN EACH NOTICE OF BORROWING RELATING TO
SWINGLINE LOANS, THE SWINGLINE LENDER SHALL MAKE AVAILABLE TO THE BORROWER ITS
SWINGLINE LOAN TO BE MADE ON SUCH DATE.


 


(B)                                 EACH LENDER SHALL MAKE AVAILABLE ALL AMOUNTS
IT IS TO FUND TO THE BORROWER UNDER ANY BORROWING IN DOLLARS IN IMMEDIATELY
AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE
AND THE ADMINISTRATIVE AGENT WILL (EXCEPT IN THE CASE OF MANDATORY BORROWINGS
AND BORROWINGS TO REPAY UNPAID DRAWINGS AND PROTECTIVE ADVANCES) MAKE AVAILABLE
TO THE BORROWER, BY DEPOSITING TO THE BORROWER’S ACCOUNT AT THE ADMINISTRATIVE
AGENT’S OFFICE THE AGGREGATE OF THE AMOUNTS SO MADE AVAILABLE IN DOLLARS. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY ANY LENDER PRIOR TO
THE DATE OF ANY SUCH BORROWING THAT SUCH LENDER DOES NOT INTEND TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PORTION OF THE BORROWING OR BORROWINGS
TO BE MADE ON SUCH DATE, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH DATE OF
BORROWING, AND THE ADMINISTRATIVE AGENT, IN RELIANCE UPON SUCH ASSUMPTION, MAY
(IN ITS SOLE DISCRETION AND WITHOUT ANY OBLIGATION TO DO SO) MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH CORRESPONDING AMOUNT IS NOT IN
FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER AND THE
ADMINISTRATIVE AGENT HAS MADE AVAILABLE THE SAME TO THE BORROWER, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT FROM
SUCH LENDER.  IF SUCH LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH
UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY THE BORROWER AND THE BORROWER SHALL IMMEDIATELY PAY SUCH
CORRESPONDING AMOUNT TO THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
SHALL ALSO BE ENTITLED TO RECOVER FROM SUCH LENDER OR THE BORROWER INTEREST ON
SUCH CORRESPONDING AMOUNT IN RESPECT OF EACH DAY FROM THE DATE SUCH
CORRESPONDING AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE
BORROWER TO THE DATE SUCH CORRESPONDING AMOUNT IS RECOVERED BY THE
ADMINISTRATIVE AGENT, AT A RATE PER ANNUM EQUAL TO (I) IF PAID BY SUCH LENDER,
THE GREATER OF (X) THE FEDERAL FUNDS EFFECTIVE RATE AND (Y) A RATE DETERMINED BY
THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION OR (II) IF PAID BY THE BORROWER, THE THEN-APPLICABLE RATE OF
INTEREST FOR ABR LOANS.


 


(C)                                  NOTHING IN THIS SECTION 2.4 SHALL BE DEEMED
TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER
OR TO PREJUDICE ANY RIGHTS THAT THE BORROWER MAY HAVE AGAINST ANY LENDER AS A
RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER (IT BEING UNDERSTOOD, HOWEVER,
THAT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO
FULFILL ITS COMMITMENTS HEREUNDER).

 

40

--------------------------------------------------------------------------------


 

2.5.                              Repayment of Loans; Evidence of Debt.

 


(A)                                  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT IN DOLLARS, FOR THE BENEFIT OF THE LENDERS, ON THE MATURITY
DATE, THE THEN-UNPAID REVOLVING CREDIT LOANS.  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT IN DOLLARS, FOR THE ACCOUNT OF THE SWINGLINE LENDER, ON THE
SWINGLINE MATURITY DATE, THE THEN-UNPAID SWINGLINE LOANS.  THE BORROWER SHALL
REPAY TO THE ADMINISTRATIVE AGENT THE THEN-UNPAID AMOUNT OF EACH PROTECTIVE
ADVANCE ON THE EARLIER OF THE MATURITY DATE AND DEMAND BY THE ADMINISTRATIVE
AGENT.


 


(B)                                 ON EACH BUSINESS DAY DURING ANY CASH
DOMINION PERIOD, THE ADMINISTRATIVE AGENT SHALL APPLY ALL FUNDS CREDITED TO THE
COLLECTION ACCOUNT THE PREVIOUS BUSINESS DAY (WHETHER OR NOT IMMEDIATELY
AVAILABLE) FIRST TO PREPAY ANY PROTECTIVE ADVANCES THAT MAY BE OUTSTANDING,
SECOND TO PREPAY ANY SWINGLINE LOANS OUTSTANDING, THIRD TO PREPAY ANY REVOLVING
CREDIT LOANS AND FOURTH TO CASH COLLATERALIZE OUTSTANDING LETTER OF CREDIT
EXPOSURE AT ONE HUNDRED FIVE PERCENT (105%).


 


(C)                                  EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWER TO THE APPROPRIATE LENDING OFFICE OF SUCH LENDER RESULTING FROM
EACH LOAN MADE BY SUCH LENDING OFFICE OF SUCH LENDER FROM TIME TO TIME,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDING
OFFICE OF SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE
REGISTER PURSUANT TO SECTION 14.6(B), AND A SUBACCOUNT FOR EACH LENDER, IN WHICH
REGISTER AND SUBACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE AMOUNT OF
EACH LOAN MADE HEREUNDER, WHETHER SUCH LOAN IS A REVOLVING CREDIT LOAN, A
SWINGLINE LOAN OR A PROTECTIVE ADVANCE, THE TYPE OF EACH LOAN MADE AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER,
THE SWINGLINE LENDER OR THE ADMINISTRATIVE AGENT HEREUNDER AND (III) THE AMOUNT
OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND
EACH LENDER’S SHARE THEREOF.


 


(E)                                  THE ENTRIES MADE IN THE REGISTER AND
ACCOUNTS AND SUBACCOUNTS MAINTAINED PURSUANT TO PARAGRAPHS (C) AND (D) OF THIS
SECTION 2.5 SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE
EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN
RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER OR THE
ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNT, SUCH REGISTER OR SUCH SUBACCOUNT,
AS APPLICABLE, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 

2.6.                              Conversions and Continuations.

 


(A)                                  THE BORROWER SHALL HAVE THE OPTION ON ANY
BUSINESS DAY TO CONVERT ALL OR A PORTION EQUAL TO AT LEAST $2,000,000 OF THE
OUTSTANDING PRINCIPAL AMOUNT OF REVOLVING CREDIT LOANS MADE TO THE BORROWER FROM
ONE TYPE INTO A BORROWING OR BORROWINGS OF ANOTHER TYPE AND THE BORROWER SHALL
HAVE THE OPTION ON ANY BUSINESS DAY TO CONTINUE THE OUTSTANDING PRINCIPAL AMOUNT
OF ANY EURODOLLAR LOANS AS EURODOLLAR LOANS FOR AN ADDITIONAL INTEREST PERIOD,
PROVIDED THAT (I) NO PARTIAL CONVERSION OF EURODOLLAR LOANS SHALL REDUCE THE
OUTSTANDING PRINCIPAL


 


41

--------------------------------------------------------------------------------



 


AMOUNT OF EURODOLLAR LOANS MADE PURSUANT TO A SINGLE BORROWING TO LESS THAN
$2,000,000, (II) ABR LOANS MAY NOT BE CONVERTED INTO EURODOLLAR LOANS IF A
DEFAULT IS IN EXISTENCE ON THE DATE OF THE CONVERSION AND THE ADMINISTRATIVE
AGENT HAS OR THE REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE
DISCRETION NOT TO PERMIT SUCH CONVERSION, (III) EURODOLLAR LOANS MAY NOT BE
CONTINUED AS EURODOLLAR LOANS FOR AN ADDITIONAL INTEREST PERIOD IF A DEFAULT IS
IN EXISTENCE ON THE DATE OF THE PROPOSED CONTINUATION AND THE ADMINISTRATIVE
AGENT HAS OR THE REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE
DISCRETION NOT TO PERMIT SUCH CONTINUATION, (IV) NO CONVERSION OR CONTINUATION
OF EURODOLLAR LOANS MAY BE MADE ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO AND (V) BORROWINGS RESULTING FROM CONVERSIONS PURSUANT
TO THIS SECTION 2.6 SHALL BE LIMITED IN NUMBER AS PROVIDED IN SECTION 2.2.  EACH
SUCH CONVERSION OR CONTINUATION SHALL BE EFFECTED BY THE BORROWER BY GIVING THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE PRIOR TO 12:00 NOON
(NEW YORK TIME) AT LEAST THREE BUSINESS DAYS’ (OR ONE BUSINESS DAY’S NOTICE IN
THE CASE OF A CONVERSION INTO ABR LOANS) PRIOR WRITTEN NOTICE (OR TELEPHONIC
NOTICE PROMPTLY CONFIRMED IN WRITING) (EACH A “NOTICE OF CONVERSION OR
CONTINUATION”) SPECIFYING THE REVOLVING CREDIT LOANS TO BE SO CONVERTED OR
CONTINUED, THE TYPE OF REVOLVING CREDIT LOANS TO BE CONVERTED OR CONTINUED INTO
AND, IF SUCH REVOLVING CREDIT LOANS ARE TO BE CONVERTED INTO OR CONTINUED AS
EURODOLLAR LOANS, THE INTEREST PERIOD TO BE INITIALLY APPLICABLE THERETO.  THE
ADMINISTRATIVE AGENT SHALL GIVE EACH LENDER NOTICE AS PROMPTLY AS PRACTICABLE OF
ANY SUCH PROPOSED CONVERSION OR CONTINUATION AFFECTING ANY OF ITS REVOLVING
CREDIT LOANS.


 


(B)                                 IF ANY DEFAULT IS IN EXISTENCE AT THE TIME
OF ANY PROPOSED CONTINUATION OF ANY EURODOLLAR LOANS AND THE ADMINISTRATIVE
AGENT HAS OR THE REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE
DISCRETION NOT TO PERMIT SUCH CONTINUATION, SUCH EURODOLLAR LOANS SHALL BE
AUTOMATICALLY CONVERTED ON THE LAST DAY OF THE CURRENT INTEREST PERIOD INTO ABR
LOANS.  IF UPON THE EXPIRATION OF ANY INTEREST PERIOD IN RESPECT OF EURODOLLAR
LOANS, THE BORROWER HAS FAILED TO ELECT A NEW INTEREST PERIOD TO BE APPLICABLE
THERETO AS PROVIDED IN PARAGRAPH (A) ABOVE, THE BORROWER SHALL BE DEEMED TO HAVE
ELECTED TO CONTINUE SUCH BORROWING OF EURODOLLAR LOANS INTO A BORROWING OF ABR
LOANS EFFECTIVE AS OF THE EXPIRATION DATE OF SUCH CURRENT INTEREST PERIOD.


 

2.7.                              Pro rata Borrowings.  Each Borrowing of
Revolving Credit Loans under this Agreement shall be granted by the Lenders pro
rata on the basis of their Applicable Percentages.  It is understood that no
Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder.

 

2.8.                              Interest.

 


(A)                                  THE UNPAID PRINCIPAL AMOUNT OF EACH ABR
LOAN SHALL BEAR INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL MATURITY
(WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM THAT SHALL AT ALL
TIMES BE THE ABR MARGIN PLUS THE ABR IN EFFECT FROM TIME TO TIME.


 


(B)                                 THE UNPAID PRINCIPAL AMOUNT OF EACH
EURODOLLAR LOAN SHALL BEAR INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL
MATURITY THEREOF (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM THAT
SHALL AT ALL TIMES BE THE EURODOLLAR MARGIN IN EFFECT FROM TIME TO TIME PLUS THE
RELEVANT EURODOLLAR RATE.


 


42

--------------------------------------------------------------------------------



 


(C)                                  IF ALL OR A PORTION OF (I) THE PRINCIPAL
AMOUNT OF ANY LOAN OR (II) ANY INTEREST PAYABLE THEREON OR FEE SHALL NOT BE PAID
WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH
OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM THAT IS (X) IN THE CASE
OF OVERDUE PRINCIPAL, THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PLUS
2% OR (Y) IN THE CASE OF ANY OVERDUE INTEREST OR FEE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE RATE DESCRIBED IN SECTION 2.8(A) PLUS 2% FROM AND INCLUDING
THE DATE OF SUCH NON-PAYMENT TO BUT EXCLUDING THE DATE ON WHICH SUCH AMOUNT IS
PAID IN FULL (AFTER AS WELL AS BEFORE JUDGMENT).


 


(D)                                 ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN AND UPON
TERMINATION OF THE COMMITMENTS; PROVIDED THAT (I) IN THE EVENT OF ANY REPAYMENT
OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR LOAN THAT IS A
REVOLVING CREDIT LOAN PRIOR TO THE MATURITY DATE), ACCRUED INTEREST ON THE
PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (II) IN THE EVENT OF ANY CONVERSION OF ANY
EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR,
ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH
CONVERSION.


 


(E)                                  ALL COMPUTATIONS OF INTEREST HEREUNDER
SHALL BE MADE IN ACCORDANCE WITH SECTION 5.5.


 


(F)                                    THE ADMINISTRATIVE AGENT, UPON
DETERMINING THE INTEREST RATE FOR ANY BORROWING OF EURODOLLAR LOANS, SHALL
PROMPTLY NOTIFY THE BORROWER AND THE RELEVANT LENDERS THEREOF.  EACH SUCH
DETERMINATION SHALL, ABSENT CLEARLY DEMONSTRABLE ERROR, BE FINAL AND CONCLUSIVE
AND BINDING ON ALL PARTIES HERETO.


 

2.9.                              Interest Periods.  At the time the Borrower
gives a Notice of Borrowing or Notice of Conversion or Continuation in respect
of the making of, or conversion into or continuation as, a Borrowing of
Eurodollar Loans (in the case of the initial Interest Period applicable thereto)
or prior to 10:00 a.m. (New York time) on the third Business Day prior to the
expiration of an Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower shall have the right to elect by giving the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrower, be a three, six or, if agreed to by each Lender, a nine or
twelve month period or any shorter period.  Notwithstanding anything to the
contrary contained above:

 

(i)                                     the initial Interest Period for any
Borrowing of Eurodollar Loans shall commence on the date of such Borrowing
(including the date of any conversion from a Borrowing of ABR Loans) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires;

 

(ii)                                  if any Interest Period relating to a
Borrowing of Eurodollar Loans begins on the last Business Day of a calendar
month or begins on a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period, such Interest Period
shall end on the last Business Day of the calendar month at the end of such
Interest Period;

 

43

--------------------------------------------------------------------------------


 

(iii)                               if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day, provided that if any Interest Period in
respect of a Eurodollar Loan would otherwise expire on a day that is not a
Business Day but is a day that is after the last Business Day in such month,
such Interest Period shall expire on the next preceding Business Day; and

 

(iv)                              the Borrower shall not be entitled to elect
any Interest Period in respect of any Eurodollar Loan if such Interest Period
would extend beyond the Maturity Date.

 

2.10.                        Increased Costs, Illegality, etc.

 


(A)                                  IN THE EVENT THAT (X) IN THE CASE OF CLAUSE
(I) BELOW, THE ADMINISTRATIVE AGENT OR (Y) IN THE CASE OF CLAUSES (II) AND
(III) BELOW, ANY LENDER SHALL HAVE REASONABLY DETERMINED (WHICH DETERMINATION
SHALL, ABSENT CLEARLY DEMONSTRABLE ERROR, BE FINAL AND CONCLUSIVE AND BINDING
UPON ALL PARTIES HERETO):


 

(i)                                     on any date for determining the
Eurodollar Rate for any Interest Period that (x) deposits in the principal
amounts of the Loans comprising such Eurodollar Loan Borrowing are not generally
available in the relevant market, (y) by reason of any changes arising on or
after the Signing Date affecting the interbank eurodollar market, adequate and
fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of Eurodollar Rate or (z) the
Administrative Agent is advised in writing by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period; or

 

(ii)                                  at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any Eurodollar Loans (other than any such increase or reduction
attributable to taxes) because of (x) any change since the date hereof in any
applicable law, governmental rule, regulation, guideline or order (or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, guideline or order), such as, for
example, without limitation, a change in official reserve requirements, and/or
(y) other circumstances affecting the interbank eurodollar market or the
position of such Lender in such market; or

 

(iii)                               at any time, that the making or continuance
of any Eurodollar Loan has become unlawful by compliance by such Lender in good
faith with any law, governmental rule, regulation, guideline or order (or would
conflict with any such governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the date hereof that materially and adversely affects the interbank
eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice

 

44

--------------------------------------------------------------------------------


 

the Administrative Agent shall promptly transmit to each of the other Lenders). 
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Conversion given by the Borrower with respect
to Eurodollar Loans that have not yet been incurred shall be deemed rescinded by
the Borrower, (y) in the case of clause (ii) above, the Borrower shall pay to
such Lender, promptly after receipt of written demand therefor such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its reasonable discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lender, showing
in reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

 


(B)                                 AT ANY TIME THAT ANY EURODOLLAR LOAN IS
AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN SECTION 2.10(A)(II) OR (III), THE
BORROWER MAY (AND IN THE CASE OF A EURODOLLAR LOAN AFFECTED PURSUANT TO
SECTION 2.10(A)(III) SHALL) EITHER (X) IF THE AFFECTED EURODOLLAR LOAN IS THEN
BEING MADE PURSUANT TO A BORROWING, CANCEL SUCH BORROWING BY GIVING THE
ADMINISTRATIVE AGENT TELEPHONIC NOTICE (CONFIRMED PROMPTLY IN WRITING) THEREOF
ON THE SAME DATE THAT THE BORROWER WAS NOTIFIED BY A LENDER PURSUANT TO
SECTION 2.10(A)(II) OR (III) OR (Y) IF THE AFFECTED EURODOLLAR LOAN IS THEN
OUTSTANDING, UPON AT LEAST THREE BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE
AGENT, REQUIRE THE AFFECTED LENDER TO CONVERT EACH SUCH EURODOLLAR LOAN INTO AN
ABR LOAN, PROVIDED THAT IF MORE THAN ONE LENDER IS AFFECTED AT ANY TIME, THEN
ALL AFFECTED LENDERS MUST BE TREATED IN THE SAME MANNER PURSUANT TO THIS
SECTION 2.10(B).


 


(C)                                  IF, AFTER THE DATE HEREOF, THE ADOPTION OF
ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL ADEQUACY, OR ANY CHANGE
THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS,
CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY A LENDER OR ITS PARENT WITH ANY REQUEST
OR DIRECTIVE MADE OR ADOPTED AFTER THE DATE HEREOF REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, ASSOCIATION,
CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR ITS PARENT’S OR ITS RELATED PARTY’S CAPITAL
OR ASSETS AS A CONSEQUENCE OF SUCH LENDER’S COMMITMENTS OR OBLIGATIONS HEREUNDER
TO A LEVEL BELOW THAT WHICH SUCH LENDER OR ITS PARENT OR ITS RELATED PARTY COULD
HAVE ACHIEVED BUT FOR SUCH ADOPTION, EFFECTIVENESS, CHANGE OR COMPLIANCE (TAKING
INTO CONSIDERATION SUCH LENDER’S OR ITS PARENT’S POLICIES WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME, PROMPTLY AFTER DEMAND BY SUCH LENDER
(WITH A COPY TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER
SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ITS PARENT
FOR SUCH REDUCTION, IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT A LENDER SHALL
NOT BE ENTITLED TO SUCH COMPENSATION AS A RESULT OF SUCH LENDER’S COMPLIANCE
WITH, OR PURSUANT TO ANY REQUEST OR DIRECTIVE TO COMPLY WITH, ANY SUCH LAW,
RULE OR REGULATION AS IN EFFECT ON THE DATE HEREOF.  EACH LENDER, UPON
DETERMINING IN GOOD FAITH THAT ANY ADDITIONAL AMOUNTS WILL BE


 


45

--------------------------------------------------------------------------------



 


PAYABLE PURSUANT TO THIS SECTION 2.10(C), WILL GIVE PROMPT WRITTEN NOTICE
THEREOF TO THE BORROWER (ON ITS OWN BEHALF) WHICH NOTICE SHALL SET FORTH IN
REASONABLE DETAIL THE BASIS OF THE CALCULATION OF SUCH ADDITIONAL AMOUNTS,
ALTHOUGH THE FAILURE TO GIVE ANY SUCH NOTICE SHALL NOT, SUBJECT TO SECTION 2.13,
RELEASE OR DIMINISH ANY OF THE BORROWER’S OBLIGATIONS TO PAY ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 2.10(C) UPON RECEIPT OF SUCH NOTICE.


 

2.11.                        Compensation.  If (a) any payment of principal of
any Eurodollar Loan is made by the Borrower to or for the account of a Lender
other than on the last day of the Interest Period for such Eurodollar Loan as a
result of a payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1 or 5.2
or a required assignment pursuant to Section 14.7, as a result of acceleration
of the maturity of the Loans pursuant to Section 11 or for any other reason,
(b) any Borrowing of Eurodollar Loans is not made as a result of a withdrawn
Notice of Borrowing, (c) any ABR Loan is not converted into a Eurodollar Loan as
a result of a withdrawn Notice of Conversion or Continuation, (d) any Eurodollar
Loan is not continued as a Eurodollar Loan as a result of a withdrawn Notice of
Conversion or Continuation or (e) any prepayment of principal of any Eurodollar
Loan is not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1 or 5.2, the Borrower shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Eurodollar Loan.

 

2.12.                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii), 2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of any such Section.  Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13.                        Notice of Certain Costs.  Notwithstanding anything
in this Agreement to the contrary, to the extent any notice required by
Section 2.10, 2.11, 3.5 or 5.4 is given by any Lender more than 180 days after
such Lender has knowledge (or should have had knowledge) of the occurrence of
the event giving rise to the additional cost, reduction in amounts, loss, tax or
other additional amounts described in such Sections, such Lender shall not be
entitled to compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may
be, for any such amounts incurred or accruing prior to the 180th day prior to
the giving of such notice to the Borrower.

 

2.14.                        Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

46

--------------------------------------------------------------------------------


 

(a)                                  fees shall cease to accrue on the Available
Commitment of such Defaulting Lender pursuant to Section 4.1(a);

 

(b)                                 the Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 14.1), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than each other
applicable Lender shall require the consent of such Defaulting Lender;

 

(c)                                  if any Swingline Loan or Letters of Credit
Outstanding exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline Loan
and Letters of Credit Outstanding shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent (x) the sum of all non-Defaulting Lenders’ Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and Letter of Credit Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 7 are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s Swingline Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) and (y) second, cash collateralize
such Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 5.2(a) for so long as such Letter of Credit
Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Letter of Credit Exposure pursuant to this
Section 2.14(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 4.1(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

 

(iv)                              to the extent the Letter of Credit Exposure of
the non-Defaulting Lenders is reallocated pursuant to this Section 2.14(c), then
the fees payable to the Lenders pursuant to Section 4.1(a) and
Section 4.1(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages;

 

(v)                                 to the extent any Defaulting Lender’s Letter
of Credit Exposure is neither cash collateralized nor reallocated pursuant to
this Section 2.14(c), then, without prejudice to any rights or remedies of the
Letter of Credit Issuer or any Lender hereunder, all fees that would have
otherwise been payable to such

 

47

--------------------------------------------------------------------------------


 

Defaulting Lender under Section 4.1(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Letter of Credit
Issuer until such portion of such Defaulting Lender’s Letter of Credit Exposure
is cash collateralized and/or reallocated;

 

(vi)                              so long as any Lender is a Defaulting Lender,
the Swingline Lender shall not be required to fund any Swingline Loan and the
Letter of Credit Issuer shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.14(c), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.14(c)(i) (and Defaulting Lenders shall not
participate therein); and

 

(vii)                           any amount payable to such Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise and
including any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 14.8(b) but excluding Section 14.7) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Letter of Credit Issuer or
Swingline Lender hereunder, (iii) third, if so determined by the Administrative
Agent or requested by a Letter of Credit Issuer or Swingline Lender, to be held
in such account as cash collateral for future funding obligations of the
Defaulting Lender of any participating interest in any Swingline Loan or Letter
of Credit, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender of any
Revolving Credit Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Lenders, in respect of obligations under this Agreement, a
Letter of Credit Issuer or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, such Letter of Credit
Issuer or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is (x) a prepayment of the principal amount of any
Revolving Credit Loans or drawings in respect of Letter of Credits for which a

 

48

--------------------------------------------------------------------------------


 

Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 7 are satisfied, such payment
shall be applied solely to prepay the Revolving Credit Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Revolving Credit Loans, or reimbursement
obligations owed to, any Defaulting Lender; and

 

(d)                                 in the event that the Administrative Agent,
the Borrower, the Letter of Credit Issuer and the Swingline Lender each agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then such Lender shall cease to be a
Defaulting Lender, and the Swingline Exposure and Letter of Credit Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

2.15.                        Incremental Facilities.  The Borrower may by
written notice to the Administrative Agent elect to request, prior to the
Maturity Date, an increase to the existing Commitments (any such increase, the
“New Commitments”) by an amount not in excess of $25,000,000 in the aggregate
and not less than $10,000,000 individually (or such lesser amount which shall be
approved by Administrative Agent), and integral multiples of $5,000,000 in
excess of that amount.  Each such notice shall specify (A) the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Commitments
shall be effective, which shall be a date not less than 10 Business Days after
the date on which such notice is delivered to the Administrative Agent and
(B) the identity of each Lender or other Person that is an eligible assignee
pursuant to Section 14.6(b) (each, a “New Lender”) to whom the Borrower proposes
any portion of such New Commitments be allocated and the amounts of such
allocations; provided that the Borrower shall first approach the Lenders to
provide all of the New Commitments in accordance with their Applicable
Percentages (excluding for this purpose the Commitment of any Lender that
declines to provide any portion of the New Commitments) prior to approaching any
other Person that is an eligible assignee pursuant to Section 14.6(b) (and no
such Person shall be offered to provide the New Commitments on terms (including
with respect to upfront fees and other economic terms) that are more favorable
to such Person than the terms offered to the existing Lenders) and no Lender
shall provide a New Commitment unless the Administrative Agent, the Swingline
Lender and the Letter of Credit Issuer shall have consented thereto; provided
further that any Lender approached to provide all or a portion of the New
Commitments may elect or decline, in its sole discretion, to provide a New
Commitment.  Such New Commitments shall become effective, as of such Increased
Amount Date; provided that (1) no Default shall exist on such Increased Amount
Date before or after giving effect to such New Commitments; (2) the New
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the Lender providing the New Commitment
and Administrative Agent, and each of which shall be recorded in the Register
and shall be subject to the requirements set forth in Section 5.4(c); (3) the
Borrower shall make any payments required pursuant to Section 2.11 in connection
with the New Commitments; and (4) the Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction.

 

49

--------------------------------------------------------------------------------


 

On any Increased Amount Date, subject to the satisfaction of the foregoing terms
and conditions, (a) each of the Lenders with Commitments shall assign to each of
the New Lenders, and each of the New Lenders shall purchase from each of the
Lenders with Commitments, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Credit Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Credit Loans will be held
by existing Lenders with Revolving Credit Loans and New Lenders ratably in
accordance with their respective Commitments after giving effect to the addition
of such New Commitments to the Commitments, (b) each New Commitment shall be
deemed for all purposes a Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Credit Loan and (c) each New Lender shall
become a Lender with respect to the New Commitment and all matters relating
thereto.

 

The Administrative Agent shall notify the Security Agents and Lenders promptly
upon receipt of the Borrower’s notice of each Increased Amount Date and in
respect thereof (y) the New Commitments and the New Lenders and (z) the
respective interests in such Lender’s Revolving Credit Loans, in each case
subject to the assignments contemplated by this Section.

 

Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement (including with respect to the interest rates
and fees payable with respect to the New Commitment only) and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.15.

 


SECTION 3.                                LETTERS OF CREDIT


 

3.1.                              Letters of Credit.

 


(A)                                  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS HEREIN SET FORTH, AT ANY TIME AND FROM TIME TO TIME AFTER THE
EFFECTIVE DATE AND PRIOR TO THE L/C MATURITY DATE, (I) THE BORROWER, MAY REQUEST
THAT THE LETTER OF CREDIT ISSUER ISSUE FOR THE ACCOUNT OF THE BORROWER A LETTER
OF CREDIT OR LETTERS OF CREDIT IN DOLLARS OR CANADIAN DOLLARS IN SUCH FORM AS
MAY BE APPROVED BY THE LETTER OF CREDIT ISSUER IN ITS REASONABLE DISCRETION.


 


(B)                                 NOTWITHSTANDING THE FOREGOING, (I) NO LETTER
OF CREDIT SHALL BE ISSUED THE STATED AMOUNT OF WHICH, WHEN ADDED TO THE LETTERS
OF CREDIT OUTSTANDING AT SUCH TIME, WOULD EXCEED THE LETTER OF CREDIT COMMITMENT
THEN IN EFFECT; (II) NO LETTER OF CREDIT SHALL BE ISSUED, AMENDED (TO INCREASE
THE STATED AMOUNT THEREOF), EXTENDED OR RENEWED IF, AFTER GIVING EFFECT TO SUCH
ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL, THE TOTAL CREDIT EXPOSURE WOULD
EXCEED THE LESSER OF (X) THE TOTAL COMMITMENT THEN IN EFFECT AND (Y) THE
BORROWING BASE THEN IN EFFECT; (III) NO LETTER OF CREDIT DENOMINATED IN CANADIAN
DOLLARS SHALL BE ISSUED THE STATED AMOUNT OF WHICH WHEN ADDED TO THE STATED
AMOUNT OF ALL OTHER LETTERS OF CREDIT DENOMINATED IN CANADIAN DOLLARS WOULD
EXCEED THE CANADIAN LETTER OF CREDIT SUBLIMIT; (IV) EACH LETTER OF CREDIT SHALL
HAVE AN EXPIRATION DATE OCCURRING NO LATER THAN ONE YEAR AFTER THE DATE OF
ISSUANCE THEREOF, UNLESS OTHERWISE AGREED UPON BY THE ADMINISTRATIVE AGENT AND
THE LETTER OF CREDIT ISSUER, PROVIDED THAT IN NO EVENT SHALL SUCH EXPIRATION
DATE OCCUR LATER THAN THE L/C MATURITY DATE; (V) NO LETTER OF CREDIT SHALL BE
ISSUED IF IT WOULD BE ILLEGAL UNDER ANY APPLICABLE LAW FOR THE BENEFICIARY OF
THE


 


50

--------------------------------------------------------------------------------



 


LETTER OF CREDIT TO HAVE A LETTER OF CREDIT ISSUED IN ITS FAVOR; AND (VI) NO
LETTER OF CREDIT SHALL BE ISSUED BY A LETTER OF CREDIT ISSUER AFTER IT HAS
RECEIVED A WRITTEN NOTICE FROM THE BORROWER OR ANY LENDER STATING THAT A DEFAULT
HAS OCCURRED AND IS CONTINUING UNTIL SUCH TIME AS THE LETTER OF CREDIT ISSUER
SHALL HAVE RECEIVED A WRITTEN NOTICE OF (X) RESCISSION OF SUCH NOTICE FROM THE
PARTY OR PARTIES ORIGINALLY DELIVERING SUCH NOTICE OR (Y) THE WAIVER OF SUCH
DEFAULT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 14.1.


 


(C)                                  UPON AT LEAST ONE BUSINESS DAY’S PRIOR
WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) TO THE
ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT ISSUER (WHICH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE APPLICABLE LENDERS),
THE BORROWER SHALL HAVE THE RIGHT, ON ANY DAY, PERMANENTLY TO TERMINATE OR
REDUCE THE LETTER OF CREDIT COMMITMENT IN WHOLE OR IN PART, PROVIDED THAT, AFTER
GIVING EFFECT TO SUCH TERMINATION OR REDUCTION, THE LETTERS OF CREDIT
OUTSTANDING SHALL NOT EXCEED THE LETTER OF CREDIT COMMITMENT.


 

3.2.                              Letter of Credit Requests.

 


(A)                                  WHENEVER THE BORROWER DESIRES THAT A LETTER
OF CREDIT BE ISSUED FOR ITS ACCOUNT, IT SHALL GIVE THE ADMINISTRATIVE AGENT AND
THE LETTER OF CREDIT ISSUER AT LEAST FIVE (OR SUCH LESSER NUMBER AS MAY BE
AGREED UPON BY THE ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT ISSUER)
BUSINESS DAYS’ WRITTEN NOTICE THEREOF.  EACH NOTICE SHALL BE EXECUTED BY THE
BORROWER AND SHALL BE IN A FORM REASONABLY ACCEPTABLE TO THE LETTER OF CREDIT
ISSUER AND THE ADMINISTRATIVE AGENT (EACH A “LETTER OF CREDIT REQUEST”).  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT COPIES OF EACH LETTER OF CREDIT
REQUEST TO EACH LENDER.


 


(B)                                 THE MAKING OF EACH LETTER OF CREDIT REQUEST
SHALL BE DEEMED TO BE A REPRESENTATION AND WARRANTY BY THE BORROWER THAT THE
LETTER OF CREDIT MAY BE ISSUED IN ACCORDANCE WITH, AND WILL NOT VIOLATE THE
REQUIREMENTS OF, SECTION 3.1(B).


 

3.3.                              Letter of Credit Participations.

 


(A)                                  IMMEDIATELY UPON THE ISSUANCE BY THE LETTER
OF CREDIT ISSUER OF ANY LETTER OF CREDIT, THE LETTER OF CREDIT ISSUER SHALL BE
DEEMED TO HAVE SOLD AND TRANSFERRED TO EACH OTHER LENDER THAT HAS A COMMITMENT
(EACH SUCH OTHER LENDER, IN ITS CAPACITY UNDER THIS SECTION 3.3, AN “L/C
PARTICIPANT”), AND EACH SUCH L/C PARTICIPANT SHALL BE DEEMED IRREVOCABLY AND
UNCONDITIONALLY TO HAVE PURCHASED AND RECEIVED FROM THE LETTER OF CREDIT ISSUER,
WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION (EACH AN
“L/C PARTICIPATION”), TO THE EXTENT OF SUCH L/C PARTICIPANT’S APPLICABLE
PERCENTAGE OF SUCH LETTER OF CREDIT, EACH SUBSTITUTE LETTER OF CREDIT, EACH
DRAWING MADE THEREUNDER AND THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT
WITH RESPECT THERETO, AND ANY SECURITY THEREFOR OR GUARANTY PERTAINING THERETO
(ALTHOUGH LETTER OF CREDIT FEES WILL BE PAID DIRECTLY TO THE ADMINISTRATIVE
AGENT FOR THE RATABLE ACCOUNT OF THE L/C PARTICIPANTS AS PROVIDED IN
SECTION 4.1(B) AND THE L/C PARTICIPANTS SHALL HAVE NO RIGHT TO RECEIVE ANY
PORTION OF ANY FRONTING FEES).


 


(B)                                 IN DETERMINING WHETHER TO PAY UNDER ANY
LETTER OF CREDIT, THE LETTER OF CREDIT ISSUER SHALL HAVE NO OBLIGATION RELATIVE
TO THE L/C PARTICIPANTS OTHER THAN TO CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE
DELIVERED UNDER SUCH LETTER OF CREDIT HAVE BEEN DELIVERED AND THAT


 


51

--------------------------------------------------------------------------------



 


THEY APPEAR TO COMPLY ON THEIR FACE WITH THE REQUIREMENTS OF SUCH LETTER OF
CREDIT.  ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY THE LETTER OF CREDIT ISSUER
UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT ISSUED BY IT, IF TAKEN OR
OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL NOT
CREATE FOR THE LETTER OF CREDIT ISSUER ANY RESULTING LIABILITY.


 


(C)                                  IN THE EVENT THAT THE LETTER OF CREDIT
ISSUER MAKES ANY PAYMENT UNDER ANY LETTER OF CREDIT ISSUED BY IT AND THE
BORROWER SHALL NOT HAVE REPAID SUCH AMOUNT IN FULL TO THE RESPECTIVE LETTER OF
CREDIT ISSUER PURSUANT TO SECTION 3.4(A), THE LETTER OF CREDIT ISSUER SHALL
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND EACH L/C PARTICIPANT OF SUCH
FAILURE, AND EACH L/C PARTICIPANT SHALL PROMPTLY AND UNCONDITIONALLY PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER, THE AMOUNT
OF SUCH L/C PARTICIPANT’S APPLICABLE PERCENTAGE OF SUCH UNREIMBURSED PAYMENT IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS; PROVIDED, HOWEVER, THAT NO L/C
PARTICIPANT SHALL BE OBLIGATED TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LETTER OF CREDIT ISSUER ITS APPLICABLE PERCENTAGE OF SUCH
UNREIMBURSED AMOUNT ARISING FROM ANY WRONGFUL PAYMENT MADE BY THE LETTER OF
CREDIT ISSUER UNDER A LETTER OF CREDIT AS A RESULT OF ACTS OR OMISSIONS
CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF THE LETTER OF
CREDIT ISSUER.  IF THE LETTER OF CREDIT ISSUER SO NOTIFIES, PRIOR TO 11:00 A.M.
(NEW YORK TIME) ON ANY BUSINESS DAY, ANY L/C PARTICIPANT REQUIRED TO FUND A
PAYMENT UNDER A LETTER OF CREDIT, SUCH L/C PARTICIPANT SHALL MAKE AVAILABLE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER SUCH L/C
PARTICIPANT’S APPLICABLE PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT ON SUCH
BUSINESS DAY IN IMMEDIATELY AVAILABLE FUNDS.  IF AND TO THE EXTENT SUCH L/C
PARTICIPANT SHALL NOT HAVE SO MADE ITS APPLICABLE PERCENTAGE OF THE AMOUNT OF
SUCH PAYMENT AVAILABLE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
LETTER OF CREDIT ISSUER, SUCH L/C PARTICIPANT AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER, FORTHWITH
ON DEMAND, SUCH AMOUNT, TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM SUCH
DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE LETTER OF CREDIT ISSUER AT A RATE EQUAL TO THE GREATER OF (X) THE
FEDERAL FUNDS EFFECTIVE RATE AND (Y) A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  THE
FAILURE OF ANY L/C PARTICIPANT TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ITS APPLICABLE PERCENTAGE OF ANY
PAYMENT UNDER ANY LETTER OF CREDIT SHALL NOT RELIEVE ANY OTHER L/C PARTICIPANT
OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ITS APPLICABLE PERCENTAGE OF ANY
PAYMENT UNDER SUCH LETTER OF CREDIT ON THE DATE REQUIRED, AS SPECIFIED ABOVE,
BUT, EXCEPT AS PROVIDED SECTION 2.14, NO L/C PARTICIPANT SHALL BE RESPONSIBLE
FOR THE FAILURE OF ANY OTHER L/C PARTICIPANT TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH OTHER L/C PARTICIPANT’S APPLICABLE PERCENTAGE OF ANY
SUCH PAYMENT.


 


(D)                                 WHENEVER THE LETTER OF CREDIT ISSUER
RECEIVES A PAYMENT IN RESPECT OF AN UNPAID REIMBURSEMENT OBLIGATION AS TO WHICH
THE ADMINISTRATIVE AGENT HAS RECEIVED FOR THE ACCOUNT OF THE LETTER OF CREDIT
ISSUER ANY PAYMENTS FROM THE L/C PARTICIPANTS PURSUANT TO PARAGRAPH (C) ABOVE,
THE LETTER OF CREDIT ISSUER SHALL PAY TO THE ADMINISTRATIVE AGENT AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO EACH L/C PARTICIPANT THAT HAS PAID
ITS APPLICABLE PERCENTAGE OF SUCH REIMBURSEMENT OBLIGATION, IN DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO SUCH L/C PARTICIPANT’S SHARE
(BASED UPON THE PROPORTIONATE AGGREGATE AMOUNT ORIGINALLY FUNDED BY SUCH L/C
PARTICIPANT TO THE AGGREGATE AMOUNT FUNDED BY ALL L/C PARTICIPANTS) OF THE
PRINCIPAL AMOUNT OF SUCH REIMBURSEMENT OBLIGATION AND INTEREST THEREON ACCRUING
AFTER THE PURCHASE OF THE RESPECTIVE L/C PARTICIPATIONS.


 


52

--------------------------------------------------------------------------------



 


(E)                                  THE OBLIGATIONS OF THE L/C PARTICIPANTS TO
MAKE PAYMENTS TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF
CREDIT ISSUER WITH RESPECT TO LETTERS OF CREDIT SHALL BE IRREVOCABLE AND NOT
SUBJECT TO COUNTERCLAIM, SET-OFF OR OTHER DEFENSE OR ANY OTHER QUALIFICATION OR
EXCEPTION WHATSOEVER AND SHALL BE MADE IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING UNDER ANY OF THE
FOLLOWING CIRCUMSTANCES:


 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

(ii)                                  the existence of any claim, set-off,
defense or other right that the Borrower may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, the Letter of Credit Issuer, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit);

 

(iii)                               any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents; or

 

(v)                                 the occurrence of any Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Applicable Percentage of any unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct or gross negligence on the
part of the Letter of Credit Issuer.

 

3.4.                              Agreement to Repay Letter of Credit Drawings.

 


(A)                                  THE BORROWER HEREBY AGREES TO REIMBURSE THE
LETTER OF CREDIT ISSUER, BY MAKING PAYMENT IN DOLLARS TO THE ADMINISTRATIVE
AGENT IN IMMEDIATELY AVAILABLE FUNDS FOR ANY PAYMENT OR DISBURSEMENT MADE BY THE
LETTER OF CREDIT ISSUER UNDER ANY LETTER OF CREDIT (THE DOLLAR EQUIVALENT OF
EACH SUCH AMOUNT SO PAID UNTIL REIMBURSED, AN “UNPAID DRAWING”) IMMEDIATELY
AFTER, AND IN ANY EVENT ON THE DATE OF, SUCH PAYMENT, WITH INTEREST ON THE
AMOUNT SO PAID OR DISBURSED BY THE LETTER OF CREDIT ISSUER, TO THE EXTENT NOT
REIMBURSED PRIOR TO 5:00 P.M. (NEW YORK TIME) ON THE DATE OF SUCH PAYMENT OR
DISBURSEMENT, FROM AND INCLUDING THE DATE PAID OR DISBURSED TO BUT EXCLUDING THE
DATE THE LETTER OF CREDIT ISSUER IS REIMBURSED THEREFOR AT A RATE PER ANNUM THAT
SHALL AT ALL TIMES BE THE ABR MARGIN PLUS THE ABR AS IN EFFECT FROM TIME TO
TIME, PROVIDED THAT, NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, (I) UNLESS THE BORROWER SHALL HAVE NOTIFIED THE ADMINISTRATIVE AGENT
AND THE LETTER OF CREDIT ISSUER PRIOR TO 10:00 A.M. (NEW YORK TIME) ON THE DATE
OF SUCH DRAWING THAT THE BORROWER INTENDS TO REIMBURSE THE LETTER OF CREDIT
ISSUER FOR THE AMOUNT OF SUCH DRAWING WITH FUNDS OTHER THAN THE PROCEEDS OF


 


53

--------------------------------------------------------------------------------



 


LOANS, THE BORROWER BE SHALL BE DEEMED TO HAVE GIVEN A NOTICE OF BORROWING
REQUESTING THAT THE LENDERS WITH COMMITMENTS MAKE REVOLVING CREDIT LOANS (WHICH
SHALL BE ABR LOANS) ON THE DATE ON WHICH SUCH DRAWING IS HONORED IN AN AMOUNT
EQUAL TO THE AMOUNT OF SUCH DRAWING AND (II) THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH RELEVANT L/C PARTICIPANT OF SUCH DRAWING AND THE AMOUNT OF
ITS REVOLVING CREDIT LOAN TO BE MADE IN RESPECT THEREOF, AND, SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 2.1(A), EACH L/C PARTICIPANT SHALL BE
IRREVOCABLY OBLIGATED TO MAKE A REVOLVING CREDIT LOAN TO THE BORROWER IN THE
MANNER DEEMED TO HAVE BEEN REQUESTED IN THE AMOUNT OF ITS APPLICABLE PERCENTAGE
OF THE APPLICABLE UNPAID DRAWING BY 12:00 NOON (NEW YORK TIME) ON SUCH BUSINESS
DAY BY MAKING THE AMOUNT OF SUCH REVOLVING CREDIT LOAN AVAILABLE TO THE
ADMINISTRATIVE AGENT.  SUCH REVOLVING CREDIT LOANS SHALL BE MADE WITHOUT REGARD
TO THE MINIMUM BORROWING AMOUNT FOR ABR LOANS SET FORTH IN SECTION 2.2.  THE
ADMINISTRATIVE AGENT SHALL USE THE PROCEEDS OF SUCH REVOLVING CREDIT LOANS
SOLELY FOR PURPOSE OF REIMBURSING THE LETTER OF CREDIT ISSUER FOR THE RELATED
UNPAID DRAWING.


 


(B)                                 THE OBLIGATIONS OF THE BORROWER UNDER THIS
SECTION 3.4 TO REIMBURSE THE LETTER OF CREDIT ISSUER WITH RESPECT TO UNPAID
DRAWINGS (INCLUDING, IN EACH CASE, INTEREST THEREON) SHALL BE ABSOLUTE AND
UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SET-OFF,
COUNTERCLAIM OR DEFENSE TO PAYMENT THAT THE BORROWER OR ANY OTHER PERSON MAY
HAVE OR HAVE HAD AGAINST THE LETTER OF CREDIT ISSUER, THE ADMINISTRATIVE AGENT
OR ANY LENDER (INCLUDING IN ITS CAPACITY AS AN L/C PARTICIPANT), INCLUDING ANY
DEFENSE BASED UPON THE FAILURE OF ANY DRAWING UNDER A LETTER OF CREDIT (EACH A
“DRAWING”) TO CONFORM TO THE TERMS OF THE LETTER OF CREDIT OR ANY
NON-APPLICATION OR MISAPPLICATION BY THE BENEFICIARY OF THE PROCEEDS OF SUCH
DRAWING, PROVIDED THAT THE BORROWER SHALL NOT BE OBLIGATED TO REIMBURSE THE
LETTER OF CREDIT ISSUER FOR ANY WRONGFUL PAYMENT MADE BY THE LETTER OF CREDIT
ISSUER UNDER THE LETTER OF CREDIT ISSUED BY IT AS A RESULT OF ACTS OR OMISSIONS
CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF THE LETTER OF
CREDIT ISSUER.


 

3.5.                              Increased Costs.  If after the date hereof,
the adoption of any applicable law, rule or regulation, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or actual compliance by the Letter of
Credit Issuer or any L/C Participant with any request or directive made or
adopted after the date hereof (whether or not having the force of law), by any
such authority, central bank or comparable agency shall either (a) impose,
modify or make applicable any reserve, deposit, capital adequacy or similar
requirement against letters of credit issued by the Letter of Credit Issuer, or
any L/C Participant’s L/C Participation therein, or (b) impose on the Letter of
Credit Issuer or any L/C Participant any other conditions affecting its
obligations under this Agreement in respect of Letters of Credit or L/C
Participations therein or any Letter of Credit or such L/C Participant’s L/C
Participation therein, and the result of any of the foregoing is to increase the
cost to the Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by the Letter of Credit Issuer or such L/C
Participant hereunder (other than any such increase or reduction attributable to
taxes) in respect of Letters of Credit or L/C Participations therein, then,
promptly after receipt of written demand to the Borrower by the Letter of Credit
Issuer or such L/C Participant, as the case may be, (a copy of which notice
shall be sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), the Borrower shall pay to the Letter of Credit Issuer or
such L/C Participant such additional amount or amounts as will compensate

 

54

--------------------------------------------------------------------------------


 

the Letter of Credit Issuer or such L/C Participant for such increased cost or
reduction, it being understood and agreed, however, that the Letter of Credit
Issuer or a L/C Participant shall not be entitled to such compensation as a
result of such Person’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the date
hereof.  A certificate submitted to the Borrower by the relevant Letter of
Credit Issuer or a L/C Participant, as the case may be, (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such L/C Participant
to the Administrative Agent) setting forth in reasonable detail the basis for
the determination of such additional amount or amounts necessary to compensate
the Letter of Credit Issuer or such L/C Participant as aforesaid shall be
conclusive and binding on the Borrower absent clearly demonstrable error.

 

3.6.                              Successor Letter of Credit Issuer.  A Letter
of Credit Issuer may resign as Letter of Credit Issuer upon 60 days’ prior
written notice to the Administrative Agent, the Lenders and the Borrower.  If
the Letter of Credit Issuer shall resign as Letter of Credit Issuer under this
Agreement, then the Borrower shall appoint from among the Lenders (with the
consent of such Lender) with Commitments a successor issuer of Letters of
Credit, whereupon such successor issuer shall succeed to the rights, powers and
duties of the Letter of Credit Issuer, and the term “Letter of Credit Issuer”
shall mean such successor issuer effective upon such appointment (except with
respect to Letters of Credit issued by the resigning Letter of Credit Issuer). 
After the resignation of the Letter of Credit Issuer hereunder, the resigning
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a Letter of Credit Issuer under this Agreement
and the other Credit Documents with respect to Letters of Credit issued by it
prior to such resignation, but shall not be required to issue additional Letters
of Credit.  After any retiring Letter of Credit Issuer’s resignation as Letter
of Credit Issuer, the provisions of this Agreement relating to the Letter of
Credit Issuer shall inure to its benefit as to any actions taken or omitted to
be taken by it (a) while it was Letter of Credit Issuer under this Agreement or
(b) at any time with respect to Letters of Credit issued by such Letter of
Credit Issuer.

 

3.7.                              Existing Letters of Credit.  The parties
hereto agree that the Existing Letters of Credit shall be deemed to be Letters
of Credit for all purposes under this Agreement from and after the Effective
Date, without any further action by the Borrower, the Letter of Credit Issuer or
any other Person.

 


SECTION 4.                                FEES; COMMITMENTS


 

4.1.                              Fees.

 


(A)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT IN DOLLARS, FOR THE ACCOUNT OF EACH LENDER HAVING A
COMMITMENT (IN EACH CASE PRO RATA ACCORDING TO THE RESPECTIVE APPLICABLE
PERCENTAGES OF ALL SUCH LENDERS), A COMMITMENT FEE FOR EACH DAY FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE MATURITY DATE.  SUCH
COMMITMENT FEE SHALL BE PAYABLE IN ARREARS (I) ON THE FIRST DAY OF EACH JANUARY,
APRIL, JULY AND OCTOBER (FOR THE THREE-MONTH PERIOD (OR PORTION THEREOF) ENDED
ON THE PRECEDING DAY FOR WHICH NO PAYMENT HAS BEEN RECEIVED) AND (II) ON THE
FINAL DATE (FOR THE PERIOD ENDED ON SUCH DATE FOR WHICH NO PAYMENT HAS BEEN
RECEIVED PURSUANT TO CLAUSE (I) ABOVE), AND SHALL BE COMPUTED FOR EACH DAY
DURING SUCH PERIOD AT A RATE PER


 


55

--------------------------------------------------------------------------------



 


ANNUM EQUAL TO THE COMMITMENT FEE RATE IN EFFECT ON SUCH DAY ON THE AVAILABLE
COMMITMENTS IN EFFECT ON SUCH DAY.


 


(B)                                 THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT IN DOLLARS FOR THE ACCOUNT OF THE LENDERS PRO RATA ON THE
BASIS OF THEIR RESPECTIVE APPLICABLE PERCENTAGES, A FEE IN RESPECT OF EACH
LETTER OF CREDIT (THE “LETTER OF CREDIT FEE”), FOR THE PERIOD FROM AND INCLUDING
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO BUT EXCLUDING THE TERMINATION
DATE OF SUCH LETTER OF CREDIT COMPUTED AT THE PER ANNUM RATE FOR EACH DAY EQUAL
TO THE EURODOLLAR MARGIN FOR REVOLVING CREDIT LOANS ON THE AVERAGE DAILY STATED
AMOUNT OF SUCH LETTER OF CREDIT.  SUCH LETTER OF CREDIT FEES SHALL BE DUE AND
PAYABLE QUARTERLY IN ARREARS ON THE FIRST DAY OF EACH APRIL, JULY, OCTOBER AND
JANUARY AND ON THE DATE UPON WHICH THE TOTAL COMMITMENT TERMINATES AND THE
LETTERS OF CREDIT OUTSTANDING SHALL HAVE BEEN REDUCED TO ZERO.


 


(C)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT IN DOLLARS FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER A
FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY IT (THE “FRONTING FEE”), FOR
THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO
BUT EXCLUDING THE TERMINATION DATE OF SUCH LETTER OF CREDIT, COMPUTED AT THE
RATE FOR EACH DAY EQUAL TO 0.25% PER ANNUM ON THE AVERAGE DAILY STATED AMOUNT OF
SUCH LETTER OF CREDIT.  SUCH FRONTING FEES SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE FIRST DAY OF EACH APRIL, JULY, OCTOBER AND JANUARY AND ON THE
DATE UPON WHICH THE TOTAL COMMITMENT TERMINATES AND THE LETTERS OF CREDIT
OUTSTANDING SHALL HAVE BEEN REDUCED TO ZERO.


 


(D)                                 THE BORROWER AGREES TO PAY DIRECTLY TO THE
LETTER OF CREDIT ISSUER IN DOLLARS UPON EACH ISSUANCE OF, DRAWING UNDER, AND/OR
AMENDMENT OF, A LETTER OF CREDIT ISSUED BY IT SUCH LETTER OF CREDIT ISSUER’S
CUSTOMARY FEES FOR ISSUANCES OF, DRAWINGS UNDER OR AMENDMENTS OF, LETTERS OF
CREDIT ISSUED BY IT.


 

4.2.                              Voluntary Reduction of Commitments.  Upon at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent at the Administrative Agent’s
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower shall have the right, without premium or penalty, on
any day, permanently to terminate or reduce the Commitments in whole or in part,
provided that (a) any such reduction shall apply proportionately and permanently
to reduce the Commitment of each of the Lenders in accordance with their
Applicable Percentages, (b) any partial reduction pursuant to this Section 4.2
shall be in the amount of at least $1,000,000 and (c) after giving effect to
such termination or reduction and to any prepayments of the Loans made on the
date thereof in accordance with this Agreement, (i) the Total Credit Exposure
shall not exceed the lesser of (x) the Total Commitment and (y) the Borrowing
Base.

 

4.3.                              Mandatory Termination of Commitments.

 


(A)                                  THE TOTAL COMMITMENT SHALL TERMINATE AT
5:00 P.M. (NEW YORK TIME) ON THE MATURITY DATE.


 


(B)                                 THE SWINGLINE COMMITMENT SHALL TERMINATE AT
5:00 P.M. (NEW YORK TIME) ON THE SWINGLINE MATURITY DATE.


 


56

--------------------------------------------------------------------------------



 


SECTION 5.                                PAYMENTS


 

5.1.                              Voluntary Prepayments.  The Borrower shall
have the right to prepay Revolving Credit Loans and Swingline Loans in whole or
in part from time to time on the following terms and conditions:  (a) the
Borrower shall give the Administrative Agent at the Administrative Agent’s
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to make such prepayment, the amount of such prepayment and (in the
case of Eurodollar Loans) the specific Borrowing(s) pursuant to which made,
which notice shall be given by the Borrower no later than (i) in the case of
Revolving Credit Loans, 10:00 a.m. (New York time) one Business Day prior to, or
(ii) in the case of Swingline Loans or Protective Advances, 10:00 a.m. (New York
time) on, the date of such prepayment and, in the case of a prepayment of
Revolving Credit Loans or Swingline Loans shall promptly be transmitted by the
Administrative Agent to each of the Lenders or the Swingline Lender, as the case
may be; (b) each partial prepayment of any Borrowing of Revolving Credit Loans
shall be in a multiple of $100,000 and in an aggregate principal amount of at
least $1,000,000 and each partial prepayment of Swingline Loans or Protective
Advances shall be in a multiple of $100,000 and in an aggregate principal amount
of at least $100,000, provided that no partial prepayment of Eurodollar Loans
made pursuant to a single Borrowing shall reduce the outstanding Eurodollar
Loans made pursuant to such Borrowing to an amount less than $2,000,000; and
(c) any prepayment of Eurodollar Loans pursuant to this Section 5.1 on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of
Section 2.11.  Notwithstanding the foregoing, Borrower shall not be permitted to
prepay any Revolving Credit Loans or Swingline Loans under this Agreement, in
whole or in part, if at such time, any Protective Advances are outstanding.

 

5.2.                              Mandatory Prepayments.

 


(A)                                  MANDATORY PREPAYMENTS OF LOANS.   IF ON ANY
DATE THE TOTAL CREDIT EXPOSURE (EXCLUDING PROTECTIVE ADVANCES) EXCEEDS THE
LESSER OF (X) THE TOTAL COMMITMENT AND (Y) THE BORROWING BASE, THE BORROWER
SHALL FORTHWITH REPAY ON SUCH DATE THE PRINCIPAL AMOUNT OF SWINGLINE LOANS AND,
AFTER ALL SWINGLINE LOANS HAVE BEEN PAID IN FULL, REVOLVING CREDIT LOANS IN AN
AMOUNT EQUAL TO SUCH EXCESS.  IF, AFTER GIVING EFFECT TO THE PREPAYMENT OF ALL
OUTSTANDING SWINGLINE LOANS AND REVOLVING CREDIT LOANS, THE TOTAL CREDIT
EXPOSURE (EXCLUDING PROTECTIVE ADVANCES) EXCEEDS THE LESSER OF (X) THE TOTAL
COMMITMENT AND (Y) THE BORROWING BASE, THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT AN AMOUNT IN CASH EQUAL TO SUCH EXCESS AND THE
ADMINISTRATIVE AGENT SHALL HOLD SUCH PAYMENT FOR THE BENEFIT OF THE LENDERS AS
SECURITY FOR THE OBLIGATIONS OF THE BORROWER HEREUNDER (INCLUDING ONE HUNDRED
FIVE PERCENT (105%) OF OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT OUTSTANDING)
PURSUANT TO A CASH COLLATERAL AGREEMENT TO BE ENTERED INTO IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE SECURITY AGENTS.  ADDITIONALLY, IF ON ANY DATE
THE TOTAL CREDIT EXPOSURE EXCEEDS THE TOTAL COMMITMENT FOR ANY REASON, THE
BORROWER SHALL FORTHWITH REDUCE THE TOTAL CREDIT EXPOSURE IN THE MANNER PROVIDED
ABOVE EXCEPT THAT ALL PROTECTIVE ADVANCES, IF ANY, OUTSTANDING, SHALL BE REPAID
PRIOR TO ANY SWINGLINE LOANS.


 


(B)                                 APPLICATION TO REVOLVING CREDIT LOANS.  WITH
RESPECT TO EACH PREPAYMENT OF REVOLVING CREDIT LOANS REQUIRED BY SECTION 5.2(A),
THE BORROWER MAY DESIGNATE THE TYPES OF LOANS THAT ARE TO BE PREPAID AND THE
SPECIFIC BORROWING(S) PURSUANT TO WHICH MADE, PROVIDED THAT


 


57

--------------------------------------------------------------------------------



 


(X) EURODOLLAR LOANS MAY BE DESIGNATED FOR PREPAYMENT PURSUANT TO THIS
SECTION 5.2 ONLY ON THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO UNLESS
ALL EURODOLLAR LOANS WITH INTEREST PERIODS ENDING ON SUCH DATE OF REQUIRED
PREPAYMENT AND ALL ABR LOANS HAVE BEEN PAID IN FULL; (Y) IF ANY PREPAYMENT BY
THE BORROWER OF EURODOLLAR LOANS MADE PURSUANT TO A SINGLE BORROWING SHALL
REDUCE THE OUTSTANDING AMOUNT OF THE REVOLVING CREDIT LOANS MADE PURSUANT TO
SUCH BORROWING TO AN AMOUNT LESS THAN $2,000,000, SUCH BORROWING SHALL
IMMEDIATELY BE CONVERTED INTO ABR LOANS; AND (Z) EACH PREPAYMENT OF ANY
REVOLVING CREDIT LOANS MADE PURSUANT TO A BORROWING SHALL BE APPLIED PRO RATA
AMONG SUCH REVOLVING CREDIT LOANS OF EACH LENDER IN ACCORDANCE WITH THEIR
RESPECTIVE APPLICABLE PERCENTAGES.  IN THE ABSENCE OF A DESIGNATION BY THE
BORROWER AS DESCRIBED IN THE PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT SHALL,
SUBJECT TO THE ABOVE, MAKE SUCH DESIGNATION IN ITS REASONABLE DISCRETION WITH A
VIEW, BUT NO OBLIGATION, TO MINIMIZE BREAKAGE COSTS OWING UNDER SECTION 2.11.


 


(C)                                  INTEREST PERIODS.  IN LIEU OF MAKING ANY
PAYMENT PURSUANT TO THIS SECTION 5.2 IN RESPECT OF ANY EURODOLLAR LOAN OTHER
THAN ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR SO LONG AS NO DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, THE BORROWER AT ITS OPTION MAY DEPOSIT WITH THE
ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE AMOUNT OF THE EURODOLLAR LOAN TO BE
PREPAID AND SUCH EURODOLLAR LOAN SHALL BE REPAID ON THE LAST DAY OF THE INTEREST
PERIOD THEREFOR IN THE REQUIRED AMOUNT.  SUCH DEPOSIT SHALL BE HELD BY THE
ADMINISTRATIVE AGENT IN A CORPORATE TIME DEPOSIT ACCOUNT ESTABLISHED ON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, EARNING INTEREST AT THE
THEN-CUSTOMARY RATE FOR ACCOUNTS OF SUCH TYPE.  SUCH DEPOSIT SHALL CONSTITUTE
CASH COLLATERAL FOR THE OBLIGATIONS, PROVIDED THAT THE BORROWER MAY AT ANY TIME
DIRECT THAT SUCH DEPOSIT BE APPLIED TO MAKE THE APPLICABLE PAYMENT REQUIRED
PURSUANT TO THIS SECTION 5.2.


 

5.3.                              Payments Generally.

 


(A)                                  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, ALL PAYMENTS UNDER THIS AGREEMENT SHALL BE MADE BY THE BORROWER, WITHOUT
SET-OFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND, TO THE ADMINISTRATIVE AGENT FOR
THE RATABLE ACCOUNT OF THE LENDERS ENTITLED THERETO, THE LETTER OF CREDIT
ISSUER, THE ADMINISTRATIVE AGENT OR THE SWINGLINE LENDER, AS THE CASE MAY BE,
NOT LATER THAN 12:00 NOON (NEW YORK TIME) ON THE DATE WHEN DUE AND SHALL BE MADE
IN DOLLARS IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE,
IT BEING UNDERSTOOD THAT WRITTEN OR FACSIMILE NOTICE BY THE BORROWER TO THE
ADMINISTRATIVE AGENT TO MAKE A PAYMENT FROM THE FUNDS IN THE BORROWER’S ACCOUNT
AT THE ADMINISTRATIVE AGENT’S OFFICE SHALL CONSTITUTE THE MAKING OF SUCH PAYMENT
TO THE EXTENT OF SUCH FUNDS HELD IN SUCH ACCOUNT.  THE ADMINISTRATIVE AGENT WILL
THEREAFTER CAUSE TO BE DISTRIBUTED ON THE SAME DAY (IF PAYMENT WAS ACTUALLY
RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 2:00 P.M. (NEW YORK TIME) ON SUCH
DAY) LIKE FUNDS RELATING TO THE PAYMENT OF PRINCIPAL OR INTEREST OR FEES RATABLY
TO THE LENDERS ENTITLED THERETO.


 


(B)                                 ANY PAYMENTS UNDER THIS AGREEMENT THAT ARE
MADE LATER THAN 2:00 P.M. (NEW YORK TIME) SHALL BE DEEMED TO HAVE BEEN MADE ON
THE NEXT SUCCEEDING BUSINESS DAY.  WHENEVER ANY PAYMENT TO BE MADE HEREUNDER
SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DUE DATE
THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY AND, WITH RESPECT
TO PAYMENTS OF PRINCIPAL, INTEREST SHALL BE PAYABLE DURING SUCH EXTENSION AT THE
APPLICABLE RATE IN EFFECT IMMEDIATELY PRIOR TO SUCH EXTENSION.

 

58

--------------------------------------------------------------------------------



 


(C)                                  SUBJECT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT, (X) ANY PROCEEDS OF THE SALE, TRANSFER OR OTHER DISPOSITION OF
COLLATERAL OUTSIDE OF THE ORDINARY COURSE OF BUSINESS RECEIVED BY THE
ADMINISTRATIVE AGENT AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
(Y) ANY OTHER PROCEEDS OF COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT AFTER
AN EVENT OF DEFAULT SPECIFIED IN SECTION 11.5 OR A TERMINATION OF THE TOTAL
COMMITMENT OR ACCELERATION OF THE OBLIGATIONS UNDER THIS AGREEMENT PURSUANT TO
SECTION 11 HAS OCCURRED AND IS CONTINUING SHALL IN THE CASE OF EITHER (X) OR
(Y) BE APPLIED RATABLY FIRST, TO PAY ANY FEES, INDEMNITIES, OR EXPENSE
REIMBURSEMENTS INCLUDING AMOUNTS THEN DUE TO THE ADMINISTRATIVE AGENT, THE
SECURITY AGENTS AND THE LETTER OF CREDIT ISSUER FROM THE CREDIT PARTIES (OTHER
THAN IN CONNECTION WITH SECURED CASH MANAGEMENT AGREEMENTS AND SECURED HEDGE
AGREEMENTS), SECOND, TO PAY ANY FEES OR EXPENSE REIMBURSEMENTS THEN DUE TO THE
LENDERS FROM THE CREDIT PARTIES (OTHER THAN IN CONNECTION WITH SECURED CASH
MANAGEMENT AGREEMENTS AND SECURED HEDGE AGREEMENTS), THIRD, TO PAY INTEREST DUE
IN RESPECT OF THE PROTECTIVE ADVANCES, FOURTH, TO PAY THE PRINCIPAL OF THE
PROTECTIVE ADVANCES, FIFTH, TO PAY INTEREST THEN DUE AND PAYABLE ON THE LOANS
(OTHER THAN THE PROTECTIVE ADVANCES) RATABLY, SIXTH, TO PREPAY PRINCIPAL ON THE
REMAINING LOANS, UNPAID DRAWINGS AND ANY SPECIFIED SECURED HEDGE AGREEMENT,
RATABLY, SEVENTH, TO PAY AN AMOUNT TO THE ADMINISTRATIVE AGENT EQUAL TO ONE
HUNDRED FIVE PERCENT (105%) OF THE AGGREGATE UNDRAWN FACE AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT AND THE AGGREGATE AMOUNT OF ANY UNPAID UNPAID
DRAWINGS, TO BE HELD AS CASH COLLATERAL FOR SUCH OBLIGATIONS, EIGHTH, TO THE
PAYMENT OF ANY AMOUNTS OWING WITH RESPECT TO SECURED HEDGE AGREEMENTS, NINTH, TO
PAYMENT OF ANY AMOUNTS OWING WITH RESPECT TO SECURED CASH MANAGEMENT AGREEMENTS,
AND TENTH, TO THE PAYMENT OF ANY OTHER OBLIGATION DUE TO THE ADMINISTRATIVE
AGENT OR ANY SECURED PARTY.


 


(D)                                 AT THE ELECTION OF THE ADMINISTRATIVE AGENT,
ALL PAYMENTS OF PRINCIPAL, INTEREST, UNPAID DRAWINGS, FEES, REIMBURSABLE
EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL REIMBURSEMENT FOR FEES AND EXPENSES
PURSUANT TO SECTION 14.5), AND OTHER SUMS PAYABLE UNDER THE CREDIT DOCUMENTS
THAT ARE NOT PAID WHEN DUE IN ACCORDANCE WITH THE CREDIT DOCUMENTS (AFTER GIVING
EFFECT TO ANY APPLICABLE GRACE PERIOD(S)), MAY BE PAID FROM THE PROCEEDS OF
BORROWINGS MADE HEREUNDER WHETHER MADE FOLLOWING A REQUEST BY THE BORROWER
PURSUANT TO SECTION 2.3 OR A DEEMED REQUEST AS PROVIDED IN THIS SECTION OR MAY
BE DEDUCTED FROM ANY DEPOSIT ACCOUNT OF THE CREDIT PARTIES MAINTAINED WITH THE
ADMINISTRATIVE AGENT.  THE BORROWER HEREBY IRREVOCABLY AUTHORIZES SOLELY TO THE
EXTENT A PAYMENT IS NOT PAID BY A CREDIT PARTY BY THE TIME WHEN REQUIRED TO BE
PAID, (I) THE ADMINISTRATIVE AGENT TO MAKE A BORROWING FOR THE PURPOSE OF PAYING
EACH PAYMENT OF PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE HEREUNDER OR ANY
OTHER AMOUNT DUE UNDER THE CREDIT DOCUMENTS AND AGREES THAT ALL SUCH AMOUNTS
CHARGED SHALL CONSTITUTE LOANS (INCLUDING SWINGLINE LOANS, BUT SUCH A BORROWING
MAY ONLY CONSTITUTE A PROTECTIVE ADVANCE IF IT IS TO REIMBURSE COSTS, FEES AND
EXPENSES AS DESCRIBED IN SECTION 14.5) AND THAT ALL SUCH BORROWINGS SHALL BE
DEEMED TO HAVE BEEN REQUESTED PURSUANT TO SECTION 2.3 AND (II) THE
ADMINISTRATIVE AGENT TO CHARGE ANY DEPOSIT ACCOUNT OF ANY CREDIT PARTY
MAINTAINED WITH THE ADMINISTRATIVE AGENT FOR EACH PAYMENT OF PRINCIPAL, INTEREST
AND FEES AS IT BECOMES DUE HEREUNDER OR ANY OTHER AMOUNT DUE UNDER THE CREDIT
DOCUMENTS; PROVIDED THAT IN EITHER CASE THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER OF ANY SUCH BORROWING OR CHARGE.


 


(E)                                  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE LETTER OF
CREDIT ISSUER HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT


 


59

--------------------------------------------------------------------------------



 


ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION,
DISTRIBUTE TO THE LENDERS OR THE LETTER OF CREDIT ISSUER, AS THE CASE MAY BE,
THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE LENDERS OR THE LETTER OF CREDIT ISSUER, AS THE CASE
MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR LETTER OF CREDIT ISSUER WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED
BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON
INTERBANK COMPENSATION.


 

5.4.                              Net Payments.

 


(A)                                  SUBJECT TO THE FOLLOWING SENTENCE, ALL
PAYMENTS MADE BY OR ON BEHALF OF THE BORROWER (OR ANY CREDIT PARTY) UNDER THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE MADE FREE AND CLEAR OF, AND
WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF, ANY CURRENT OR FUTURE
INCOME, STAMP OR OTHER TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS
OR WITHHOLDINGS (INCLUDING ADDITIONS TO TAX, INTEREST AND PENALTIES WITH RESPECT
THERETO), NOW OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY
ANY GOVERNMENTAL AUTHORITY (“TAXES”), EXCLUDING (I) TAXES IMPOSED ON OR MEASURED
BY ITS OVERALL NET INCOME AND FRANCHISE TAXES (IMPOSED IN LIEU OF NET INCOME
TAXES) IMPOSED ON THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER RECIPIENT OF
A PAYMENT HEREUNDER BY THE UNITED STATES OF AMERICA OR A JURISDICTION UNDER THE
LAWS OF WHICH SUCH RECIPIENT IS ORGANIZED OR IN WHICH ITS PRINCIPAL OFFICE IS
LOCATED, OR IN THE CASE OF ANY LENDER, IN WHICH ITS APPLICABLE LENDING OFFICE IS
LOCATED OR AS A RESULT OF A CURRENT OR FORMER CONNECTION BETWEEN SUCH RECIPIENT
AND THE JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY
CONNECTIONS ARISING SOLELY FROM SUCH RECIPIENT HAVING EXECUTED, DELIVERED,
ENFORCED, BECOME A PARTY TO, PERFORMED ITS OBLIGATIONS OR RECEIVED PAYMENTS
UNDER, RECEIVED OR PERFECTED A SECURITY INTEREST UNDER, OR ENGAGED IN ANY OTHER
TRANSACTION PURSUANT TO, ANY CREDIT DOCUMENT), (II) IN THE CASE OF ANY LENDER
(OR ANY OTHER RECIPIENT OF A PAYMENT HEREUNDER) THAT IS NOT ORGANIZED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF (A “NON-U.S. LENDER”),
ANY U.S. FEDERAL WITHHOLDING TAX THAT IS IMPOSED ON AMOUNTS PAYABLE TO SUCH
NON-U.S. LENDER UNDER A LAW IN EFFECT AT THE TIME SUCH NON-U.S. LENDER BECOMES A
PARTY TO THIS AGREEMENT (OR, IN THE CASE OF A PARTICIPANT THAT IS NOT ORGANIZED
UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF (A “NON-U.S.
PARTICIPANT”), ON THE DATE SUCH NON-U.S. PARTICIPANT BECAME A PARTICIPANT
HEREUNDER), EXCEPT TO THE EXTENT THAT (A) THE INDEMNITY PAYMENTS OR ADDITIONAL
AMOUNTS ANY LENDER (OR PARTICIPANT) WOULD BE ENTITLED TO RECEIVE (WITHOUT REGARD
TO THIS SUBCLAUSE (II)) DO NOT EXCEED THE INDEMNITY PAYMENT OR ADDITIONAL
AMOUNTS THAT THE PERSON MAKING THE ASSIGNMENT OR PARTICIPATION TO SUCH LENDER
(OR PARTICIPANT) WOULD HAVE BEEN ENTITLED TO RECEIVE IN THE ABSENCE OF SUCH
ASSIGNMENT OR PARTICIPATION OR (B) SUCH ASSIGNMENT OR PARTICIPATION WAS
REQUESTED BY THE BORROWER, (III) IN THE CASE OF A NON-U.S. LENDER WHO DESIGNATES
A NEW LENDING OFFICE, ANY U.S. FEDERAL WITHHOLDING TAX THAT IS IMPOSED ON
AMOUNTS PAYABLE TO SUCH NON-U.S. LENDER UNDER A LAW IN EFFECT AT THE TIME OF
SUCH CHANGE IN LENDING OFFICE, EXCEPT TO THE EXTENT THAT (A) SUCH NON-U.S.
LENDER WAS ENTITLED, IMMEDIATELY PRIOR TO SUCH CHANGE IN LENDING OFFICE, TO
RECEIVE ADDITIONAL AMOUNTS OR INDEMNITY PAYMENTS FROM BORROWER WITH RESPECT TO
SUCH WITHHOLDING TAX PURSUANT TO THIS SECTION 5.4 OR (B) SUCH TRANSFER WAS
REQUESTED BY THE BORROWER, (IV) ANY TAX TO THE EXTENT ATTRIBUTABLE TO A LENDER’S
FAILURE TO COMPLY WITH SECTION 5.4(C) AND (V) ANY PENALTIES CAUSED BY THE GROSS
NEGLIGENCE OF THE RECIPIENT OF THE


 


60

--------------------------------------------------------------------------------



 


PAYMENT.  IF ANY SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES,
FEES, DEDUCTIONS OR WITHHOLDINGS (INCLUDING ADDITIONS TO TAX, INTEREST AND
PENALTIES WITH RESPECT THERETO) (“NON-EXCLUDED TAXES”) ARE REQUIRED TO BE
WITHHELD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT, THE BORROWER (OR
APPLICABLE CREDIT PARTY), SHALL INCREASE THE AMOUNTS PAYABLE TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER TO THE EXTENT NECESSARY TO YIELD TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER (AFTER PAYMENT OF ALL NON-EXCLUDED TAXES)
INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE RATES OR IN THE
AMOUNTS SPECIFIED IN THIS AGREEMENT.  WHENEVER ANY NON-EXCLUDED TAXES ARE
PAYABLE BY THE BORROWER (OR ANOTHER CREDIT PARTY) AS PROMPTLY AS POSSIBLE
THEREAFTER SUCH CREDIT PARTY SHALL SEND TO THE ADMINISTRATIVE AGENT FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF SUCH LENDER, AS THE CASE MAY BE, A CERTIFIED COPY
OF AN ORIGINAL OFFICIAL RECEIPT (OR OTHER EVIDENCE ACCEPTABLE TO SUCH LENDER,
ACTING REASONABLY) RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF.  IF THE
BORROWER (OR APPLICABLE CREDIT PARTY) FAILS TO PAY ANY NON-EXCLUDED TAXES WHEN
DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE
AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE, SUCH CREDIT
PARTY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND THE LENDERS FOR ANY
INCREMENTAL TAXES, INTEREST, COSTS OR PENALTIES THAT MAY BECOME PAYABLE BY THE
ADMINISTRATIVE AGENT OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.  THE
AGREEMENTS IN THIS SECTION 5.4(A) SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


(B)                                 THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 20 DAYS AFTER DEMAND THEREFOR, FOR
THE FULL AMOUNT OF ANY NON-EXCLUDED TAXES (INCLUDING NON-EXCLUDED TAXES IMPOSED
OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAYABLE BY
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND ANY REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
NON-EXCLUDED TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWER BY A LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(C)                                  EACH NON-U.S. LENDER SHALL, TO THE EXTENT
IT IS LEGALLY ABLE TO DO SO:


 

(i)                                     deliver to the Borrower and the
Administrative Agent two copies of either (x) in the case of Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, Internal
Revenue Service Form W-8BEN (together with a certificate representing that such
Non-U.S. Lender is not a bank for purposes of Section 881(c) of the Code, is not
a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrower, is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code) and that no
payments in connection with the Credit Documents are effectively connected with
such Non-U.S. Lender’s conduct of a U.S. trade or business (a “Certificate”)),
(y) Internal Revenue Service Form W-8BEN or Form W-8ECI, in each case properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax on payments by the
Borrower under this Agreement or (z) in the case of a Non-U.S. Lender that not
the beneficial owner (for example, where the Non-U.S. Lender is a partnership or
participating Lender granting a typical

 

61

--------------------------------------------------------------------------------


 

participation), Internal Revenue Service Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, a Certificate, Form W-9 and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Non-U.S. Lender is a partnership (and not a participating Lender) and one or
more beneficial owners of such Non-U.S. Lender are claiming the portfolio
interest exemption, such Non-U.S. Lender may provide a Certificate on behalf of
such beneficial owner(s);

 

(ii)                                  deliver to the Borrower and the
Administrative Agent two further copies of any such form or certification (or
any applicable successor form) on or before the date that any such form or
certification expires or becomes obsolete, after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent; and

 

(iii)                               obtain such extensions of time for filing
and complete such forms or certifications as may reasonably be requested by the
Borrower or the Administrative Agent;

 

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent.  Each Person that shall
become a Participant pursuant to Section 14.6 or a Lender pursuant to
Section 14.6 shall, upon the effectiveness of the related transfer, be required
to provide all the forms and statements required pursuant to this
Section 5.4(c), provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased.

 


(D)                                 EACH LENDER THAT IS ORGANIZED UNDER THE LAWS
OF THE UNITED STATES OF AMERICA OR A STATE THEREOF SHALL DELIVER TO THE BORROWER
AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE DATE ON WHICH SUCH LENDER
BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER AS
PRESCRIBED BY APPLICABLE LAW, ON OR BEFORE THE DATE THAT ANY SUCH FORM OR
CERTIFICATION EXPIRES OR BECOMES OBSOLETE, AFTER THE OCCURRENCE OF ANY EVENT
INVOLVING THE LENDER REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY
DELIVERED BY IT OR UPON THE REQUEST OF BORROWER OR THE ADMINISTRATIVE AGENT)
DULY EXECUTED AND PROPERLY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-9
CERTIFYING THAT IT IS NOT SUBJECT TO BACKUP WITHHOLDING.


 


(E)                                  IF THE BORROWER DETERMINES IN GOOD FAITH
THAT A REASONABLE BASIS EXISTS FOR CONTESTING ANY NON-EXCLUDED TAXES FOR WHICH
INDEMNIFICATION HAS BEEN MADE HEREUNDER, THE RELEVANT LENDER OR THE
ADMINISTRATIVE AGENT, AS APPLICABLE, SHALL USE REASONABLE EFFORTS TO COOPERATE
WITH BORROWER IN CHALLENGING SUCH TAXES AT BORROWER’S EXPENSE IF SO REQUESTED BY
BORROWER IN WRITING; PROVIDED THAT NOTHING IN THIS SECTION 5.4(E) SHALL OBLIGATE
THE ADMINISTRATIVE AGENT OR ANY LENDER TO TAKE ANY ACTION THAT, IN ITS
REASONABLE JUDGMENT, WOULD BE MATERIALLY DISADVANTAGEOUS TO SUCH PERSON. IF ANY
LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, RECEIVES A REFUND OF A
NON-EXCLUDED TAX FOR WHICH A PAYMENT HAS BEEN MADE BY THE BORROWER PURSUANT TO
THIS AGREEMENT, WHICH REFUND IN THE SOLE GOOD FAITH JUDGMENT OF SUCH LENDER OR
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, IS ATTRIBUTABLE TO SUCH PAYMENT MADE
BY SUCH BORROWER, THEN THE LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, SHALL REIMBURSE


 


62

--------------------------------------------------------------------------------



 


BORROWER FOR SUCH AMOUNT (WITHOUT INTEREST OTHER THAN ANY INTEREST RECEIVED BY
THE GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND) AS THE LENDER OR
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, DETERMINES TO BE THE PROPORTION OF THE
REFUND AS WILL LEAVE IT, AFTER SUCH REIMBURSEMENT, IN NO BETTER OR WORSE NET
AFTER-TAX POSITION THAN IT WOULD HAVE BEEN IN IF THE NON-EXCLUDED TAXES GIVING
RISE TO SUCH REFUND HAD NOT BEEN IMPOSED IN THE FIRST INSTANCE; PROVIDED THAT
THE BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER,
AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  
NEITHER A LENDER NOR THE ADMINISTRATIVE AGENT SHALL BE OBLIGED TO DISCLOSE ANY
INFORMATION REGARDING ITS TAX AFFAIRS OR COMPUTATIONS TO THE BORROWER IN
CONNECTION WITH THIS PARAGRAPH (E) OR ANY OTHER PROVISION OF THIS SECTION 5.4.


 

5.5.                              Computations of Interest and Fees.

 


(A)                                  INTEREST ON EURODOLLAR LOANS AND, EXCEPT AS
PROVIDED IN THE NEXT SUCCEEDING SENTENCE, ABR LOANS SHALL BE CALCULATED ON THE
BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  INTEREST ON ABR LOANS IN
RESPECT OF WHICH THE RATE OF INTEREST IS CALCULATED ON THE BASIS OF THE PRIME
RATE AND INTEREST ON OVERDUE INTEREST SHALL BE CALCULATED ON THE BASIS OF A 365-
(OR 366-, AS THE CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED.


 


(B)                                 FEES AND LETTERS OF CREDIT OUTSTANDING SHALL
BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED.


 

5.6.                              Limit on Rate of Interest.

 


(A)                                  NO PAYMENT SHALL EXCEED LAWFUL RATE. 
NOTWITHSTANDING ANY OTHER TERM OF THIS AGREEMENT, THE BORROWER SHALL NOT BE
OBLIGED TO PAY ANY INTEREST OR OTHER AMOUNTS UNDER OR IN CONNECTION WITH THIS
AGREEMENT IN EXCESS OF THE AMOUNT OR RATE PERMITTED UNDER OR CONSISTENT WITH ANY
APPLICABLE LAW, RULE OR REGULATION.


 


(B)                                 PAYMENT AT HIGHEST LAWFUL RATE.  IF THE
BORROWER IS NOT OBLIGED TO MAKE A PAYMENT WHICH IT WOULD OTHERWISE BE REQUIRED
TO MAKE, AS A RESULT OF SECTION 5.6(A), THE BORROWER SHALL MAKE SUCH PAYMENT TO
THE MAXIMUM EXTENT PERMITTED BY OR CONSISTENT WITH APPLICABLE LAWS, RULES AND
REGULATIONS.


 


(C)                                  ADJUSTMENT IF ANY PAYMENT EXCEEDS LAWFUL
RATE.  IF ANY PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
WOULD OBLIGATE THE BORROWER TO MAKE ANY PAYMENT OF INTEREST OR OTHER AMOUNT
PAYABLE TO ANY LENDER IN AN AMOUNT OR CALCULATED AT A RATE WHICH WOULD BE
PROHIBITED BY ANY APPLICABLE LAW, RULE OR REGULATION, THEN NOTWITHSTANDING SUCH
PROVISION, SUCH AMOUNT OR RATE SHALL BE DEEMED TO HAVE BEEN ADJUSTED WITH
RETROACTIVE EFFECT TO THE MAXIMUM AMOUNT OR RATE OF INTEREST, AS THE CASE MAY
BE, AS WOULD NOT BE SO PROHIBITED BY LAW, SUCH ADJUSTMENT TO BE EFFECTED, TO THE
EXTENT NECESSARY, AS FOLLOWS:


 

(i)                                     firstly, by reducing the amount or rate
of interest required to be paid by the Borrower to the affected Lender under
Section 2.8; and

 

63

--------------------------------------------------------------------------------


 

(ii)                                  thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid by the Borrower to
the affected Lender.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.  Any amount or rate of
interest referred to in this Section 5.6(c) shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Loan remains outstanding.

 


SECTION 6.                                CONDITIONS PRECEDENT TO INITIAL
BORROWING


 

The initial Borrowing of Loans under this Agreement or the initial issuance (or
deemed issuance, in the case of Existing Letters of Credit) of any Letter of
Credit hereunder is subject to the satisfaction of the following conditions
precedent following the Signing Date and on or prior to 5:30 p.m, New York time
on June 10, 2009:

 

6.1.                              Credit Documents.  The Administrative Agent
and Security Agents shall have received executed counterparts from each of the
parties thereto of (i) the Guarantee, (ii) the Intercreditor Agreement,
(iii) the Pledge Agreement and (iv) the Security Agreement.

 

6.2.                              Collateral.  All documents and instruments,
including Uniform Commercial Code or other applicable personal property security
financing statements reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Agreement and perfect such Liens to the extent required by, and with
the priority required by, the Security Agreement shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording.

 

6.3.                              Legal Opinions.  The Administrative Agent
shall have received the executed legal opinions of (a) Simpson Thacher &
Bartlett LLP, special New York counsel to the Borrower, in form reasonably
acceptable to each Initial Lender, and (b) Kenneth L. Walker, General Counsel to
the Borrower, in form reasonably acceptable to each Initial Lender.  The
Borrower, the other Credit Parties and the Administrative Agent hereby instruct
such counsel to deliver such legal opinions.

 

6.4.                              No Default.  After giving effect to the
Borrowings on the Effective Date and the other transactions contemplated hereby,
no Default shall have occurred and is continuing.

 

6.5.                              Concurrent Financings.  Prior to or
substantially simultaneously with the initial credit extension, the Borrower
shall have received not less than $475.0 million in gross proceeds from the
issuance and sale of the Initial Secured Notes pursuant to the Secured Note
Indenture and delivery of cash collateral pursuant to the Forward Purchase
Contract.

 

64

--------------------------------------------------------------------------------


 

6.6.                              Existing Credit Agreement.  The Administrative
Agent and the Security Agents shall have received evidence that the Existing
Credit Agreement has been, or concurrently with the Effective Date is being,
terminated and all amounts outstanding thereunder are being repaid in full and
all liens securing obligations under the Existing Credit Agreement have been, or
concurrently with the Effective Date are being, released.

 

6.7.                              Effective Date Certificates.  The
Administrative Agent shall have received a certificate of each Credit Party,
dated the Effective Date, in form reasonably acceptable to the Administrative
Agent, with appropriate insertions, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of such Credit Party, and
attaching the documents referred to in Sections 6.8 and 6.9 (if applicable).

 

6.8.                              Corporate Proceedings of Each Credit Party. 
The Administrative Agent shall have received a copy of the resolutions, in form
and substance satisfactory to the Administrative Agent, of the board of
directors of each Credit Party (or a duly authorized committee thereof)
authorizing (a) the execution, delivery and performance of the Credit Documents
(and any agreements relating thereto) to which it is a party and (b) in the case
of the Borrower, the extensions of credit contemplated hereunder.

 

6.9.                              Corporate Documents.  The Administrative Agent
shall have received true and complete copies of the certificate of incorporation
and by laws (or equivalent organizational documents) of each Credit Party.

 

6.10.                        Fees.  The Lenders shall have received the fees in
the amounts previously agreed in writing by the Agents and such Lenders to be
received on the Effective Date and all expenses (including the reasonable fees,
disbursements and other charges of counsel) for which invoices have been
presented on or prior to the Effective Date shall have been paid.

 

6.11.                        Representations and Warranties.  On the Effective
Date, the representations and warranties made by each of Holdings and the
Borrower shall be true and correct in all material respects.

 

6.12.                        Borrowing Base Certificate.  The Security Agents
shall have received a Borrowing Base Certificate which calculates the Borrowing
Base as of a date preceding the Effective Date that is specified by the Security
Agents.

 

6.13.                        Closing Availability.  After giving effect to all
Borrowings to be made on the Effective Date, the issuance of any Letters of
Credit (or deemed issuance, in the case of Existing Letters of Credit) on the
Effective Date and payment of all fees and expenses due hereunder, Availability
shall not be less than $30,000,000.

 

6.14.                        Solvency.  The Administrative Agent shall have
received a certificate as to the Solvency of the Borrower from an Authorized
Officer in form reasonably acceptable to each Initial Lender.

 

6.15.                        Pledged Stock; Stock Powers; Pledged Notes.  The
collateral agent for the Initial Secured Notes shall have received (i) the
certificates representing the certificated equity interests pledged pursuant to
the Pledge Agreement, together with an undated stock power for

 

65

--------------------------------------------------------------------------------


 

each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, and (ii) each promissory note (if any) pledged to the
Collateral Agent pursuant to the Security Agreement or the Pledge Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

6.16.                        Lien Searches.  The Administrative Agent shall have
received the results of a recent lien search report in such jurisdictions as may
be reasonably requested by the Administrative Agent and such reports shall
reflect no Liens other than Liens permitted by Section 10.2 and Liens securing
the Existing Credit Agreement to be terminated on the Effective Date.

 

6.17.                        Insurance.  The Administrative Agent shall have
received evidence of insurance coverage in form, scope and substance evidencing
compliance with the terms of Section 9.3 and the Security Agreement.

 

6.18.                        Perfection Certificate.  The Administrative Agent
and the Security Agents shall have received a duly completed and signed
Perfection Certificate together with all attachments thereto.

 


SECTION 7.                                CONDITIONS PRECEDENT TO ALL CREDIT
EVENTS


 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Protective Advances) and the obligation
of the Letter of Credit Issuer to issue, extend, renew or increase the amount of
any Letters of Credit on any date is subject to the satisfaction of the
following conditions precedent:

 

7.1.                              No Default; Representations and Warranties. 
At the time of each Credit Event and also after giving effect thereto (a) no
Default shall have occurred and be continuing and (b) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

 

7.2.                              Notice of Borrowing; Letter of Credit Request.

 


(A)                                  PRIOR TO THE MAKING OF EACH LOAN AND EACH
SWINGLINE LOAN, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF
BORROWING (WHETHER IN WRITING OR BY TELEPHONE) MEETING THE REQUIREMENTS OF
SECTION 2.3.


 


(B)                                 PRIOR TO THE ISSUANCE OF EACH LETTER OF
CREDIT, THE ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT ISSUER SHALL HAVE
RECEIVED A LETTER OF CREDIT REQUEST MEETING THE REQUIREMENTS OF SECTION 3.2(A).


 

7.3.                              Availability.  After giving effect to any
Borrowing or the issuance of any Letter of Credit, Availability is not less than
zero.

 

66

--------------------------------------------------------------------------------


 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

 


SECTION 8.                                REPRESENTATIONS, WARRANTIES AND
AGREEMENTS


 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, Holdings
and the Borrower make the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

 

8.1.                              Corporate Status.  Holdings, the Borrower,
each Credit Party and each Material Subsidiary (a) is a duly organized and
validly existing corporation or other entity in good standing under the laws of
the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) is duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified, except where the failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect.

 

8.2.                              Corporate Power and Authority.  Parent and
each Credit Party has the corporate or other organizational power and authority
to execute, deliver and carry out the terms and provisions of the Credit
Documents to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party.  Parent and each Credit Party has
duly executed and delivered each Credit Document to which it is a party and each
such Credit Document constitutes the legal, valid and binding obligation of
Parent or such Credit Party enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and subject to general principles of
equity.

 

8.3.                              No Violation.  Neither the execution, delivery
or performance by Parent or any Credit Party of the Credit Documents to which it
is a party nor compliance with the terms and provisions thereof nor the
consummation of the Transactions and the other transactions contemplated hereby
or thereby will (a) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of any of Parent, Holdings, the Borrower
or any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents and Liens securing the Initial Secured Notes and the Initial PIK
Convertible Notes) pursuant to, the terms of any material indenture (including
the Subordinated Note Indenture, the Secured Note Indenture and the PIK
Convertible Note Indenture), loan agreement, lease agreement, mortgage, deed of
trust, agreement or other material instrument to which Parent, Holdings, the
Borrower or any of the Restricted Subsidiaries is a party or by which it or any
of its property or assets is bound or (c) violate any provision of the
certificate of incorporation, By-Laws or other constitutional documents of
Parent, Holdings, the Borrower or any of the Restricted Subsidiaries.

 

67

--------------------------------------------------------------------------------


 

8.4.                              Litigation.  There are no actions, suits,
investigations or proceedings (including Environmental Claims) pending or, to
the knowledge of Holdings or the Borrower, threatened with respect to Holdings,
the Borrower or any of its Subsidiaries that could reasonably be expected to
result in a Material Adverse Effect.

 

8.5.                              Margin Regulations.  Neither the making of any
extension of credit hereunder nor the use of the proceeds thereof will violate
the provisions of Regulation T, U or X of the Board.

 

8.6.                              Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any Governmental Authority is required to
authorize or is required in connection with (a) the execution, delivery and
performance of any Credit Document or (b) the legality, validity, binding effect
or enforceability of any Credit Document, except any of the foregoing the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

 

8.7.                              Investment Company Act.  Neither Holdings nor
the Borrower is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

8.8.                              True and Complete Disclosure.

 


(A)                                  NONE OF THE FACTUAL INFORMATION AND DATA
(TAKEN AS A WHOLE) HERETOFORE OR CONTEMPORANEOUSLY FURNISHED BY ANY OF HOLDINGS,
THE BORROWER, ANY OF THE SUBSIDIARIES OR ANY OF THEIR RESPECTIVE AUTHORIZED
REPRESENTATIVES IN WRITING TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
AND/OR ANY LENDER ON OR BEFORE THE EFFECTIVE DATE (INCLUDING ALL INFORMATION
CONTAINED IN THE CREDIT DOCUMENTS) FOR PURPOSES OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREIN CONTAINED ANY UNTRUE STATEMENT
OR OMITTED TO STATE ANY MATERIAL FACT NECESSARY TO MAKE SUCH INFORMATION AND
DATA (TAKEN AS A WHOLE) NOT MISLEADING AT SUCH TIME IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH SUCH INFORMATION OR DATA WAS FURNISHED, IT BEING
UNDERSTOOD AND AGREED THAT FOR PURPOSES OF THIS SECTION 8.8(A), SUCH FACTUAL
INFORMATION AND DATA SHALL NOT INCLUDE PROJECTIONS AND PRO FORMA FINANCIAL
INFORMATION.


 


(B)                                 THE PROJECTIONS AND PRO FORMA FINANCIAL
INFORMATION CONTAINED IN THE INFORMATION AND DATA REFERRED TO IN PARAGRAPH
(A) ABOVE WERE BASED ON GOOD FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY SUCH
PERSONS TO BE REASONABLE AT THE TIME MADE, IT BEING RECOGNIZED BY THE LENDERS
THAT SUCH PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO BE VIEWED AS FACTS AND THAT
ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY ANY SUCH PROJECTIONS MAY
DIFFER FROM THE PROJECTED RESULTS.


 

8.9.                              Financial Condition; Financial Statements. 
The (a) unaudited historical quarterly consolidated financial information of
Parent filed with the SEC for the most recently ended fiscal quarter prior to
the Signing Date (and the corresponding prior year period), and (b) the
Historical Financial Statements, in each case present or will, when provided,
present fairly in all material respects the combined financial position of the
Borrower at the respective dates of said information, statements and results of
operations for the respective periods covered thereby.  The financial statements
referred to in clause (b) of this Section 8.9 have been prepared in

 

68

--------------------------------------------------------------------------------


 

accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements.  There has been no Material Adverse Effect
since November 30, 2008.

 

8.10.                        Tax Returns and Payments.  Each of Holdings, the
Borrower and the Subsidiaries (a) has timely filed all federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and (b) has paid all material Taxes and assessments payable by it
that have become due, other than those not yet delinquent or those being
contested in good faith by the appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.  Each of Holdings, the
Borrower and each of the Subsidiaries has paid, or, in the case of Taxes not yet
due and payable or those being contested in good faith, has provided adequate
reserves (in the good faith judgment of the management of the Borrower) in
accordance with GAAP for the payment of, all material federal, state, provincial
and foreign Taxes applicable for all prior fiscal years and for the current
fiscal year to the Effective Date.

 

8.11.                        Compliance with ERISA.  Each Plan is in compliance
with ERISA, the Code and any applicable Requirement of Law; no Reportable Event
has occurred (or is reasonably likely to occur) with respect to any Plan; no
Plan is insolvent or in reorganization (or is reasonably likely to be insolvent
or in reorganization), and no written notice of any such insolvency or
reorganization has been given to any of Holdings, the Borrower, any Subsidiary
or any ERISA Affiliate; no Plan (other than a multiemployer plan) has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); none of Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate has incurred (or is reasonably likely expected to incur) any liability
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or
has been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Plan; no proceedings have been instituted
(or are reasonably likely to be instituted) to terminate or to reorganize any
Plan or to appoint a trustee to administer any Plan, and no written notice of
any such proceedings has been given to any of Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate; and no lien imposed under the Code or ERISA
on the assets of any of Holdings, the Borrower or any Subsidiary or any ERISA
Affiliate exists (or is reasonably likely to exist) nor has Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate been notified in writing that
such a lien will be imposed on the assets of any of Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreements in this
Section 8.11 would not result, individually or in the aggregate, in an amount of
liability that would be reasonably likely to have a Material Adverse Effect.  No
Plan (other than a multiemployer plan) has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 8.11, be reasonably likely to have a Material Adverse Effect. 
With respect to Plans that are multiemployer plans (as defined in Section 3(37)
of ERISA), the representations and warranties in this Section 8.11, other than
any made with respect to (a) liability under Section 4201 or 4204 of ERISA or
(b) liability for termination or reorganization of such Plans under ERISA, are
made to the best knowledge of the Borrower.

 

8.12.                        Subsidiaries.  On the Effective Date, Holdings does
not have any Subsidiaries other than the Borrower and its Subsidiaries. 
Schedule 8.12 lists each Subsidiary of the Borrower (and the direct and indirect
ownership interest of the Borrower therein), in each

 

69

--------------------------------------------------------------------------------


 

case existing on the Effective Date.  Each Material Subsidiary as of the
Effective Date has been so designated on Schedule 8.12.

 

8.13.                        Labor Matters.  On the Effective Date, (a) there
are no strikes, slowdowns, work stoppages or controversies pending or, to the
best knowledge of any Credit Party after due inquiry, threatened between such
Credit Party and its employees, other than employee grievances arising in the
ordinary course of business which could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect and (b) hours
worked by and payment made to employees of the Credit Parties, comply in all
material respects with the Fair Labor Standards Act and each other federal,
state, provincial, local or foreign law applicable to such matters.

 

8.14.                        Patents, etc.  Holdings, the Borrower and each of
the Restricted Subsidiaries have obtained all patents, trademarks, servicemarks,
trade names, copyrights, licenses and other rights, free from burdensome
restrictions, that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, except where
the failure to obtain any such rights could not reasonably be expected to have a
Material Adverse Effect.

 

8.15.                        Environmental Laws.

 


(A)                                  EXCEPT AS COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT: (I) EACH OF HOLDINGS, THE BORROWER AND EACH
OF THE SUBSIDIARIES ARE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS IN ALL
JURISDICTIONS IN WHICH HOLDINGS, THE BORROWER AND EACH OF THE SUBSIDIARIES ARE
CURRENTLY DOING BUSINESS (INCLUDING HAVING OBTAINED ALL MATERIAL PERMITS
REQUIRED UNDER ENVIRONMENTAL LAWS); (II) EACH OF HOLDINGS AND THE BORROWER WILL
COMPLY AND CAUSE EACH OF THE SUBSIDIARIES TO COMPLY WITH ALL SUCH ENVIRONMENTAL
LAWS (INCLUDING ALL PERMITS REQUIRED UNDER ENVIRONMENTAL LAWS); AND (III) NONE
OF HOLDINGS, THE BORROWER AND EACH OF THE SUBSIDIARIES HAS BECOME SUBJECT TO ANY
ENVIRONMENTAL CLAIM OR ANY OTHER LIABILITY UNDER ANY ENVIRONMENTAL LAW.


 


(B)                                 NONE OF HOLDINGS, THE BORROWER OR ANY OF THE
SUBSIDIARIES HAS TREATED, STORED, TRANSPORTED, RELEASED OR DISPOSED OF HAZARDOUS
MATERIALS AT OR FROM ANY CURRENTLY OR FORMERLY OWNED REAL ESTATE OR FACILITY
RELATING TO ITS BUSINESS IN A MANNER THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 

8.16.                        Properties.  Each of Holdings, the Borrower and
each of the Subsidiaries have good and marketable title to or leasehold interest
in all properties that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, free and
clear of all Liens (other than any Liens permitted by this Agreement) and except
where the failure to have such good title could not reasonably be expected to
have a Material Adverse Effect.

 

8.17.                        Solvency.  On Effective Date, immediately after the
consummation of the Transactions to occur on the Effective Date, the Borrower is
Solvent.

 

70

--------------------------------------------------------------------------------



 


SECTION 9.                                AFFIRMATIVE COVENANTS


 

Each of Holdings and the Borrower hereby covenants and agrees that from the
Effective Date and thereafter, until the Final Date:

 

9.1.                              Information Covenants.  Holdings or the
Borrower will furnish to each Lender and the Administrative Agent:

 

(a)                                  Annual Financial Statements.  As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 90 days after the end of each such fiscal year), the consolidated balance
sheet of (i) Parent, Holdings, the Borrower and the Restricted Subsidiaries and
(ii) Parent, Holdings and its Subsidiaries, in each case as at the end of such
fiscal year, and the related consolidated statement of operations and cash flows
for such fiscal year, setting forth comparative consolidated figures for the
preceding fiscal year, and certified by independent certified public accountants
of recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of Parent, Holdings, the Borrower or any of
the Material Subsidiaries as a going concern, together in any event with a
certificate of such accounting firm stating that in the course of its regular
audit of the business of Parent, Holdings, the Borrower and the Material
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge of any Event
of Default relating to Section 10.9 that has occurred and is continuing or, if
in the opinion of such accounting firm such an Event of Default has occurred and
is continuing, a statement as to the nature thereof.  The requirements of this
Section 9.1(a) shall be satisfied by delivery of financial statements of Parent
and its Subsidiaries which otherwise meet the requirements hereof and are
accompanied by reconciliations for any difference between what is delivered
hereunder and what would have been delivered by Holdings and its Subsidiaries
pursuant to this Section 9.1(a).

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC with respect to each of the
first three quarterly accounting periods in each fiscal year of Parent (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 45 days after the end of each such quarterly accounting
period), the consolidated balance sheet of (i) Parent, Holdings, the Borrower
and the Restricted Subsidiaries and (ii) Parent, Holdings and its Subsidiaries,
in each case as at the end of such quarterly period and the related consolidated
statement of operations for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly period, and
the related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year, all of which shall be certified by an Authorized Officer of
the Borrower, subject to changes resulting from audit and normal year-end audit
adjustments.

 

71

--------------------------------------------------------------------------------


 

(c)                                  Budgets.  Within 60 days after the
commencement of each fiscal year of Parent, budgets of Parent, Holdings and the
Borrower, collectively, in reasonable detail for the fiscal year (including for
each fiscal quarter in such fiscal year) as are customarily prepared by
management of Parent, Holdings and the Borrower for their internal use
consistent in scope with the financial statements provided pursuant to
Section 9.1(a), setting forth the principal assumptions upon which such budgets
are based.

 

(d)                                 Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Sections 9.1(a) and (b), a
certificate of an Authorized Officer of the Borrower to the effect that no
Default exists or, if any Default does exist, specifying the nature and extent
thereof, which certificate shall set forth (i) reasonably detailed calculations
required to establish the Fixed Charge Coverage Ratio and, during any Minimum
Availability Period, demonstrating compliance with the provisions of
Section 10.9 as of the end of such fiscal year or period, as the case may be,
(ii) a specification of any change in the identity of the Restricted
Subsidiaries, Unrestricted Subsidiaries and Foreign Subsidiaries as at the end
of such fiscal year or period, as the case may be, from the Restricted
Subsidiaries, Unrestricted Subsidiaries and Foreign Subsidiaries, respectively,
provided to the Lenders on the Signing Date or the most recent fiscal year or
period, as the case may be, (iii) the then applicable Status and (iv) the amount
of any Pro Forma Adjustment not previously set forth in a Pro Forma Adjustment
Certificate or any change in the amount of a Pro Forma Adjustment set forth in
any Pro Forma Adjustment Certificate previously provided and, in either case, in
reasonable detail, the calculations and basis therefor.

 

(e)                                  Borrowing Base Certificate.  As soon as
available, but in any event within 15 Business Days of the end of each calendar
month (or, within five calendar days, or if the fifth calendar day is not a
Business Day, the immediately preceding Business Day, of the end of each
calendar week during any Weekly Reporting Period), a Borrowing Base Certificate
in form reasonably satisfactory to each Initial Lender, which calculates the
Borrowing Base as of the last day of the fiscal month ended on or around the
calendar month then ended (but in the case of any calendar week which is not the
end of a fiscal month, based on Eligible Inventory as of the end of the most
recent calendar month) and updated information thereto as required by such
Borrowing Base Certificate, together with supporting information in connection
therewith and any additional reports with respect to the Borrowing Base as the
Security Agents may reasonably request.

 

(f)                                    Notice of Material Events.  Promptly
after an Authorized Officer of any of Holdings, the Borrower or any of the
Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of any
event that constitutes a Default, which notice shall specify the nature thereof,
the period of existence thereof and what action any of Holdings or the Borrower
proposes to take with respect thereto, (ii) any litigation or governmental
proceeding pending against any of Holdings, the Borrower or any of the
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect, (iii) any Lien (other than Liens permitted by Section 10.02) or material
claim made or asserted in writing against any material portion of the
Collateral; (iv) any loss, damage or destruction to a material portion of the
Collateral in the amount of $5,000,000 or more, whether or not covered by
insurance; and (v) any and all default notices received under or with respect

 

72

--------------------------------------------------------------------------------


 

to any leased location or public warehouse where Collateral with a cost in
excess of $250,000 is located (which shall be delivered within two Business Days
after receipt thereof).

 

(g)                                 Environmental Matters.  Holdings and the
Borrower will promptly advise the Lenders in writing after obtaining knowledge
of any one or more of the following environmental matters, unless such
environmental matters would not, individually or when aggregated with all other
such matters, be reasonably expected to result in a Material Adverse Effect:

 

(i)                                     Any pending or threatened Environmental
Claim against any of Holdings, the Borrower or any of the Subsidiaries or any
Real Estate;

 

(ii)                                  Any condition or occurrence on any Real
Estate that (x) results in noncompliance by any of Holdings, the Borrower or any
of the Subsidiaries with any applicable Environmental Law or (y) could
reasonably be anticipated to form the basis of an Environmental Claim against
any of Holdings, the Borrower or any of the Subsidiaries or any Real Estate;

 

(iii)                               Any condition or occurrence on any Real
Estate that could reasonably be anticipated to cause such Real Estate to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Estate under any Environmental Law; and

 

(iv)                              The taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any of Holdings, the Borrower or any of the
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.

 

(h)                                 Other Information.  Promptly upon filing
thereof, copies of any filings (including on Form 10-K, 10-Q or 8-K) or
registration statements with, and reports to, the SEC or any analogous
Governmental Authority in any relevant jurisdiction by any of Holdings, the
Borrower or any of the Subsidiaries (other than amendments to any registration
statement (to the extent such registration statement, in the form it becomes
effective, is delivered to the Lenders), exhibits to any registration statement
and, if applicable, any registration statements on Form S-8) and copies of all
financial statements, proxy statements, notices and reports that Holdings, the
Borrower or any of the Subsidiaries shall send to the holders of any publicly
issued debt of Holdings, the Borrower and/or any of the Subsidiaries (including
the Subordinated Notes and Initial Secured Notes, in each case, whether publicly
issued or not) in their capacity as such holders (in each case to the extent not
theretofore delivered to the Lenders pursuant to this Agreement) and, with
reasonable promptness, such other information (financial or

 

73

--------------------------------------------------------------------------------


 

otherwise) as the Administrative Agent or either Security Agent, each on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time.

 

(i)                                     Pro Forma Adjustment Certificate.  Not
later than the consummation of the acquisition or disposition by the Borrower or
any Restricted Subsidiary for which there shall be a Pro Forma Adjustment or not
later than any date on which financial statements are delivered with respect to
any four-quarter period in which a Pro Forma Adjustment is made as a result of
the consummation of the acquisition or disposition by the Borrower or any
Restricted Subsidiary for which there shall be a Pro Forma Adjustment, a
certificate of an Authorized Officer of the Borrower setting forth the amount of
such Pro Forma Adjustment and, in reasonable detail, the calculations and basis
therefor.

 

9.2.                              Books, Records and Inspections.  Each of
Holdings and the Borrower will, and will cause each of the Subsidiaries to,
permit officers and designated representatives of the Administrative Agent,
either Security Agent or the Required Lenders to visit and inspect any of the
properties or assets of Holdings, the Borrower and any such Subsidiary in
whomsoever’s possession to the extent that it is within such party’s control to
permit such inspection, and to examine the books of account of Holdings, the
Borrower and any such Subsidiary and discuss the affairs, finances and accounts
of Holdings, the Borrower and of any such Subsidiary with, and be advised as to
the same by, its and their officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent, either Security Agent or the Required Lenders may desire.

 

9.3.                              Maintenance of Insurance.

 

(a)                                  Each of Holdings and the Borrower will, and
will cause each of the Material Subsidiaries to, at all times maintain in full
force and effect, with insurance companies that the Borrower believes (in the
good faith judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts and against at least such risks (and with such risk
retentions) as are usually insured against in the same general area by companies
engaged in the same or a similar business; and will furnish to the Lenders, upon
written request from the Administrative Agent or Collateral Agent, information
presented in reasonable detail as to the insurance so carried.

 

(b)                                 If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (not or as hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each Credit Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Security Agents.

 

74

--------------------------------------------------------------------------------


 

9.4.                              Payment of Taxes.  Each of Holdings and the
Borrower will pay and discharge, and will cause each of the Subsidiaries to pay
and discharge, all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which material penalties attach thereto,
and all lawful material claims that, if unpaid, could reasonably be expected to
become a material Lien upon any properties of the Borrower or any of the
Restricted Subsidiaries, provided that neither Holdings, the Borrower nor any of
the Subsidiaries shall be required to pay any such Tax, assessment, charge, levy
or claim that is being contested in good faith and by proper proceedings if it
has maintained adequate reserves (in the good faith judgment of the management
of the Borrower) with respect thereto in accordance with GAAP.

 

9.5.                              Consolidated Corporate Franchises.  Each of
Holdings and the Borrower will do, and will cause each Material Subsidiary to
do, or cause to be done, all things necessary to preserve and keep in full force
and effect its existence, corporate rights and authority, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided, however, that the Borrower and its Subsidiaries may
consummate any transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6.                              Compliance with Statutes, Obligations, etc. 
Each of Holdings and the Borrower will, and will cause each Subsidiary to,
comply with all applicable laws, rules, regulations and orders, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

9.7.                              ERISA.  Promptly after Holdings and the
Borrower or any Subsidiary or any ERISA Affiliate knows or has reason to know of
the occurrence of any of the following events that, individually or in the
aggregate (including in the aggregate such events previously disclosed or exempt
from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect,
Parent, Holdings or the Borrower will deliver to each of the Lenders a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that
Holdings, the Borrower, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices (required, proposed or otherwise)
given to or filed with or by Holdings, the Borrower, such Subsidiary, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower, a Subsidiary or an
ERISA Affiliate pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Plan; that the PBGC has notified Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate of its intention to appoint a trustee to
administer any Plan; that Holdings, the Borrower, any Subsidiary

 

75

--------------------------------------------------------------------------------


 

or any ERISA Affiliate has failed to make a required installment or other
payment pursuant to Section 412 of the Code with respect to a Plan; or that
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate has incurred or
will incur (or has been notified in writing that it will incur) any liability
(including any contingent or secondary liability) to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code.

 

9.8.                              Good Repair.  Each of Holdings and the
Borrower will, and will cause each of the Restricted Subsidiaries to, ensure
that its properties and equipment used or useful in its business in whomsoever’s
possession they may be to the extent that it is within the control of such party
to cause same, are kept in good repair, working order and condition, normal wear
and tear excepted, and that from time to time there are made in such properties
and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses and consistent with
third party leases, except in each case to the extent the failure to do so could
not be reasonably expected to have a Material Adverse Effect.

 

9.9.                              Transactions with Affiliates.  Each of
Holdings and the Borrower will conduct, and cause each of the Restricted
Subsidiaries to conduct, all transactions with any of its Affiliates on terms
that are substantially as favorable to Holdings, the Borrower or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, provided that the foregoing restrictions shall
not apply to (a) the payment of customary annual fees to KKR and/or its
Affiliates for management, consulting and financial services rendered to
Holdings, the Borrower and the Subsidiaries and customary investment banking
fees paid to KKR and its Affiliates for services rendered to Holdings, the
Borrower and the Subsidiaries in connection with divestitures, acquisitions,
financings and other transactions, (b) customary fees paid to members of the
board of directors of Holdings, the Borrower and the Subsidiaries,
(c) transactions permitted by Section 10.6 and (d) the transactions pursuant to
the Forward Purchase Contract and the Initial PIK Convertible Notes.

 

9.10.                        End of Fiscal Years; Fiscal Quarters.  Holdings and
the Borrower will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to end on the Sunday closest to
November 30 of each year (but in no event later than December 2) and (b) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent
with such fiscal year-end and Holdings and the Borrower’s past practice;
provided, however, that Holdings and the Borrower may, upon written notice to
the Administrative Agent, change the financial reporting convention specified
above to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case Holdings and the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

 

9.11.                        Additional Subsidiary Guarantors and Grantors. 
Each of Holdings and the Borrower will cause any direct or indirect Restricted
Domestic Subsidiary (other than an Excluded Subsidiary) (a) formed or otherwise
purchased or acquired after the Effective Date (including pursuant to a
Permitted Acquisition) or (b) which ceases to be an Excluded Subsidiary
following the Effective Date, in each case to execute a supplement to each of
the Guarantee and

 

76

--------------------------------------------------------------------------------


 

the Security Agreement, substantially in the form of Annex B or Annex 1, as
applicable, to the respective agreement in order to become a Guarantor under the
Guarantee and a grantor under the Security Agreement.

 

9.12.                        Pledges of Additional Stock and Evidence of
Indebtedness.

 


(A)                                  THE BORROWER WILL PLEDGE, AND, IF
APPLICABLE, WILL CAUSE EACH SUBSIDIARY GUARANTOR TO PLEDGE, TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, (I) ALL THE
CAPITAL STOCK OF EACH RESTRICTED DOMESTIC SUBSIDIARY AND EACH RESTRICTED FOREIGN
SUBSIDIARY (BUT EXCLUDING ANY CAPITAL STOCK REPRESENTING IN EXCESS OF 65% OF THE
ISSUED AND OUTSTANDING VOTING STOCK IN ANY FOREIGN SUBSIDIARY) HELD BY ANY
CREDIT PARTY, IN EACH CASE, FORMED OR OTHERWISE PURCHASED OR ACQUIRED AFTER THE
DATE HEREOF, IN EACH CASE PURSUANT TO THE PLEDGE AGREEMENT, (II) ALL EVIDENCES
OF INDEBTEDNESS IN EXCESS OF $5,000,000 RECEIVED BY ANY CREDIT PARTY IN
CONNECTION WITH ANY DISPOSITION OF ASSETS PURSUANT TO SECTION 10.4(B), IN EACH
CASE PURSUANT TO THE PLEDGE AGREEMENT, SUBSTANTIALLY IN THE FORM OF ANNEX A
THERETO AND (III) ANY GLOBAL PROMISSORY NOTES EXECUTED AFTER THE DATE HEREOF
EVIDENCING INDEBTEDNESS OF ANY OF HOLDINGS, THE BORROWER AND EACH SUBSIDIARY
THAT IS OWING TO ANY CREDIT PARTY, IN EACH CASE PURSUANT TO THE REQUIREMENTS OF
THE PLEDGE AGREEMENT (IT BEING UNDERSTOOD THAT THE EQUITY INTERESTS OF
SUBSIDIARIES THAT ARE NOT MATERIAL SUBSIDIARIES SHALL NOT BE REQUIRED TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT).


 


(B)                                 [RESERVED].


 


(C)                                  HOLDINGS WILL PLEDGE TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE LENDERS, ALL CAPITAL STOCK OF THE BORROWER
ACQUIRED BY IT AFTER THE EFFECTIVE DATE.


 


(D)                                 HOLDINGS AND THE BORROWER AGREE THAT ALL
INDEBTEDNESS IN EXCESS OF $5,000,000 OF ANY OF HOLDINGS, THE BORROWER AND EACH
SUBSIDIARY THAT IS OWING TO ANY CREDIT PARTY TO THE PLEDGE AGREEMENT SHALL BE
EVIDENCED BY ONE OR MORE GLOBAL PROMISSORY NOTES.


 

9.13.                        Use of Proceeds.  The Letters of Credit and the
proceeds of all Loans will be used (a) to repay in full the Existing Credit
Agreement, (b) pay fees and expenses in connection with the Transactions and
(c) for working capital needs and general corporate purposes, including, without
limitation, for acquisitions, Restricted Payments, Investments and payments with
respect to Indebtedness, in each case, as permitted hereunder.

 

9.14.                        Changes in Business.  Holdings, the Borrower and
the Subsidiaries, taken as a whole, will not fundamentally and substantively
alter the character of their business, taken as a whole, from the business
conducted by Holdings, the Borrower and the Subsidiaries, taken as a whole, on
the Signing Date and other business activities incidental or related to any of
the foregoing.

 

9.15.                        Further Assurances.

 


(A)                                  EACH OF HOLDINGS AND THE BORROWER WILL, AND
WILL CAUSE EACH OTHER CREDIT PARTY TO, EXECUTE ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER
ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS, FIXTURE
FILINGS, MORTGAGES, DEEDS OF TRUST AND OTHER DOCUMENTS), WHICH MAY BE


 


77

--------------------------------------------------------------------------------



 


REQUIRED UNDER ANY APPLICABLE LAW, OR WHICH THE ADMINISTRATIVE AGENT, THE
SECURITY AGENTS OR THE REQUIRED LENDERS MAY REASONABLY REQUEST, IN ORDER TO
GRANT, PRESERVE, PROTECT AND PERFECT THE VALIDITY AND PRIORITY OF THE SECURITY
INTERESTS CREATED OR INTENDED TO BE CREATED BY THE SECURITY AGREEMENT, THE
PLEDGE AGREEMENT OR ANY MORTGAGE, ALL AT THE EXPENSE OF HOLDINGS, THE BORROWER
AND THE RESTRICTED SUBSIDIARIES.


 


(B)                                 IF ANY ASSETS (INCLUDING ANY REAL ESTATE OR
IMPROVEMENTS THERETO OR ANY INTEREST THEREIN) WITH A BOOK VALUE OR FAIR MARKET
VALUE IN EXCESS OF $1,000,000 ARE ACQUIRED BY ANY CREDIT PARTY AFTER THE
EFFECTIVE DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL UNDER THE SECURITY
AGREEMENT THAT BECOME SUBJECT TO THE LIEN OF THE SECURITY AGREEMENT UPON
ACQUISITION THEREOF) THAT ARE OF THE NATURE SECURED BY THE SECURITY AGREEMENT OR
ANY MORTGAGE, AS THE CASE MAY BE, THE BORROWER WILL NOTIFY THE ADMINISTRATIVE
AGENT AND THE LENDERS THEREOF, AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS, THE BORROWER WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A
LIEN SECURING THE OBLIGATIONS AND WILL TAKE, AND CAUSE THE OTHER CREDIT PARTIES
TO TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO GRANT AND PERFECT SUCH LIENS CONSISTENT WITH THE
APPLICABLE REQUIREMENTS OF THE SECURITY DOCUMENTS, INCLUDING ACTIONS DESCRIBED
IN PARAGRAPH (A) OF THIS SECTION, ALL AT THE EXPENSE OF THE CREDIT PARTIES.  ANY
MORTGAGE DELIVERED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PRECEDING
SENTENCE SHALL BE ACCOMPANIED BY (W) A POLICY OR POLICIES OF TITLE INSURANCE
ISSUED BY A NATIONALLY RECOGNIZED TITLE INSURANCE COMPANY INSURING THE LIEN OF
EACH MORTGAGE AS A VALID SECOND LIEN ON THE MORTGAGED PROPERTY DESCRIBED
THEREIN, FREE OF ANY OTHER LIENS EXCEPT AS EXPRESSLY PERMITTED BY SECTION 10.2,
TOGETHER WITH SUCH ENDORSEMENTS, COINSURANCE AND REINSURANCE AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, (X) AN OPINION OF LOCAL COUNSEL TO
THE BORROWER (OR IN THE EVENT A SUBSIDIARY OF THE BORROWER IS THE MORTGAGOR, TO
SUCH SUBSIDIARY) IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
WITH RESPECT TO CUSTOMARY MATTERS, (Y) A “LIFE-OF-LOAN” FEDERAL EMERGENCY
MANAGEMENT AGENCY STANDARD FLOOD HAZARD DETERMINATION WITH RESPECT TO EACH
MORTGAGED PROPERTY (TOGETHER WITH A NOTICE ABOUT SPECIAL FLOOD HAZARD AREA
STATUS AND FLOOD DISASTER ASSISTANCE DULY EXECUTED BY THE BORROWER AND EACH
CREDIT PARTY RELATING THERETO IN THE EVENT ANY SUCH MORTGAGED PROPERTY IS
LOCATED IN A SPECIAL FLOOD HAZARD AREA) AND (Z) A COPY OF OR A CERTIFICATE AS TO
COVERAGE UNDER THE INSURANCE POLICIES REQUIRED BY SECTION 9.3 (INCLUDING,
WITHOUT LIMITATION, FLOOD INSURANCE POLICIES) AND THE APPLICABLE PROVISIONS OF
THE SECURITY DOCUMENTS.


 

9.16.                        Appraisals.  At any time that the Security Agents
reasonably request, Holdings and the Borrower will provide the Security Agents
with appraisals or updates thereof of their Inventory from an appraiser selected
and engaged by the Security Agents, and prepared on a basis satisfactory to the
Security Agents, such appraisals and updates to include, without limitation,
information required by applicable law and regulations; provided, however,
(a) only reasonable out-of-pocket costs of two such appraisals per calendar year
shall be at the sole expense of the Credit Parties and (b) reasonable
out-of-pocket costs of three such appraisals per calendar year shall be at the
sole expense of the Credit Parties if a Weekly Reporting Period has occurred
during such calendar year; provided further, however, if an Event of Default has
occurred and is continuing there shall be no limitation as to the number and
frequency of such appraisals during such calendar year at the sole expense of
the Credit Parties.  For purposes of this Section 9.16, it is understood and
agreed that a single appraisal may consist of examinations conducted at multiple
relevant sites and involve one or more relevant Credit Parties and their

 

78

--------------------------------------------------------------------------------


 

assets.  All such appraisals shall be commenced upon reasonable notice to the
Borrower and performed during normal business hours of the Borrower.

 

9.17.                        Field Examinations.  At any time that the Security
Agents reasonably request, Holdings, the Borrower and the Subsidiaries will
permit upon reasonable notice the Security Agents to conduct field examinations
or updates thereof during normal business hours to ensure the adequacy of
Collateral included in the Borrowing Base and related reporting and control
systems; provided, however, (a) only reasonable costs of two such field
examination per calendar year shall be at the sole expense of the Credit Parties
and (b) reasonable costs of three such field examinations per calendar year
shall be at the sole expense of the Credit Parties if a Weekly Reporting Period
has occurred during such calendar year; provided further, however, if an Event
of Default has occurred and is continuing during any calendar year there shall
be no limitation as to the number and frequency of such field examinations
during such calendar year at the sole expense of the Credit Parties.  For
purposes of this Section 9.17, it is understood and agreed that a single field
examination may consist of examinations conducted at multiple relevant sites and
involve one or more relevant Credit Parties and their assets.

 

9.18.                        Asset Sales; Casualty and Condemnation.  The
Borrower will furnish to the Administrative Agent (for delivery to the Lenders)
prompt written notice of (i) any sale, transfer or other disposition of any
material portion of the Accounts or Inventory outside the ordinary course of
business or (ii) any casualty or other insured damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any material portion of the Collateral or interest therein under power of
eminent domain or by condemnation or similar proceeding.

 

9.19.                        Post-Closing Covenant.  The Borrower shall deliver,
furnish and/or cause to be furnished all of the obligations set forth below
within the time periods specified therewith:  within thirty (30) days after the
Effective Date, in each case in form and substance reasonably acceptable to the
Security Agents:

 

(i)                                     Mortgages.  Fully executed counterparts
of Mortgages which Mortgages shall cover each Mortgaged Property (provided
however that, in the case of the Mortgaged Property located at 1799 S. Academy
Boulevard, Colorado Springs, Colorado, such Mortgage shall be delivered to the
extent a landlord consent, waiver and access agreement shall have been obtained
after Borrower shall have used of commercially reasonable efforts to obtain
same), together with evidence that counterparts of all the Mortgages have been
delivered to the Title Company for recording in all places to the extent
necessary or, in the reasonable opinion of the Security Agents, desirable to
effectively create a valid and enforceable second priority mortgage lien on each
Mortgaged Property in favor of the Collateral Agent for its benefit and the
benefit of the Secured Parties, securing the Obligations (provided that in
jurisdictions that impose mortgage recording taxes, such Mortgages shall not
secure indebtedness in an amount exceeding 100% of the fair market value of such
Mortgaged Property, as reasonably determined, in good faith, by the Borrower and
reasonably acceptable to the Security Agents), subject to Permitted Liens of a
type described in clause (iv) of this Section 9.19.

 

79

--------------------------------------------------------------------------------


 

(ii)                                  Landlord Agreement.  In the case of the
Mortgaged Properties located at (y) 1799 S. Academy Boulevard, Colorado Springs,
Colorado, and (z) 3100 Fairfax Traffic Way, Kansas City, Kansas, the Borrower
shall use commercially reasonable efforts to obtain a landlord consent, waiver
and access agreement in a form and substance reasonably acceptable to the
Security Agents.

 

(iii)                               Counsel Opinions.  Opinions addressed to the
Administrative Agent, Security Agents and the Lenders, of local counsel in each
jurisdiction where Mortgaged Property is located, in form and substance
reasonably acceptable to the Security Agents.

 

(iv)                              Title Insurance.  With respect to each
Mortgage encumbering any Mortgaged Property, a policy of title insurance (or
commitment to issue such a policy having the effect of a policy of title
insurance) insuring (or committing to insure) the lien of such Mortgage as a
valid and enforceable second priority mortgage or deed of trust lien on the
Mortgaged Property described therein, in an amount not less than 100% of the
fair market value of such Mortgaged Property as reasonably determined, in good
faith, by the Borrower and reasonably acceptable to the Security Agents, (such
policies collectively, the “Mortgage Policies”) issued by such Title Company,
which reasonably assures the Security Agents that the Mortgages on such
Mortgaged Properties are valid and enforceable mortgage liens on the respective
Mortgaged Properties, free and clear of all defects and encumbrances except
(I) Permitted Liens of the type described as (A) survey exceptions,
encumbrances, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning or other similar restrictions as to the use of real
properties or liens incidental to the conduct of the business of such person or
to the ownership of its properties which were not incurred in connection with
debt and which do not individually or in the aggregate materially adversely
affect the value of the property affected thereby or materially impair the use
of such property in the operation of the business of such person, (B) general
real estate taxes and assessments not yet delinquent or being contested in good
faith for which adequate reserves are maintained in accordance with GAAP;
provided that the Borrower shall bond over or take any other action necessary or
required by the Title Company to delete any exception to title relating to
unpaid taxes and assessments, (C) other liens (not securing Indebtedness)
incidental to the conduct of the business of the Borrower or any of its
subsidiaries, as the case may be, or the ownership of their assets which do not
individually or in the aggregate materially adversely affect the value of the
property affected thereby or materially impair the use of such property in the
operation of the business of the Borrower or its subsidiaries, (D) any
warehousemen’s, materialmen’s, landlord’s or other similar liens arising by law
for sums not then due and payable (or which, if due and payable, are being
contested in good faith and with respect to which adequate reserves are being
maintained, to the extent required by GAAP; provided that the Borrower shall
take any and all commercially reasonable actions necessary or required by the
Title Company to delete any exception to title relating thereto, (E) leases,
subleases, licenses or sublicenses granted to others in the ordinary course of
business so long as such leases, subleases, licenses or sublicenses are
subordinate in all respects to the liens granted and evidenced by the Security
Documents and which do not materially interfere with the ordinary conduct of the
business of the Borrower or any subsidiaries and do not secure any Indebtedness,
(II) Liens of the type

 

80

--------------------------------------------------------------------------------


 

described in clauses (a) and (h) of Section 10.2(A) and (III) such other similar
items as the Security Agents may consent to (such consent not to be unreasonably
withheld), and such Mortgage Policies shall otherwise be in form and substance
reasonably satisfactory to the Security Agents and shall include such title
endorsements as the Security Agents shall reasonably request, to the extent
available at commercially reasonably rates (excluding endorsements or coverage
related to creditor’s rights).

 

(v)                                 Survey.  Any and all surveys, opinions of
special counsel, or opinions or reports from architects, engineers or zoning
report companies as may be reasonably necessary to cause the Title Company to
issue the title insurance required pursuant to clause (iv) above.

 

(vi)                              Fixture filings.  Proper fixture filings under
the Uniform Commercial Code on Form UCC-1 for filing under the Uniform
Commercial Code in the appropriate jurisdiction in which the Mortgaged
Properties are located, desirable to perfect the security interests in fixtures
purported to be created by the Mortgages in favor of the Collateral Agent for
its benefit and the benefit of the Secured Parties.

 

(vii)                           Flood Hazard Determination.  A “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Credit Party relating thereto and evidence of flood insurance in
compliance with Section 9.3 of the Credit Agreement, in the event any such
Mortgaged Property is located in a special flood hazard area).

 

(viii)                        Mortgaged Property Indemnification.  With respect
to each Mortgaged Property, such affidavits, certificates, instruments of
indemnification and other items (including a so-called “gap” indemnification) as
shall be reasonably required to induce the Title Company to issue the Mortgage
Policies and endorsements contemplated above.

 

(ix)                                Collateral Fees and Expenses.  Evidence
reasonably acceptable to the Security Agents and the Secured Parties of payment
by the Borrower of all Mortgage Policy premiums, search and examination charges,
mortgage recording taxes, fees, charges, costs and expenses required for the
recording of the Mortgages, fixture filings and issuance of the Mortgage
Policies referred to above.

 


SECTION 10.                          NEGATIVE COVENANTS


 

Each of Holdings and the Borrower hereby covenant and agree that on the
Effective Date and thereafter until the Final Date:

 

10.1.                        Limitation on Indebtedness.

 

(A)                              THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
OF THE RESTRICTED SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:

 

(A)                                  INDEBTEDNESS ARISING UNDER THE CREDIT
DOCUMENTS;

 

81

--------------------------------------------------------------------------------


 

(B)           INDEBTEDNESS OF (I) THE BORROWER TO ANY RESTRICTED SUBSIDIARY OF
THE BORROWER, (II) ANY SUBSIDIARY GUARANTOR TO THE BORROWER OR ANY RESTRICTED
SUBSIDIARY OF THE BORROWER, (III) ANY RESTRICTED SUBSIDIARY OF THE BORROWER
WHICH IS NOT A SUBSIDIARY GUARANTOR TO ANY OTHER RESTRICTED SUBSIDIARY OF THE
BORROWER WHICH IS NOT A SUBSIDIARY GUARANTOR AND (IV) SUBJECT TO COMPLIANCE WITH
THE REQUIREMENTS OF SECTION 10.5, THE BORROWER OR ANY SUBSIDIARY GUARANTOR TO
ANY RESTRICTED SUBSIDIARY OF THE BORROWER WHICH IS NOT A SUBSIDIARY GUARANTOR;
PROVIDED, THAT, ANY INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR TO
ANY RESTRICTED SUBSIDIARY WHICH IS NOT A SUBSIDIARY GUARANTOR SHALL BE
SUBORDINATED IN RIGHT OF PAYMENT TO THE OBLIGATIONS FOLLOWING AN EVENT OF
DEFAULT;

 

(C)           INDEBTEDNESS IN RESPECT OF ANY BANKERS’ ACCEPTANCE, LETTER OF
CREDIT, WAREHOUSE RECEIPT OR SIMILAR FACILITIES ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS;

 

(D)           GUARANTEE OBLIGATIONS INCURRED BY (I) RESTRICTED SUBSIDIARIES
WHICH ARE NOT SUBSIDIARY GUARANTORS IN RESPECT OF INDEBTEDNESS OF THE BORROWER
OR OTHER RESTRICTED SUBSIDIARIES THAT IS PERMITTED TO BE INCURRED UNDER THIS
AGREEMENT, (II) THE BORROWER OR SUBSIDIARY GUARANTORS IN RESPECT OF INDEBTEDNESS
OF THE BORROWER OR RESTRICTED SUBSIDIARIES THAT ARE SUBSIDIARY GUARANTORS THAT
IS PERMITTED TO BE INCURRED UNDER THIS AGREEMENT (INCLUDING WHERE THE PARENT IS
THE CO-ISSUER OF SUCH INDEBTEDNESS, A GUARANTEE OF THE OBLIGATIONS OF PARENT
THEREUNDER) AND (III) SUBJECT TO COMPLIANCE WITH THE REQUIREMENTS OF
SECTION 10.5, THE BORROWER OR SUBSIDIARY GUARANTORS IN RESPECT OF INDEBTEDNESS
OF RESTRICTED SUBSIDIARIES THAT ARE NOT SUBSIDIARY GUARANTORS THAT IS PERMITTED
TO BE INCURRED UNDER THIS AGREEMENT, PROVIDED THAT THERE SHALL BE NO GUARANTEE
(A) BY A RESTRICTED FOREIGN SUBSIDIARY OF ANY INDEBTEDNESS OF THE BORROWER OR A
SUBSIDIARY GUARANTOR AND (B) IN RESPECT OF INDEBTEDNESS THAT IS SUBORDINATED TO
THE OBLIGATIONS, UNLESS SUCH GUARANTEE IS MADE BY A GUARANTOR AND SUCH GUARANTEE
IS UNSECURED AND SUBORDINATED TO THE OBLIGATIONS TO THE SAME EXTENT AS THE
INDEBTEDNESS SO GUARANTEED;

 

(E)           GUARANTEE OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS
IN RESPECT OF OBLIGATIONS OF SUPPLIERS, CUSTOMERS, FRANCHISEES, LESSORS AND
LICENSEES IN AN AGGREGATE AMOUNT NOT TO EXCEED $2,000,000 AT ANY TIME
OUTSTANDING;

 

(F)            (I)  INDEBTEDNESS (INCLUDING INDEBTEDNESS ARISING UNDER CAPITAL
LEASES) (A) INCURRED WITHIN 270 DAYS OF THE ACQUISITION, CONSTRUCTION OR
IMPROVEMENT OF FIXED OR CAPITAL ASSETS TO FINANCE THE ACQUISITION, CONSTRUCTION
OR IMPROVEMENT OF SUCH FIXED OR CAPITAL ASSETS OR OTHERWISE INCURRED IN RESPECT
OF CAPITAL EXPENDITURES AND (B) ARISING UNDER CAPITAL LEASES, OTHER THAN CAPITAL
LEASES IN EFFECT ON THE DATE HEREOF AND CAPITAL LEASES ENTERED INTO PURSUANT TO
SUBCLAUSE (II) BELOW, PROVIDED THAT THE AGGREGATE AMOUNT OF INDEBTEDNESS
INCURRED PURSUANT TO THIS SUBCLAUSE (I) (WHEN AGGREGATED WITH THE AMOUNT OF
REFINANCING INDEBTEDNESS IN RESPECT THEREOF OUTSTANDING PURSUANT TO SUBCLAUSE
(III) BELOW) SHALL NOT EXCEED $75,000,000 AT ANY TIME OUTSTANDING,
(II) INDEBTEDNESS ARISING UNDER CAPITAL LEASES ENTERED INTO IN CONNECTION WITH
PERMITTED SALE LEASEBACKS AND (III) ANY REFINANCING, REFUNDING, RENEWAL OR
EXTENSION OF ANY INDEBTEDNESS SPECIFIED IN SUBCLAUSE (I) OR (II) ABOVE, PROVIDED
THAT THE PRINCIPAL AMOUNT THEREOF IS NOT INCREASED

 

82

--------------------------------------------------------------------------------


 

ABOVE THE PRINCIPAL AMOUNT THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH
REFINANCING, REFUNDING, RENEWAL OR EXTENSION;

 

(G)           INDEBTEDNESS OUTSTANDING ON THE EFFECTIVE DATE (OTHER THAN THE
SUBORDINATED NOTES) AND LISTED ON SCHEDULE 10.1 AND ANY REFINANCING, REFUNDING,
RENEWAL OR EXTENSION THEREOF, PROVIDED THAT (I) THE PRINCIPAL AMOUNT THEREOF IS
NOT INCREASED ABOVE THE PRINCIPAL AMOUNT THEREOF OUTSTANDING IMMEDIATELY PRIOR
TO SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION, EXCEPT TO THE EXTENT
OTHERWISE PERMITTED HEREUNDER AND (II) THE DIRECT AND CONTINGENT OBLIGORS WITH
RESPECT TO SUCH INDEBTEDNESS ARE NOT CHANGED;

 

(H)           INDEBTEDNESS IN RESPECT OF HEDGE AGREEMENTS ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS (AND NOT FOR SPECULATIVE PURPOSES) IN ORDER TO
PROTECT THE BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES AGAINST FLUCTUATIONS
IN INTEREST RATES, CURRENCY EXCHANGE RATES OR COMMODITY PRICES;

 

(I)            INDEBTEDNESS IN RESPECT OF THE SUBORDINATED NOTES AND ANY
PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF;

 

(J)            (I) INDEBTEDNESS OF A PERSON OR INDEBTEDNESS ATTACHING TO ASSETS
OF A PERSON THAT, IN EITHER CASE, BECOMES A RESTRICTED SUBSIDIARY OR
INDEBTEDNESS ATTACHING TO ASSETS THAT ARE ACQUIRED BY THE BORROWER OR ANY
RESTRICTED SUBSIDIARY, IN EACH CASE AFTER THE EFFECTIVE DATE AS THE RESULT OF AN
INVESTMENT PERMITTED BY SECTION 10.5, PROVIDED THAT (X) SUCH INDEBTEDNESS
EXISTED AT THE TIME SUCH PERSON BECAME A RESTRICTED SUBSIDIARY OR AT THE TIME
SUCH ASSETS WERE ACQUIRED AND, IN EACH CASE, WAS NOT CREATED IN ANTICIPATION
THEREOF AND (Y) SUCH INDEBTEDNESS IS NOT GUARANTEED IN ANY RESPECT BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY (OTHER THAN ANY SUCH PERSON THAT SO
BECOMES A RESTRICTED SUBSIDIARY)  AND (II) ANY REFINANCING, REFUNDING, RENEWAL
OR EXTENSION OF ANY INDEBTEDNESS SPECIFIED IN SUBCLAUSE (I) ABOVE, PROVIDED THAT
EXCEPT TO THE EXTENT OTHERWISE PERMITTED HEREUNDER, (X) THE PRINCIPAL AMOUNT OF
ANY SUCH INDEBTEDNESS IS NOT INCREASED ABOVE THE PRINCIPAL AMOUNT THEREOF
OUTSTANDING IMMEDIATELY PRIOR TO SUCH REFINANCING, REFUNDING, RENEWAL OR
EXTENSION AND (Y) THE DIRECT AND CONTINGENT OBLIGORS WITH RESPECT TO SUCH
INDEBTEDNESSES ARE NOT CHANGED IN RESPECT THEREOF IN AN AGGREGATE PRINCIPAL
AMOUNT OUTSTANDING PURSUANT TO THIS CLAUSE (J) NOT TO EXCEED $20,000,000 AT ANY
TIME;

 

(K)           (I) THE INITIAL SECURED NOTES, (II) PERMITTED ADDITIONAL SECURED
NOTES, (III) THE INITIAL PIK CONVERTIBLE NOTES, (IV) PERMITTED ADDITIONAL PIK
CONVERTIBLE NOTES, (V) PERMITTED JUNIOR LIEN OR UNSECURED NOTES AND
(VI) PERMITTED REFINANCING INDEBTEDNESS IN RESPECT OF INDEBTEDNESS SET FORTH IN
SUBCLAUSES (I) THROUGH (V) OF THIS CLAUSE (K);

 

(L)            INDEBTEDNESS OF RESTRICTED FOREIGN SUBSIDIARIES IN AN AGGREGATE
AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED $75,000,000 (WHICH AMOUNT SHALL
INCLUDE THE AGGREGATE OUTSTANDING AMOUNT AT ANY TIME OF ANY INDEBTEDNESS OF
RESTRICTED FOREIGN SUBSIDIARIES EXISTING AT THE EFFECTIVE DATE); AND

 

(M)          ADDITIONAL INDEBTEDNESS, PROVIDED THAT THE AGGREGATE AMOUNT OF
INDEBTEDNESS OUTSTANDING AT ANY TIME PURSUANT TO THIS CLAUSE (M) SHALL NOT
EXCEED $100,000,000.

 

83

--------------------------------------------------------------------------------


 

(B)           NEITHER PARENT NOR HOLDINGS WILL CREATE, INCUR, ASSUME OR SUFFER
TO EXIST ANY INDEBTEDNESS EXCEPT (1) WITH RESPECT TO PARENT, INDEBTEDNESS IN
RESPECT OF CASH COLLATERAL PURSUANT TO THE FORWARD PURCHASE CONTRACT, THE
INITIAL PIK CONVERTIBLE NOTES, ADDITIONAL PIK CONVERTIBLE NOTES AND ANY
PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF, QUALIFIED PIK SECURITIES
AND INDEBTEDNESS REPRESENTING DEFERRED COMPENSATION TO DIRECTORS AND EMPLOYEES
OF PARENT, HOLDINGS, THE BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES INCURRED
IN THE ORDINARY COURSE OF BUSINESS OR IN CONNECTION WITH THE TRANSACTIONS AND
(2) GUARANTEE OBLIGATIONS OF INDEBTEDNESS PERMITTED BY CLAUSES (A) AND (K) OF
SECTION 10.1(A), THE SUBORDINATED NOTES AND ANY PERMITTED REFINANCING
INDEBTEDNESS OF THE SUBORDINATED NOTES.

 

(C)           NONE OF PARENT, HOLDINGS OR THE BORROWER WILL, NOR WILL THEY
PERMIT ANY SUBSIDIARY TO, ISSUE ANY PREFERRED STOCK OR OTHER PREFERRED EQUITY
INTERESTS, OTHER THAN, IN THE CASE OF PARENT, QUALIFIED PIK SECURITIES.

 

10.2.        Limitation on Liens.

 

(A)          THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF THE RESTRICTED
SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY
PROPERTY OR ASSETS OF ANY KIND (REAL OR PERSONAL, TANGIBLE OR INTANGIBLE) OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
EXCEPT:

 

(A)           LIENS ARISING UNDER THE CREDIT DOCUMENTS;

 

(B)           PERMITTED LIENS;

 

(C)           LIENS SECURING INDEBTEDNESS PERMITTED PURSUANT TO
SECTION 10.1(A)(F), PROVIDED THAT SUCH LIENS ATTACH AT ALL TIMES ONLY TO THE
ASSETS SO FINANCED, AND LIENS ON THE ASSETS OF FOREIGN SUBSIDIARIES SECURING
INDEBTEDNESS PERMITTED PURSUANT TO SECTION 10.1(A)(L);

 

(D)           LIENS EXISTING ON THE EFFECTIVE DATE AND LISTED ON SCHEDULE 10.2;

 

(E)           (I) LIENS SECURING PERMITTED REFINANCING INDEBTEDNESS AND (II) THE
REPLACEMENT, EXTENSION OR RENEWAL OF ANY LIEN PERMITTED BY CLAUSE (C), (D) OR
(F) OF THIS SECTION 10.2(A) UPON OR IN THE SAME ASSETS THERETOFORE SUBJECT TO
SUCH LIEN OR THE REPLACEMENT, EXTENSION OR RENEWAL (WITHOUT ANY INCREASE IN THE
AMOUNT OF INDEBTEDNESS SECURED THEREBY);

 

(F)            LIENS EXISTING ON THE ASSETS OF ANY PERSON THAT BECOMES A
RESTRICTED SUBSIDIARY, OR EXISTING ON ASSETS ACQUIRED, PURSUANT TO AN INVESTMENT
PERMITTED PURSUANT TO SECTION 10.5 TO THE EXTENT THE LIENS ON SUCH ASSETS SECURE
INDEBTEDNESS PERMITTED BY SECTION 10.1(A)(J), PROVIDED THAT SUCH LIENS ATTACH AT
ALL TIMES ONLY TO THE SAME ASSETS THAT SUCH LIENS ATTACHED TO, AND SECURE ONLY
THE SAME INDEBTEDNESS THAT SUCH LIENS SECURED, IMMEDIATELY PRIOR TO SUCH
INVESTMENT AND WERE NOT CREATED IN CONTEMPLATION THEREOF;

 

(G)           ADDITIONAL LIENS SO LONG AS THE AGGREGATE PRINCIPAL AMOUNT OF THE
OBLIGATIONS SO SECURED DOES NOT EXCEED $50,000,000 AT ANY TIME OUTSTANDING LESS
THE

 

84

--------------------------------------------------------------------------------


 

LESSER OF (X) THE PRINCIPAL AMOUNT OF PERMITTED ADDITIONAL SECURED NOTES
OUTSTANDING IN RELIANCE ON SUBCLAUSE (E)(Y) OF THE DEFINITION THEREOF AND
(Y) $40,000,000; AND

 

(H)           LIENS SECURING INDEBTEDNESS PERMITTED BY SECTION 10.1(A)(K) AND
GUARANTEE OBLIGATIONS IN RESPECT THEREOF.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 10.2(A) may at any time attach to any Credit Party’s (1) Accounts, other
than involuntary Permitted Liens and those permitted under clauses (a) or
(h) above or (2) Inventory, other than those permitted under involuntary
Permitted Liens and those permitted under clauses (a) or (h) above.

 

(B)           NEITHER PARENT NOR HOLDINGS WILL CREATE, INCUR, ASSUME OR SUFFER
TO EXIST ANY LIEN ON ANY PROPERTY OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY
IT, OR ASSIGN OR SELL ANY INCOME OR REVENUES (INCLUDING ACCOUNTS) OR RIGHTS IN
RESPECT THEREOF, EXCEPT (A) LIENS OF THE NATURE SET FORTH IN THE DEFINITION OF
THE TERM “PERMITTED LIENS”, (B) LIENS CREATED UNDER THE PLEDGE AGREEMENT AND
(C) LIENS ON THE COLLATERAL PLEDGED PURSUANT TO THE PLEDGE AGREEMENT SECURING
INDEBTEDNESS PERMITTED BY SECTION 10.1(A)(K) AND GUARANTEE OBLIGATIONS IN
RESPECT THEREOF.

 

10.3.        Limitation on Fundamental Changes.

 

(A)          EACH OF HOLDINGS AND THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
OF THE RESTRICTED SUBSIDIARIES TO, ENTER INTO ANY MERGER, CONSOLIDATION OR
AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION OR DISSOLUTION), OR CONVEY, SELL, LEASE, ASSIGN, TRANSFER OR
OTHERWISE DISPOSE OF, ALL OR SUBSTANTIALLY ALL ITS BUSINESS UNITS, ASSETS OR
OTHER PROPERTIES, EXCEPT THAT:

 

(A)           ANY SUBSIDIARY OF THE BORROWER OR ANY OTHER PERSON MAY BE MERGED
OR CONSOLIDATED WITH OR INTO (I) HOLDINGS, PROVIDED THAT (A) HOLDINGS SHALL BE
THE CONTINUING OR SURVIVING CORPORATION AND (B) NO DEFAULT WOULD RESULT FROM THE
CONSUMMATION OF SUCH MERGER OR CONSOLIDATION OR (II) THE BORROWER, PROVIDED THAT
(I) THE BORROWER SHALL BE THE CONTINUING OR SURVIVING CORPORATION OR THE PERSON
FORMED BY OR SURVIVING ANY SUCH MERGER OR CONSOLIDATION (IF OTHER THAN THE
BORROWER) SHALL BE AN ENTITY ORGANIZED OR EXISTING UNDER THE LAWS OF THE UNITED
STATES OR ANY OF THE FORTY-EIGHT (48) CONTINENTAL STATES THEREOF (SUCH PERSON
OTHER THAN THE BORROWER BEING HEREIN REFERRED TO AS THE “SUCCESSOR CREDIT
PARTY”), (II) THE SUCCESSOR CREDIT PARTY SHALL EXPRESSLY ASSUME ALL OF THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
PURSUANT TO A SUPPLEMENT HERETO OR THERETO IN FORM REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, (III) NO DEFAULT WOULD RESULT FROM THE CONSUMMATION OF
SUCH MERGER OR CONSOLIDATION; AND (IV) THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE SECURITY AGENTS AN OFFICER’S CERTIFICATE AND AN
OPINION OF COUNSEL, EACH STATING THAT SUCH MERGER OR CONSOLIDATION AND SUCH
SUPPLEMENT TO THIS AGREEMENT OR ANY SECURITY DOCUMENT COMPLY WITH THIS
AGREEMENT; PROVIDED FURTHER THAT IF THE FOREGOING ARE SATISFIED, THE SUCCESSOR
CREDIT PARTY WILL SUCCEED TO, AND BE SUBSTITUTED FOR, THE BORROWER UNDER THIS
AGREEMENT;

 

85

--------------------------------------------------------------------------------


 

(B)           ANY SUBSIDIARY OF THE BORROWER OR ANY OTHER PERSON MAY BE MERGED,
AMALGAMATED OR CONSOLIDATED WITH OR INTO ANY ONE OR MORE SUBSIDIARIES OF THE
BORROWER, PROVIDED THAT (I) IN THE CASE OF ANY MERGER OR CONSOLIDATION INVOLVING
ONE OR MORE RESTRICTED SUBSIDIARIES, (A) A RESTRICTED SUBSIDIARY SHALL BE THE
CONTINUING OR SURVIVING CORPORATION OR (B) THE BORROWER SHALL TAKE ALL STEPS
NECESSARY TO CAUSE THE PERSON FORMED BY OR SURVIVING ANY SUCH MERGER OR
CONSOLIDATION (IF OTHER THAN A RESTRICTED SUBSIDIARY) TO BECOME A RESTRICTED
SUBSIDIARY, (II) IN THE CASE OF ANY MERGER, AMALGAMATION OR CONSOLIDATION
INVOLVING ONE OR MORE SUBSIDIARY GUARANTORS, A SUBSIDIARY GUARANTOR SHALL BE THE
CONTINUING OR SURVIVING CORPORATION OR THE PERSON FORMED BY OR SURVIVING ANY
SUCH MERGER, AMALGAMATION OR CONSOLIDATION (IF OTHER THAN A SUBSIDIARY
GUARANTOR), (A) SHALL BE AN ENTITY ORGANIZED OR EXISTING UNDER THE LAWS OF THE
UNITED STATES OR ANY OF THE FORTY-EIGHT (48) CONTINENTAL STATES THEREOF AND
(B) SHALL EXECUTE A SUPPLEMENT TO THE GUARANTEE AGREEMENT, THE PLEDGE AGREEMENT
AND THE SECURITY AGREEMENT AND ANY APPLICABLE MORTGAGE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE SECURITY AGENTS IN ORDER TO BECOME A SUBSIDIARY
GUARANTOR AND PLEDGOR, MORTGAGOR AND GRANTOR OF COLLATERAL FOR THE BENEFIT OF
THE SECURED PARTIES, (III) NO DEFAULT WOULD RESULT FROM THE CONSUMMATION OF SUCH
MERGER, AMALGAMATION OR CONSOLIDATION AND (IV) THE BORROWER SHALL HAVE DELIVERED
TO THE ADMINISTRATIVE AGENT AND THE SECURITY AGENTS AN OFFICERS’ CERTIFICATE
STATING THAT SUCH MERGER, AMALGAMATION OR CONSOLIDATION AND SUCH SUPPLEMENTS TO
ANY SECURITY DOCUMENT COMPLY WITH THIS AGREEMENT;

 

(C)           ANY RESTRICTED SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR MAY
SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON
VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE BORROWER OR ANY OTHER RESTRICTED
SUBSIDIARY;

 

(D)           ANY SUBSIDIARY GUARANTOR MAY SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO
THE BORROWER OR ANY SUBSIDIARY GUARANTOR;

 

(E)           ANY RESTRICTED SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF (X) THE
BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE
BEST INTERESTS OF THE BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE
LENDERS AND (Y) TO THE EXTENT SUCH RESTRICTED SUBSIDIARY IS A CREDIT PARTY, ANY
ASSETS OR BUSINESS NOT OTHERWISE DISPOSED OF OR TRANSFERRED IN ACCORDANCE WITH
SECTION 10.4 OR 10.5, OR, IN THE CASE OF ANY SUCH BUSINESS, DISCONTINUED WITHOUT
BEING DISPOSED OF OR TRANSFERRED, SHALL BE TRANSFERRED TO, OR OTHERWISE OWNED OR
CONDUCTED BY, ANOTHER CREDIT PARTY AFTER GIVING EFFECT TO SUCH LIQUIDATION OR
DISSOLUTION; AND

 

(F)            ANY MERGER, DISSOLUTION, LIQUIDATION, CONSOLIDATION OR
DISPOSITION OF A RESTRICTED SUBSIDIARY, THE PURPOSE OF WHICH IS TO EFFECT (I) A
DISPOSITION PERMITTED BY SECTION 10.4 (OTHER THAT SECTION 10.4(D)) SHALL BE
PERMITTED OR (II) ANY INVESTMENT PERMITTED BY SECTION 10.5 SHALL BE PERMITTED.

 

(B)           HOLDINGS WILL NOT ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN
(A) THE OWNERSHIP OF ALL THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE
BORROWER, (B) MAINTAINING ITS CORPORATE EXISTENCE (AND CONSUMMATING ANY MERGER
OR CONSOLIDATION PERMITTED BY SECTION 10.3(A)(A)), (C) PARTICIPATING IN TAX,
ACCOUNTING AND OTHER ADMINISTRATIVE MATTERS AS A MEMBER OF

 

86

--------------------------------------------------------------------------------


 

THE CONSOLIDATED GROUP OF PARENT AND ITS SUBSIDIARIES, (D) THE PERFORMANCE OF
THE CREDIT DOCUMENTS TO WHICH IT IS A PARTY, (E) MAKING ANY RESTRICTED PAYMENT
PERMITTED BY SECTION 10.6 OR HOLDING ANY CASH RECEIVED IN CONNECTION WITH
RESTRICTED PAYMENTS MADE BY THE BORROWER IN ACCORDANCE WITH SECTION 10.6 PENDING
APPLICATION THEREOF BY HOLDINGS IN THE MANNER CONTEMPLATED BY SECTION 10.6,
(F) ADOPTING OR ENTERING INTO EMPLOYMENT OR SIMILAR AGREEMENTS WITH CURRENT OR
FORMER EMPLOYEES, DIRECTORS AND INDEPENDENT CONTRACTORS OF PARENT OR ANY OF ITS
SUBSIDIARIES AND SPONSORING OR MAINTAINING EXECUTIVE COMPENSATION AND EMPLOYEE
BENEFIT PLANS, PROGRAMS, ARRANGEMENTS AND POLICIES FOR THE BENEFIT OF CURRENT
AND FORMER DIRECTORS AND EMPLOYEES OF PARENT OR ANY OF ITS SUBSIDIARIES AND
(G) ACTIVITIES INCIDENTAL TO THE BUSINESSES OR ACTIVITIES DESCRIBED IN CLAUSES
(A) TO (F) OF THIS SECTION 10.3(B).  HOLDINGS WILL NOT OWN OR ACQUIRE ANY ASSETS
(OTHER THAN SHARES OF CAPITAL STOCK OF THE BORROWER, CASH AND PERMITTED
INVESTMENTS) OR INCUR ANY LIABILITIES (OTHER THAN INDEBTEDNESS PERMITTED BY
SECTION 10.1(B) AND LIABILITIES IMPOSED BY LAW, INCLUDING TAX LIABILITIES, AND
OTHER LIABILITIES INCIDENTAL TO ITS EXISTENCE AND BUSINESS AND ACTIVITIES
PERMITTED BY THIS AGREEMENT).

 

(C)           PARENT WILL NOT ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN
(A) THE OWNERSHIP OF ALL THE OUTSTANDING SHARES OF CAPITAL STOCK OF HOLDINGS,
(B) MAINTAINING ITS CORPORATE EXISTENCE, (C) PARTICIPATING IN TAX, ACCOUNTING
AND OTHER ADMINISTRATIVE MATTERS AS A MEMBER OF THE CONSOLIDATED GROUP OF
HOLDINGS AND BORROWER, (D) THE PERFORMANCE OF THE CREDIT DOCUMENTS TO WHICH IT
IS A PARTY, THE FORWARD PURCHASE CONTRACT AND THE PIK CONVERTIBLE NOTE
INDENTURE, (E) HOLDING ANY CASH RECEIVED IN CONNECTION WITH DIVIDENDS MADE BY
HOLDINGS IN ACCORDANCE WITH SECTION 10.6 PENDING APPLICATION THEREOF BY PARENT
IN THE MANNER CONTEMPLATED BY SECTION 10.6, (F) OWNING THE ASSETS SET FORTH ON
SCHEDULE 10.3(C), (G) ACTIVITIES RELATED TO QUALIFIED PIK SECURITIES AND OTHER
PERMITTED CAPITAL STOCK AND (H) ACTIVITIES INCIDENTAL TO THE BUSINESSES OR
ACTIVITIES DESCRIBED IN CLAUSES (A) TO (G) OF THIS SECTION 10.3(C) AND
INDEBTEDNESS AND LIABILITIES DESCRIBED IN THE NEXT SENTENCE.  PARENT WILL NOT
OWN OR ACQUIRE ANY ASSETS (OTHER THAN SHARES OF CAPITAL STOCK OF HOLDINGS, CASH
AND PERMITTED INVESTMENTS) OR INCUR ANY LIABILITIES (OTHER THAN INDEBTEDNESS
PERMITTED BY SECTION 10.1(B) OR LIABILITIES IMPOSED BY LAW, INCLUDING TAX
LIABILITIES, AND OTHER LIABILITIES INCIDENTAL TO ITS EXISTENCE AND BUSINESS AND
ACTIVITIES PERMITTED BY THIS AGREEMENT).

 

10.4.        Limitation on Sale of Assets.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired or (ii) sell to any Person any shares owned by it of any Restricted
Subsidiary’s capital stock, except that:

 

(a)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of used or surplus equipment, vehicles, inventory and other
assets in the ordinary course of business;

 

(b)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of other assets (other than accounts receivable) for fair
value, provided that (i) the aggregate amount of such sales, transfers and
disposals by the Borrower and the Restricted Subsidiaries, taken as a whole,
pursuant to this clause (b) shall not exceed in the aggregate $150,000,000,
(ii) any consideration in excess of $5,000,000 received by the Borrower or any
Guarantor in connection with such sales, transfers and other

 

87

--------------------------------------------------------------------------------


 

dispositions of assets pursuant to this clause (b) that is in the form of
Indebtedness shall be pledged to the Administrative Agent pursuant to
Section 9.12, (iii) the consideration received for any such sales, transfers and
disposals shall consist of not less than 75% cash consideration; provided that
for the purposes of this clause (iii) the following shall be deemed to be cash: 
(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary assumed by the transferee with respect to
the applicable sale, transfer or disposal, as to which the Borrower and all of
the Restricted Subsidiaries shall have been released by all applicable creditors
in writing, other than liabilities that are by their terms (1) subordinated to
the payment in cash of the Obligations or (2) in the case of a sale by the
Borrower or a Subsidiary Guarantor, not secured by the assets that are the
subject of such sale, transfer or disposal and (B) any securities received by
the Person making such sale, transfer or disposal from the transferee that are
converted by such Person into cash (to the extent of the cash received) within
180 days following the closing of the applicable sale, transfer or disposal and
(iv) after giving effect to any such sale, transfer or disposition, no Default
shall have occurred and be continuing;

 

(c)           the Borrower and the Restricted Subsidiaries may make sales of
assets to the Borrower or to any Restricted Subsidiary, provided that no sale of
any assets by the Borrower or any Subsidiary Guarantor to any Restricted
Subsidiary that is not a Subsidiary Guarantor shall be permitted pursuant to
this clause (c);

 

(d)           (i) mergers, liquidations and transfers of all or substantially
all assets permitted by Section 10.3, (ii) Investments permitted by Section 10.5
and (iii) Restricted Payments permitted by Section 10.6, in each case, shall be
permitted;

 

(e)           the Borrower and the Restricted Subsidiaries may sell without
recourse Accounts arising in the ordinary course of business in connection with
the compromise, settlement, collection thereof or conversion of Accounts to
notes receivable;

 

(f)            sales, transfers, assignments or other dispositions resulting
from any casualty or condemnation of any assets of the Borrower or any of its
Subsidiaries; and

 

(g)           the Borrower and the Restricted Subsidiaries may effect the
unwinding of any Hedge Agreement.

 

10.5.        Limitation on Investments.  Holdings and the Borrower will not, and
will not permit any of the Restricted Subsidiaries to, make any advance, loan,
extensions of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of or any assets of, or make any other
investment (including pursuant to any Guarantee Obligation with respect to the
obligations of another Person) (“Investments”) in, any Person, except:

 

(a)           extensions of trade credit and asset purchases in the ordinary
course of business;

 

(b)           Permitted Investments;

 

88

--------------------------------------------------------------------------------


 

(c)           loans and advances to officers, directors and employees of Parent
or any of its Subsidiaries (i) to finance the purchase of capital stock of
Parent (provided that the amount of such loans and advances used to acquire such
capital stock shall be contributed by Parent to Holdings, which shall in turn
contribute it to the Borrower in cash as common equity) and (ii) for additional
purposes not contemplated by subclause (i) above in an aggregate principal
amount at any time outstanding with respect to this clause (ii) not exceeding
$10,000,000;

 

(d)           Investments existing on the date hereof and listed on Schedule
10.5 and any extensions, renewals or reinvestments with respect to any return
therefrom (including through a repayment, return of capital, interest or
dividends) (but without any increase in the amount thereof and in the case of
any reinvestment, only if such reinvestment is made within 60 days after the
date of receipt of any such returned amount);

 

(e)           Hedge Agreements permitted by Section 10.1(A)(h);

 

(f)            Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business;

 

(g)           Investments to the extent that payment for such investments is
made solely with capital stock of Parent;

 

(h)           Investments constituting non-cash proceeds of sales, transfers and
other dispositions of assets to the extent permitted by Section 10.4;

 

(i)            Investments (i) in the Borrower or any Subsidiary Guarantor,
(ii) Investments by any Restricted Subsidiary that is not a Subsidiary Guarantor
in any other Subsidiary that is not a Subsidiary Guarantor and (iii) Investments
by the Borrower or any Subsidiary Guarantor in any Restricted Subsidiary that is
not a Subsidiary Guarantor in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding;

 

(j)            Permitted Acquisitions, provided that (i) no Event of Default
shall have occurred and is continuing after giving effect to such Permitted
Acquisition, (ii) on a Pro Forma Basis (x) the Fixed Charge Coverage Ratio for
the most recently ended Test Period for which Section 9.1 Financials have been
delivered would be at least 1.1 to 1.0, (y) average daily Availability for the
period of sixty (60) consecutive days (or, if less, the number of days from and
including the Effective Date to and including the date of determination)
immediately preceding such Investment has been and for the period of six
consecutive months immediately following such Investment is projected by the
Borrower to be not less than the greater of (1) 20% of the Total Commitment on
the date of such Permitted Acquisition and (2) $20,000,000 and (z) the fair
market value of any assets acquired in any transaction that are not owned
directly by the Borrower or a Subsidiary Guarantor (including a Person who
becomes a Subsidiary Guarantor as a result of such Permitted Acquisition) shall
be deemed to be an Investment not permitted by this clause (j);

 

89

--------------------------------------------------------------------------------


 

(k)           other Investments, provided that, at the time each such Investment
is made or otherwise acquired and after giving effect thereto(i) no Default
shall have occurred and be continuing or would result therefrom, (ii) on a Pro
Forma Basis, (x) the Fixed Charge Coverage Ratio for the most recently ended
Test Period is at least 1.25 to 1.00, and (y) average daily Availability for the
period of sixty (60) consecutive days (or, if less, the number of days from and
including the Effective Date to and including the date of determination)
immediately preceding such Investment has been and for the period of six
consecutive months immediately following such Investment is projected by the
Borrower to be not less than the greater of (1) 25% of the Total Commitment on
the date of such Investment and (2) $25,000,000;

 

(l)            other Investments in an amount not to exceed $5,000,000; and

 

(m)          Investments constituting Restricted Payments permitted by
Section 10.6 and Guarantee Obligations permitted by Section 10.1(d)(ii).

 

10.6.        Limitation on Restricted Payments.  None of Holdings, the Borrower
or any Restricted Subsidiary will make any Restricted Payment, provided that,
(a) so long as no Default or Event of Default exists or would exist after giving
effect thereto, Holdings or the Borrower may redeem in whole or in part any of
its capital stock for another class of capital stock or rights to acquire its
capital stock or with proceeds from substantially concurrent equity
contributions or issuances of new shares of its capital stock (or pay dividends
with such proceeds), provided that such other class of capital stock contains
terms and provisions at least as advantageous to the Lenders in all respects
material to their interests as those contained in the capital stock redeemed
thereby, (b) the Borrower and Holdings may declare and pay dividends and/or make
distributions on its capital stock, as applicable the proceeds of which will be
used by Parent or Holdings solely to pay (i) taxes of Parent, Holdings, the
Borrower and the Subsidiaries as part of a consolidated tax filing group for
U.S. federal, state or local tax purposes in an amount not to exceed the income
tax liabilities that would have been payable by the Borrower and its Restricted
Subsidiaries on a stand-alone basis, reduced by any such income taxes paid or to
be paid directly by Borrower or its Restricted Subsidiaries, and (ii) franchise
taxes, administrative and similar expenses related to Parent’s and Holdings’
existence and ownership of the Borrower, as applicable, provided that the amount
of such dividends pursuant to this subclause (ii) does not exceed in any fiscal
year the amount of such taxes and expenses payable for such fiscal year (it
being understood that such expenses shall in no event exceed $1,000,000 in the
aggregate per fiscal year), (c) Holdings, the Borrower and the Restricted
Subsidiaries may make other Restricted Payments; provided that (A) both
immediately before and immediately after giving effect to such Restricted
Payment, no Event of Default shall have occurred and be continuing, (B) at the
time any Restricted Payment is made on a Pro Forma Basis, (x) the Fixed Charge
Coverage Ratio for the most recently ended Test Period for which Section 9.1
Financials have been delivered shall not be less than 1.25 to 1.00 and
(y) average daily Availability for the period of sixty (60) consecutive days
(or, if less, the number of days from and including the Effective Date to and
including the date of determination) immediately preceding such Restricted
Payment has been and for the period of six consecutive months immediately
following such Restricted Payment is projected to be not less than the greater
of (1) 25% of the Total Commitment and (2) $25,000,000 and (C) any amount
received by Holdings shall be promptly used by Holdings to make a Restricted
Payment and (d) Holdings, the

 

90

--------------------------------------------------------------------------------


 

Borrower and its Restricted Subsidiaries may make Restricted Payments to
repurchase or settle shares of capital stock of Parent (or options, warrants or
stock appreciation rights with respect to such capital stock or any other
equity-based award) in an aggregate amount not to exceed (x) $15,000,000 prior
to the Final Date or (y) $5,000,000 in any twelve month period.

 

10.7.        Limitations on Debt Payments and Certain Amendments.

 


(A)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, MAKE DIRECTLY OR INDIRECTLY, ANY PAYMENT OR OTHER DISTRIBUTION
(WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF PRINCIPAL OF
OR INTEREST ON ANY INDEBTEDNESS FOR BORROWED MONEY, OR ANY PAYMENT OR OTHER
DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY
SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION,
RETIREMENT, ACQUISITION, CANCELLATION OR TERMINATION OF ANY INDEBTEDNESS FOR
BORROWED MONEY, EXCEPT:


 

(A)          payments of Indebtedness created under the Credit Documents;

 

(B)           payments of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness, other than payments in respect of
any Indebtedness that is subordinated to the Obligations prohibited by the
subordination provisions thereof;

 

(C)           refinancings, replacements and renewals of Indebtedness to the
extent made with (or in exchange for) Permitted Refinancing Indebtedness (or, in
the case of Indebtedness outstanding pursuant to clause (f), (g) or (j) of
Section 10.1(A), with the proceeds of refinancing Indebtedness incurred pursuant
to such clauses);

 

(D)          payments of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness on a first lien basis;

 

(E)           payments with respect to Indebtedness owed to the Borrower or any
Subsidiary Guarantor;

 

(F)           payments by Restricted Subsidiaries that are not Subsidiary
Guarantors with respect to Indebtedness of such Restricted Subsidiaries;

 

(G)           payments with respect to the Initial Secured Notes and any
Permitted Additional Secured Notes made solely from the proceeds of Notes
Priority Collateral to the extent required by the Secured Notes Documents;

 

(H)          other payments with respect to Indebtedness; provided that (A) both
immediately before and immediately after giving effect to such payment, no Event
of Default shall have occurred and be continuing and (B) at the time any payment
is made on a Pro Forma Basis, (x) the Fixed Charge Coverage Ratio for the most
recently ended Test Period for which Section 9.1 Financials have been delivered
shall not be less than 1.25 to 1.00 and (y) average daily Availability for the
period of sixty (60) consecutive days (or, if less, the number of days from and
including the Effective Date to and

 

91

--------------------------------------------------------------------------------


 

including the date of determination) immediately preceding such payment has been
and for the period of six consecutive months immediately following such payment
is projected by the Borrower to be not less than the greater of (1) 25% of the
Total Commitment and (2) $25,000,000; and

 

(I)            payments with respect to Indebtedness made from the proceeds of a
substantially concurrent contribution to the equity of the Borrower (other than
proceeds from an Equity Cure).

 


(B)           HOLDINGS AND THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
RESTRICTED SUBSIDIARY, TO AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS UNDER ANY
AGREEMENT GOVERNING OR RELATING TO THE SUBORDINATED NOTES, THE INITIAL PIK
CONVERTIBLE NOTES, ANY PERMITTED ADDITIONAL PIK CONVERTIBLE NOTES, THE FORWARD
PURCHASE CONTRACT OR ANY OTHER INDEBTEDNESS WHICH IS SUBORDINATED TO THE
OBLIGATIONS TO THE EXTENT ANY SUCH AMENDMENT, MODIFICATION OR WAIVER WOULD BE
MATERIALLY ADVERSE TO THE LENDERS.  THE BORROWER WILL NOT AMEND THE TERMS OF THE
INITIAL SECURED NOTES, ANY PERMITTED ADDITIONAL SECURED NOTES OR ANY PERMITTED
JUNIOR LIEN OR UNSECURED NOTES IN A MANNER THAT WOULD ACCELERATE THE DATE ON
WHICH THE BORROWER IS REQUIRED TO MAKE ANY PAYMENT OF PRINCIPAL OR INTEREST OR
ANY OTHER AMOUNT THEREON.


 

10.8.        Limitations on Sale Leasebacks.  Holdings and the Borrower will
not, and will not permit any of the Restricted Subsidiaries to, enter into or
effect any Sale Leasebacks, other than Permitted Sale Leasebacks.

 

10.9.        Fixed Charge Coverage Ratio.  During any Minimum Availability
Period, the Borrower will not permit the Fixed Charge Coverage Ratio for the
most recently ended Test Period prior to the commencement of such Minimum
Availability Period or for any Test Period ending during such Minimum
Availability Period to be less than 1.1 to 1.0.

 

For purposes of determining compliance with this Section 10.9 only, any cash
common equity contribution (an “Equity Cure”) to the Borrower by Holdings after
the date on which financial statements are required to be delivered for a Test
Period in accordance with Section 9.1 and on or prior to the day that is 10 days
after such date, shall at the request of the Borrower, be included in the
calculation of Consolidated EBITDA solely for the purposes of determining
compliance with this Section 10.9 for such Test Period and applicable subsequent
Test Periods, provided that (a) in each four fiscal quarter period, there shall
be at least two fiscal quarters in respect of which no Equity Cure is made and
(b) the amount of any such Equity Cure shall be no greater than the amount
required to cause the Borrower to be in compliance with this Section 10.9.

 


SECTION 11.         EVENTS OF DEFAULT


 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1.        Payments.  The Borrower shall (a) default in the payment when due
of any principal of the Loans or (b) default, and such default shall continue
for five or more days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or of any other amounts owing hereunder or under
any other Credit Document; or

 

92

--------------------------------------------------------------------------------


 

11.2.        Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

 

11.3.        Covenants.  Any Credit Party shall (a) (x) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.1(f)(i) or Section 10 or (y) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 9.1(e),
Section 9.16 and Section 9.17 of this Agreement or Section 4.5(b) of the
Security Agreement and such default shall continue unremedied for a period of at
least 5 Business Days after receipt of written notice by the Borrower from the
Administrative Agent, the Security Agents or the Required Lenders or (b) default
in the due performance or observance by it of any term, covenant or agreement
(other than those referred to in Section 11.1 or 11.2 or clause (a) of this
Section 11.3) contained in this Agreement or any Credit Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice by the Borrower from the Administrative Agent or the Required
Lenders; or

 

11.4.        Default Under Other Agreements.  (a) Any of Holdings, the Borrower
or any of the Restricted Subsidiaries shall (i) default in any payment with
respect to any Indebtedness (other than the Obligations) in excess of
$20,000,000 in the aggregate, for Holdings, the Borrower and such Subsidiaries,
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, any such Indebtedness to become due (or to cause Holdings,
the Borrower or any of its Restricted Subsidiaries to purchase any such
Indebtedness) prior to its stated maturity; or (b) without limiting the
provisions of clause (a) above, any such Indebtedness shall be declared to be
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment or as a mandatory prepayment, prior to the stated maturity
thereof or (c) the Forward Purchase Contract is terminated prior to the
settlement date or one or more conditions precedent to the purchase of the
Initial PIK Convertible Notes by Sealy Holding LLC pursuant to the Forward
Purchase Contract has not been satisfied or becomes impossible to satisfy and
such condition or conditions has not been waived by Sealy Holding LLC; or

 

11.5.        Bankruptcy, etc.  Holdings, the Borrower or any Specified
Subsidiary shall commence a voluntary case, proceeding or action concerning
itself under (a) Title 11 of the United States Code entitled “Bankruptcy”, or
(b) in the case of any Foreign Subsidiary that is a Specified Subsidiary, any
domestic or foreign law relating to bankruptcy, insolvency reorganization or
relief of debtors legislation of its jurisdiction of incorporation, in each case
as now or hereafter in effect, or any successor thereto (collectively, the
“Bankruptcy Code”); or an involuntary case, proceeding or action is commenced
against any of Holdings, the Borrower or any Specified Subsidiary and the
petition is not controverted within 10 days after commencement of the case,
proceeding or action; or an involuntary case, proceeding or action is commenced
against any of Holdings, the Borrower or any Specified Subsidiary and the
petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a

 

93

--------------------------------------------------------------------------------


 

custodian (as defined in the Bankruptcy Code) receiver, receiver manager,
trustee or similar person is appointed for, or takes charge of, all or
substantially all of the property of any of Holdings, the Borrower or any
Specified Subsidiary; or any of Holdings, the Borrower or any Specified
Subsidiary commences any other proceeding or action under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to any of Holdings, the Borrower or any Specified Subsidiary; or
there is commenced against any of Holdings, the Borrower,  or any Specified
Subsidiary any such proceeding or action that remains undismissed for a period
of 60 days; or any of Holdings, the Borrower or any Specified Subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding or action is entered; or any of Holdings,
the Borrower or any Specified Subsidiary suffers any appointment of any
custodian receiver, receiver manager, trustee or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or any of Holdings, the Borrower or any Specified Subsidiary
makes a general assignment for the benefit of creditors; or any corporate action
is taken by any of Holdings, the Borrower or any Specified Subsidiary for the
purpose of effecting any of the foregoing; or

 

11.6.        ERISA.  (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); any of Holdings, the
Borrower or any Subsidiary or any ERISA Affiliate has incurred or is likely to
incur a liability to or on account of a Plan under Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code (including the giving of written notice thereof); (b) there could
result from any event or events set forth in clause (a) of this Section 11.6 the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability;
and (c) such lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect; or

 

11.7.        Guarantee.  The Guarantees or any material provision thereof shall
cease to be in full force or effect or any Guarantor thereunder or any Credit
Party shall deny or disaffirm in writing any Guarantor’s obligations under the
Guarantee; or

 

11.8.        Pledge Agreement.  The Pledge Agreements or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under the
Pledge Agreement; or

 

11.9.        Security Agreement.  The Security Agreements or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any grantor

 

94

--------------------------------------------------------------------------------


 

thereunder or any Credit Party shall deny or disaffirm in writing any grantor’s
obligations under the Security Agreement; or

 

11.10.      Mortgages.  Any Mortgage or any material provision of any Mortgage
relating to any material portion of the Collateral shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Administrative Agent or any Lender) or any
mortgagor thereunder or any Credit Party shall deny or disaffirm in writing any
mortgagor’s obligations under any Mortgage; or

 

11.11.      Subordination.  The Obligations of the Borrower, or the obligations
of Holdings or any Subsidiaries pursuant to the Guarantee, shall cease to
constitute senior indebtedness under the subordination provisions of any
document or instrument evidencing the Subordinated Notes or any other permitted
subordinated Indebtedness or such subordination provisions shall be invalidated
or otherwise cease to be legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their terms; or

 

11.12.      Judgments.  One or more judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of $20,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or fully
covered by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days from the entry thereof; or

 

11.13.      Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower, the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i), (ii) and (iv) below shall
occur automatically without the giving of any such notice):  (i) declare the
Total Commitment terminated, whereupon the Commitments and Swingline Commitment,
if any, of each Lender or the Swingline Lender, as the case may be, shall
forthwith terminate immediately and any Fees theretofore accrued shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest and fees in respect of all Loans and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower;
(iii) terminate any Letter of Credit that may be terminated in accordance with
its terms; (iv) exercise rights and remedies under the Credit Documents, at law
or in equity; and/or (v) direct the Borrower to pay (and the Borrower agrees
that upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 11.5 with respect to the Borrower, it will pay) to the
Administrative Agent, at its Administrative Agent’s Office, such additional
amounts of cash, to be held as security for the Borrower’s reimbursement
obligations for Drawings that may subsequently occur thereunder, equal to the
aggregate Stated Amount of all Letters of Credit issued and then outstanding.

 

95

--------------------------------------------------------------------------------


 

SECTION 12.         The Agents

 

12.1.        Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent, Collateral Agent and Co-Collateral Agent as
the agents of such Lender under this Agreement and the other Credit Documents,
and each such Lender irrevocably authorizes the Administrative Agent and the
Security Agents, in their respective capacities, to take such action on its
behalf under the provisions of this Agreement and the other Credit Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agents by the terms of this Agreement and the other Credit Documents,
together with such other powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against any Agent.  Neither the Joint Lead Arrangers nor the Syndication Agent,
in their respective capacities as such, shall have any obligations, duties or
responsibilities under this Agreement but shall be entitled to all benefits of
this Section 12.

 

12.2.        Delegation of Duties.  The Administrative Agent and each Security
Agent may execute any of their respective duties under this Agreement and the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
The Administrative Agent and the Security Agents shall not be responsible for
the negligence or misconduct of any of their respective agents or
attorneys-in-fact selected by it with reasonable care.

 

12.3.        Exculpatory Provisions.  Neither the Administrative Agent nor any
Security Agent, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Credit Document (except for its or
such Person’s own gross negligence or willful misconduct) or (b) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower or any Guarantor or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent or any Security Agent under or in connection with,
this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of the Borrower or any Guarantor to
perform its obligations hereunder or thereunder.  Neither the Administrative
Agent nor any Security Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of the Borrower.

 

12.4.        Reliance by Administrative Agent and Security Agents.  The
Administrative Agent and each Security Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or

 

96

--------------------------------------------------------------------------------


 

Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent or such Security Agent, as the case may be.  The
Administrative Agent and each Security Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  Neither the Administrative Agent nor any Security Agent shall be deemed
to have knowledge of any Secured Cash Management Agreement or Secured Hedge
Agreement unless and until it has received written notice thereof from the
applicable Hedge Bank or Cash Management Bank.

 

12.5.        Notice of Default.  Neither the Administrative Agent nor any
Security Agent shall be deemed to have knowledge or notice of the occurrence of
any Default hereunder unless the Administrative Agent or such Security Agent, as
the case may be, has received notice from a Lender or the Borrower referring to
this Agreement, describing such Default and stating that such notice is a
“notice of default”.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders.

 

12.6.        Non-Reliance on Administrative Agent, Security Agents and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any Security Agent, nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or any Security
Agent hereinafter taken, including any review of the affairs of the Borrower or
any Guarantor, shall be deemed to constitute any representation or warranty by
the Administrative Agent or any Security Agent to any Lender.  Each Lender
represents to the Administrative Agent and each Security Agent that it has,
independently and without reliance upon the Administrative Agent, any Security
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Credit Parties and made its own decision to make its
Loans hereunder and enter into this Agreement.  Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent, any
Security Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Credit Documents, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent and the Security Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Credit Parties that may come into the
possession of the Administrative Agent or any Security Agent or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

12.7.        Indemnification.  The Lenders agree to indemnify the Administrative
Agent and the Security Agents, each in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their Applicable Percentage in effect on the
date on which indemnification is sought (or, if

 

97

--------------------------------------------------------------------------------


 

indemnification is sought after the date upon which the Commitments shall have
terminated and the Total Credit Exposure shall have been paid in full, ratably
in accordance with their respective portions of the Total Credit Exposure in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent or any Security Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or any Security Agent under
or in connection with any of the foregoing, provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or such Security Agent’s, as the case
may be, gross negligence or willful misconduct.  The agreements in this
Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

12.8.        Administrative Agent and Security Agents in Their Individual
Capacities.  The Administrative Agent, the Security Agents and their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Parent and its Subsidiaries as though the Administrative
Agent and the Security Agents were not the Administrative Agents and the
Security Agents hereunder and under the other Credit Documents.  With respect to
the Loans made by it, the Administrative Agent and each Security Agent shall
have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent or a Security Agent, and the terms “Lender” and “Lenders”
shall include the Administrative Agent and the Security Agents in their
respective individual capacities.

 

12.9.        Successor Agent.  The Administrative or any Security Agent may
resign as Administrative Agent or Security Agent, as the case may be, upon 20
days’ prior written notice to the Lenders and the Borrower.  If the
Administrative Agent or any Security Agent shall resign as Administrative Agent
or Security Agent, as the case may be, under this Agreement and the other Credit
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be approved by the
Borrower (which approval shall not be unreasonably withheld) unless an Event of
Default has occurred and is continuing under Section 11.1 or Section 11.5,
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent or a Security Agent, as the case may be, and the term
“Administrative Agent,” “Collateral Agent” or “Co-Collateral Agent,” as the case
may be, shall mean such successor agent effective upon such appointment and
approval, and the former Administrative Agent’s or Security Agents’ rights,
powers and duties as Administrative Agent, Collateral Agent or Co-Collateral
Agent, as the case may be, shall be terminated, without any other or further act
or deed on the part of such former Administrative Agent or Security Agent or any
of the parties to this Agreement or any holders of the Loans.  After any
retiring Administrative Agent’s or Security Agent’s resignation as
Administrative Agent or Security Agent, as the case may be, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent or a Security Agent under this
Agreement and the other Credit Documents.

 

98

--------------------------------------------------------------------------------


 

12.10.      Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax.  If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason other than the gross negligence or willful misconduct of the
Administrative Agent), such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.

 

12.11.      Reports.  Each Lender hereby agrees that (a) it has requested a copy
of each Report prepared by or on behalf of the Administrative Agent or the
Security Agents; (b) the Administrative Agent and the Security Agents (i) make
no representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall not
be liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Credit Parties
and will rely significantly upon the Credit Parties’ books and records, as well
as on representations of the Credit Parties’ personnel and that the
Administrative Agent and the Security Agents undertake no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any other Person except
as otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
it will pay and protect, and indemnify, defend, and hold the Administrative
Agent, the Security Agents and any such other Person preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including reasonable attorney fees) incurred by as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

 

12.12.      Security Agents.  All determinations of the Security Agents under
the Credit Documents shall be made jointly by the Security Agents, provided
that, in the event that the Security Agents cannot agree on any matter to be
determined by the Security Agents, the determination shall be made by the
individual Security Agent asserting the more conservative credit judgment or
declining to permit the requested action for which consent is being sought by
the Borrower, as applicable.  This provision shall be binding upon any successor
Security Agent pursuant to Section 12.9.

 

99

--------------------------------------------------------------------------------


 


SECTION 13.                  [RESERVED]


 


SECTION 14.                  MISCELLANEOUS


 

14.1.        Amendments and Waivers.

 


(A)           NEITHER THIS AGREEMENT NOR ANY OTHER CREDIT DOCUMENT, NOR ANY
TERMS HEREOF OR THEREOF MAY BE AMENDED, SUPPLEMENTED OR MODIFIED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 14.1.  THE REQUIRED LENDERS MAY,
OR, WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT
MAY, FROM TIME TO TIME, (A) ENTER INTO WITH THE RELEVANT CREDIT PARTY OR CREDIT
PARTIES WRITTEN AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS HERETO AND TO THE OTHER
CREDIT DOCUMENTS FOR THE PURPOSE OF ADDING ANY PROVISIONS TO THIS AGREEMENT OR
THE OTHER CREDIT DOCUMENTS OR CHANGING IN ANY MANNER THE RIGHTS OF THE LENDERS
OR OF THE CREDIT PARTIES HEREUNDER OR THEREUNDER OR (B) WAIVE, ON SUCH TERMS AND
CONDITIONS AS THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, MAY SPECIFY IN SUCH INSTRUMENT, ANY OF THE REQUIREMENTS OF THIS AGREEMENT OR
THE OTHER CREDIT DOCUMENTS OR ANY DEFAULT AND ITS CONSEQUENCES; PROVIDED,
HOWEVER, THAT NO SUCH WAIVER AND NO SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION
SHALL DIRECTLY (I) FORGIVE ANY PORTION OF ANY LOAN OR WAIVE ANY REQUIRED
PREPAYMENT OR CASH COLLATERALIZATION PURSUANT TO SECTION 5.2(A) OR EXTEND THE
FINAL SCHEDULED MATURITY DATE OF ANY LOAN OR REDUCE THE STATED RATE, OR FORGIVE
ANY PORTION, OR EXTEND THE DATE FOR THE PAYMENT, OF ANY INTEREST OR FEE PAYABLE
HEREUNDER (OTHER THAN AS A RESULT OF WAIVING THE APPLICABILITY OF
SECTION 2.8(C)), OR EXTEND THE FINAL EXPIRATION DATE OF ANY LENDER’S COMMITMENT
OR EXTEND THE FINAL EXPIRATION DATE OF ANY LETTER OF CREDIT BEYOND THE L/C
MATURITY DATE (PROVIDED THAT THE ADMINISTRATIVE AGENT MAY MAKE PROTECTIVE
ADVANCES AS SET FORTH IN SECTION 2.1), OR INCREASE THE AGGREGATE AMOUNT OF THE
COMMITMENTS OF ANY LENDER, OR AMEND OR MODIFY ANY PROVISIONS OF SECTION 14.8(A),
IN EACH CASE WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AND ADVERSELY
AFFECTED THEREBY, OR (II) AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS
SECTION 14.1 OR REDUCE THE PERCENTAGES SPECIFIED IN THE DEFINITIONS OF THE TERMS
“REQUIRED LENDERS”, “REQUIRED SUPERMAJORITY LENDERS” OR “APPLICABLE PERCENTAGE”
OR CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE BORROWER OF ITS RIGHTS AND
OBLIGATIONS UNDER ANY CREDIT DOCUMENT TO WHICH IT IS A PARTY (EXCEPT AS
PERMITTED PURSUANT TO SECTION 10.3), IN EACH CASE WITHOUT THE WRITTEN CONSENT OF
EACH LENDER DIRECTLY AND ADVERSELY AFFECTED THEREBY, OR (III) AMEND, MODIFY OR
WAIVE ANY PROVISION OF SECTION 12 AS IT RELATES TO THE ADMINISTRATIVE AGENT
WITHOUT THE WRITTEN CONSENT OF THE THEN-CURRENT ADMINISTRATIVE AGENT OR AS IT
RELATES TO THE SECURITY AGENTS WITHOUT THE WRITTEN CONSENT OF BOTH OF THE
THEN-CURRENT SECURITY AGENTS, OR (IV) AMEND, MODIFY OR WAIVE ANY PROVISION OF
SECTION 2.3 RELATING TO LETTERS OF CREDIT, SECTION 2.14 OR SECTION 3 WITHOUT THE
WRITTEN CONSENT OF THE LETTER OF CREDIT ISSUER, OR (V) AMEND, MODIFY OR WAIVE
ANY PROVISIONS HEREOF RELATING TO SWINGLINE LOANS (INCLUDING THE APPLICABLE
PROVISIONS OF SECTION 2.14) WITHOUT THE WRITTEN CONSENT OF THE SWINGLINE LENDER,
OR (VI) INCREASE THE ADVANCE RATES SET FORTH IN THE DEFINITION OF BORROWING BASE
OR ADD NEW CATEGORIES OF ELIGIBLE ASSETS, WITHOUT THE WRITTEN CONSENT OF BOTH OF
THE SECURITY AGENTS AND THE REQUIRED SUPERMAJORITY LENDERS, OR (VII) RELEASE ALL
OR SUBSTANTIALLY ALL OF THE GUARANTORS UNDER THE GUARANTEE (EXCEPT AS EXPRESSLY
PERMITTED BY THE GUARANTEE) OR, EXCEPT AS PERMITTED IN SECTION 14.1(B), RELEASE
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL UNDER THE PLEDGE AGREEMENT, THE
SECURITY AGREEMENT AND THE MORTGAGES, IN EACH CASE WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER, OR (VIII) AMEND SECTION 2.9 SO AS TO PERMIT INTEREST
PERIOD INTERVALS GREATER THAN SIX MONTHS WITHOUT REGARD TO THE CONSENT OF EACH
LENDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AND ADVERSELY
AFFECTED THEREBY, OR (IX) AMEND, MODIFY OR

 

100

--------------------------------------------------------------------------------


 


WAIVE THE APPLICATION OF PROCEEDS PROVISIONS OF SECTION 2.5(B),
SECTION 5.2(A) OR SECTION 5.3(C), WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AND ADVERSELY AFFECTED THEREBY, OR (X) DECREASE THE AMOUNT OR
ALLOCATION OF ANY OPTIONAL OR MANDATORY PREPAYMENT TO BE RECEIVED BY ANY LENDER
HOLDING ANY LOANS WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, OR (XI) WAIVE ANY
CONDITION SET FORTH IN SECTION 6 WITHOUT THE WRITTEN CONSENT OF EACH INITIAL
LENDER.  ANY SUCH WAIVER AND ANY SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION
SHALL APPLY EQUALLY TO EACH OF THE AFFECTED LENDERS AND SHALL BE BINDING UPON
THE BORROWER, SUCH LENDERS, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND
ALL FUTURE HOLDERS OF THE AFFECTED LOANS.  IN THE CASE OF ANY WAIVER, THE
BORROWER, THE LENDERS, THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT SHALL
BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS HEREUNDER AND UNDER THE OTHER
CREDIT DOCUMENTS, AND ANY DEFAULT WAIVED SHALL BE DEEMED TO BE CURED AND NOT
CONTINUING, IT BEING UNDERSTOOD THAT NO SUCH WAIVER SHALL EXTEND TO ANY
SUBSEQUENT OR OTHER DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


 


(B)           ANY LIENS GRANTED TO THE ADMINISTRATIVE AGENT BY THE CREDIT
PARTIES ON ANY COLLATERAL FOR THE BENEFIT OF THE SECURED PARTIES SHALL
AUTOMATICALLY BE RELEASED (I) UPON THE FINAL DATE, (II) CONSTITUTING PROPERTY
BEING SOLD OR DISPOSED OF (OR PROPERTY OF A SUBSIDIARY GUARANTOR WHOSE CAPITAL
STOCK IS BEING SOLD IN A TRANSACTION THAT WILL RESULT IN SUCH SUBSIDIARY
GUARANTOR BEING RELEASED FROM THE GUARANTEE IN ACCORDANCE WITH THE TERMS
THEREOF) TO THE EXTENT SUCH SALE OR DISPOSITION IS IN COMPLIANCE WITH THE TERMS
OF THIS AGREEMENT AND (III) AS REQUIRED BY THE INTERCREDITOR AGREEMENT.
ADDITIONALLY, THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED IN ITS SOLE
DISCRETION TO RELEASE ANY LIENS AS REQUIRED TO EFFECT ANY SALE OR OTHER
DISPOSITION OF SUCH COLLATERAL IN CONNECTION WITH ANY EXERCISE OF REMEDIES OF
THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO SECTION 11.  EXCEPT AS
PROVIDED IN THE PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT WILL NOT RELEASE
ANY LIENS ON COLLATERAL WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE LENDERS
AS SECTION 14.1(A); PROVIDED THAT THE ADMINISTRATIVE AGENT MAY IN ITS
DISCRETION, RELEASE ITS LIENS ON COLLATERAL VALUED IN THE AGGREGATE NOT IN
EXCESS OF $2,000,000 DURING ANY CALENDAR YEAR WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF ANY LENDERS.  ANY SUCH RELEASE SHALL NOT IN ANY MANNER
DISCHARGE, AFFECT, OR IMPAIR THE OBLIGATIONS OR ANY LIENS (OTHER THAN THOSE
EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF THE CREDIT PARTIES IN RESPECT
OF) ALL INTERESTS RETAINED BY THE CREDIT PARTIES, INCLUDING THE PROCEEDS OF ANY
SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.  IN
CONNECTION WITH ANY RELEASE OF LIENS UNDER THE SECURITY DOCUMENTS, THE
ADMINISTRATIVE AGENT SHALL BE PROTECTED IN RELYING ON A CERTIFICATE OF AN
AUTHORIZED OFFICER TO THE EFFECT THAT SUCH RELEASE IS PERMITTED BY THIS
SECTION 14.1(B).


 

14.2.        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and in the case of the other parties hereto to such other
address as may be hereafter notified by the respective parties hereto:

 

The
Borrower:                                                                                                                                                                
Sealy Mattress Company
One Office Parkway
Trinity, NC  27370
Attention:  Kenneth L. Walker
Fax:  336-861-3786

 

101

--------------------------------------------------------------------------------


 

with a copy to

 

Kohlberg Kravis Roberts & Co., L.P.
9 West 57th Street
Suite 4200
New York, NY  10019
Attention:  Brian Carroll
Fax:  212-750-0003

 

The Administrative Agent or

Collateral
Agent:                                                                                                                                                                                                  
JPMorgan Chase Bank, N.A.

1111 Fannin St., Floor 10

Houston, TX  77002

Attention:  Siraz Maknojia

Fax: (713) 750-2782

 

with a copy to

 

JPMorgan Chase Bank, N.A.,

270 Park Avenue, Floor 4

New York, New York 10017

Attention:  Tony Yung

Fax:  (212) 270-6637

 

The Co-Collateral
Agent                                                                                                          
General Electric Capital Corporation
299 Park Avenue
New York, New York 10171
Attention:  Sealy Account Manager
Fax: (646) 428-7094

 

with a copy to:

 

General Electric Capital Corporation
299 Park Avenue
New York, New York 10171
Attention:  Counsel GE Global Sponsor Finance
Fax:  646-428-7295

 

and

 

Winston & Strawn LLP
200 Park Avenue
New York, New York 10166
Attention:  William D. Brewer
Fax:  212-294-4700

 

102

--------------------------------------------------------------------------------


 

provided that any notice, request or demand to or upon the Administrative Agent,
the Security Agents or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

 

14.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, Collateral Agent
or any Lender, any right, remedy, power or privilege hereunder or under the
other Credit Documents shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

14.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.

 

14.5.        Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Agents for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of this Agreement and the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel to the Agents, (b) to pay or
reimburse each Lender, each Security Agent and the Administrative Agent for all
its reasonable and documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to each Lender, of counsel to the
Security Agents and of counsel to the Administrative Agent, (c) to pay,
indemnify and hold harmless each Lender, each Security Agent and the
Administrative Agent from any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, that may be payable or determined to be
payable in connection with the execution, delivery or enforcement of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under, or
otherwise in respect of, this Agreement, the other Credit Documents and any such
other documents, and (d) to pay, indemnify, and hold harmless each Lender, each
Security Agent, the Administrative Agent, their respective Affiliates and their
respective directors, officers, employees, trustees, agents, attorneys-in-fact
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever, including reasonable and documented fees,
disbursements and other charges of counsel, with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Credit Documents and any such other documents, including any of the
foregoing relating to the violation of, noncompliance with or liability under,
any Environmental Law or any actual or

 

103

--------------------------------------------------------------------------------


 

alleged presence of Hazardous Materials applicable to the operations of the
Borrower, any of its Subsidiaries or any of the Real Estate (all the foregoing
in this clause (d), collectively, the “indemnified liabilities”), provided that
the Borrower shall have no obligation hereunder to the Administrative Agent, any
Security Agent or any Lender nor any of their respective directors, officers,
employees and agents with respect to indemnified liabilities arising from
(i) the gross negligence or willful misconduct of the party to be indemnified,
(ii) a material breach of any Credit Document by the party to be indemnified or
(iii) disputes solely among Lenders (in their capacities as such) and not
involving any conduct of any Credit Party.  The agreements in this Section 14.5
shall survive repayment of the Loans and all other amounts payable hereunder. 
Expenses being reimbursed by the Borrower under this Section include, without
limiting the generality of the foregoing, but in each case subject to the
limitations of the foregoing, reasonable out-of-pocket costs and expenses
incurred in connection with:

 

(i)            subject to Section 9.16, appraisals and insurance reviews;

 

(ii)           subject to Section 9.17, field examinations and the preparation
of Reports based on the reasonable fees charged by a third party retained by the
Security Agents or the internally allocated reasonable fees for each Person
employed by the Security Agents with respect to each field examination;

 

(iii)          taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Security Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;

 

(iv)          sums paid or incurred to take any action required of any Credit
Party under the Credit Documents that such Credit Party fails to pay or take;
and

 

(v)           forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and
reasonable costs and expenses of preserving and protecting the Collateral.

 

All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Credit Loans or to another deposit account to the extent permitted by
Section 5.3(d).

 

14.6.        Successors and Assigns; Participations and Assignments.

 


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE LETTER OF CREDIT ISSUER THAT
ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER MAY NOT ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE
BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY
ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN
ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED,
SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO,
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY
AFFILIATE OF THE LETTER OF CREDIT ISSUER THAT ISSUES ANY LETTER OF CREDIT),
PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED

 

104

--------------------------------------------------------------------------------


 


HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE LETTER OF
CREDIT ISSUER AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)           (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH
(B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION
OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN
CONSENT (SUCH CONSENT NOT BE UNREASONABLY WITHHELD; IT BEING UNDERSTOOD THAT,
WITHOUT LIMITATION, THE BORROWER SHALL HAVE THE RIGHT TO WITHHOLD ITS CONSENT TO
ANY ASSIGNMENT IF, IN ORDER FOR SUCH ASSIGNMENT TO COMPLY WITH APPLICABLE LAW,
THE BORROWER WOULD BE REQUIRED TO OBTAIN THE CONSENT OF, OR MAKE ANY FILING OR
REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY) OF:


 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender (unless
increased costs would result therefrom except if an Event of Default under
Section 11.1 or Section 11.5 has occurred and is continuing), an Approved Fund
or, if an Event of Default under Section 11.1 or Section 11.5 has occurred and
is continuing, any other assignee;

 

(B)           the Administrative Agent, the Swingline Lender and the Letter of
Credit Issuer; and

 

(C)           provided; however, that, notwithstanding the foregoing or any
other provision of this Agreement, in no event shall Parent, Holdings, Borrower
or any of their Subsidiaries be permitted to be a Lender or a Participant
hereunder.

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 and
integral multiples of $1,000,000 in excess thereof, or if less, all of such
Lender’s remaining Loans and Commitments unless each of the Borrower and the
Administrative Agent otherwise consents, provided that no such consent of the
Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing; provided further that
contemporaneous assignments to a single assignee made by Affiliate Lenders shall
be aggregated for purposes of meeting the minimum assignment amount requirements
stated above;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;
and

 

105

--------------------------------------------------------------------------------


 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”);

 

For the purpose of this Section 14.6(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers, advises or manages a
Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(V) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ACCEPTANCE, THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS
2.10, 2.11, 3.5, 5.4 AND 14.5).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS
SECTION 14.6 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH
LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION.

 

(IV)          THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S OFFICE A
COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNT (AND STATED INTEREST) OF THE LOANS AND ANY PAYMENT MADE BY
THE LETTER OF CREDIT ISSUER UNDER ANY LETTER OF CREDIT OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER AND THE LENDERS SHALL TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE
TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE
BORROWER, THE LETTER OF CREDIT ISSUER AND ANY LENDER, AT ANY REASONABLE TIME AND
FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ACCEPTANCE AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 

106

--------------------------------------------------------------------------------


 


(C)           (I) ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER OR THE SWINGLINE LENDER, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (EACH, A “PARTICIPANT”) IN
ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS OWING TO IT),
PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER AND THE OTHER LENDERS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT, PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO
SECTION 14.1(A) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF
THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.10, 2.11, 3.5 AND 5.4 (SUBJECT TO THE REQUIREMENTS OF
SUCH SECTIONS) TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS
INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION  14.8(B) AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO
BE SUBJECT TO SECTION 14.8(A) AS THOUGH IT WERE A LENDER.


 

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.10 OR 5.4 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE
BORROWER’S PRIOR WRITTEN CONSENT  (NOT TO BE UNREASONABLY WITHHELD OR DELAYED;
IT BEING UNDERSTOOD THAT, WITHOUT LIMITATION, THE BORROWER SHALL HAVE THE RIGHT
TO WITHHOLD ITS CONSENT TO ANY PARTICIPATION IF THE PARTICIPANT WOULD BE
ENTITLED, ON THE DATE OF THE SALE OF THE PARTICIPATION, TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.10 OR 5.4 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT).

 

(III)          EACH LENDER THAT SELLS A PARTICIPATION SHALL, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF THE BORROWER, MAINTAIN A REGISTER ON WHICH IT ENTERS
THE NAME AND ADDRESS OF EACH PARTICIPANT AND THE PRINCIPAL AMOUNTS (AND STATED
INTEREST) OF EACH PARTICIPANT’S INTEREST IN THE LOANS OR OTHER OBLIGATIONS UNDER
THIS AGREEMENT (THE “PARTICIPANT REGISTER”).  THE ENTRIES IN THE PARTICIPANT
REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND SUCH LENDER SHALL TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE PARTICIPANT REGISTER AS THE OWNER OF
SUCH PARTICIPATION FOR ALL PURPOSES OF THIS AGREEMENT NOTWITHSTANDING ANY NOTICE
TO THE CONTRARY.  ANY SUCH PARTICIPANT REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE ADMINISTRATIVE AGENT AT ANY REASONABLE TIME AND FROM TIME TO
TIME UPON REASONABLE PRIOR NOTICE.

 


(D)           ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT
OF A SECURITY INTEREST, PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT

 

107

--------------------------------------------------------------------------------


 


OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.  IN ORDER TO FACILITATE SUCH PLEDGE OR ASSIGNMENT, THE BORROWER HEREBY
AGREES THAT, UPON REQUEST OF ANY LENDER AT ANY TIME AND FROM TIME TO TIME AFTER
THE BORROWER HAS MADE ITS INITIAL BORROWING HEREUNDER, THE BORROWER SHALL
PROVIDE TO SUCH LENDER, AT THE BORROWER’S OWN EXPENSE, A PROMISSORY NOTE, IN
FORM REASONABLY SATISFACTORY TO EACH INITIAL LENDER, AS THE CASE MAY BE,
EVIDENCING THE REVOLVING CREDIT LOANS AND SWINGLINE LOANS, RESPECTIVELY, OWING
TO SUCH LENDER.


 


(E)           SUBJECT TO COMPLIANCE WITH SECTION 14.16, THE BORROWER AUTHORIZES
EACH LENDER TO DISCLOSE TO ANY PARTICIPANT, SECURED CREDITOR OF SUCH LENDER OR
ASSIGNEE (EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE ANY AND ALL
CONFIDENTIAL INFORMATION (INCLUDING ANY AND ALL FINANCIAL INFORMATION) IN SUCH
LENDER’S POSSESSION CONCERNING THE BORROWER AND ITS AFFILIATES THAT HAS BEEN
DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE BORROWER AND ITS AFFILIATES
PURSUANT TO THIS AGREEMENT OR WHICH HAS BEEN DELIVERED TO SUCH LENDER BY OR ON
BEHALF OF THE BORROWER AND ITS AFFILIATES IN CONNECTION WITH SUCH LENDER’S
CREDIT EVALUATION OF THE BORROWER AND ITS AFFILIATES PRIOR TO BECOMING A PARTY
TO THIS AGREEMENT.


 

14.7.        Replacements of Lenders under Certain Circumstances.  The Borrower
shall be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.10, 2.12, 3.5 or 5.4, (b) is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken, (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution or
(d) in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender” or “each Lender affected thereby” pursuant to
Section 14.1(a), does not consent when the consent of the Required Lenders has
been obtained, but the consent of other remaining Lenders has not been obtained,
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts (other than any
disputed amounts) pursuant to Section 2.8, 2.10, 2.11, 2.13, 3.3, 3.5, 4.1, 5.4
or 14.5, as the case may be, owing to such replaced Lender prior to the date of
replacement, (iv) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 14.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent, the Collateral Agent or any other Lender shall have
against the replaced Lender.

 

14.8.        Adjustments; Set-off.

 


(A)           EXCEPT AS OTHERWISE PROVIDED HEREIN, IF ANY LENDER (A “BENEFITED
LENDER”) SHALL AT ANY TIME RECEIVE ANY PAYMENT OF ALL OR PART OF ITS LOANS, OR
INTEREST THEREON, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER
VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR PROCEEDINGS OF
THE NATURE REFERRED TO IN SECTION 11.5, OR OTHERWISE), IN A GREATER PROPORTION
THAN ANY SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN
RESPECT OF SUCH OTHER LENDER’S LOANS, OR INTEREST THEREON, SUCH BENEFITED LENDER
SHALL PURCHASE FOR CASH

 

108

--------------------------------------------------------------------------------


 


FROM THE OTHER LENDERS A PARTICIPATING INTEREST IN SUCH PORTION OF EACH SUCH
OTHER LENDER’S LOAN, OR SHALL PROVIDE SUCH OTHER LENDERS WITH THE BENEFITS OF
ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE NECESSARY TO CAUSE
SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL
OR PROCEEDS RATABLY WITH EACH OF THE LENDERS; PROVIDED, HOWEVER, THAT IF ALL OR
ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH
BENEFITED LENDER, SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND
BENEFITS RETURNED, TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.


 


(B)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW,
EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) TO
SET-OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS
(GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND
ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER AGREES PROMPTLY TO NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SET-OFF AND APPLICATION
MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


 

14.9.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

14.10.      Severability.  Any provision of any Credit Document that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

14.11.      Integration.  This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Collateral Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents.

 

14.12.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

109

--------------------------------------------------------------------------------


 

14.13.                  Submission to Jurisdiction; Waivers.  Each Credit Party
hereby irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the City of New York, County of New York, State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth in Section 14.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding any special, exemplary, punitive or consequential damages.

 

14.14.                  Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;

 

(b)                                 neither the Administrative Agent, any
Security Agent nor any Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Credit Documents, and the relationship between the Administrative Agent, the
Security Agents and the Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)                                  no joint venture is created hereby or by
the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

14.15.                  WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN

 

110

--------------------------------------------------------------------------------


 

ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

14.16.                  Confidentiality.  The Administrative Agent, each
Security Agent and each Lender shall hold all non-public information furnished
by or on behalf of the Borrower in connection with such Lender’s evaluation of
whether to become a Lender hereunder or obtained by such Lender, such Security
Agent or the Administrative Agent pursuant to the requirements of this Agreement
(“Confidential Information”), confidential in accordance with its customary
procedure for handling confidential information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices
and in any event may make disclosure as required or requested by any
governmental agency or representative thereof or pursuant to legal process or to
such Lender’s, Security Agent’s or the Administrative Agent’s attorneys, or to
any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual party agrees to be
bound by the provisions of this Section 14.16.) or independent auditors or
Affiliates, provided that unless specifically prohibited by applicable law or
court order, each Lender, each Security Agent and the Administrative Agent shall
notify the Borrower of any request by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Lender by such governmental agency) for disclosure
of any such non-public information prior to disclosure of such information, and
provided further that in no event shall any Lender, Security Agent or the
Administrative Agent be obligated or required to return any materials furnished
by the Borrower or any Subsidiary of the Borrower.  Each Lender, each Security
Agent and the Administrative Agent agrees that it will not provide to
prospective Transferees or to prospective direct or indirect contractual
counterparties in swap agreements to be entered into in connection with Loans
made hereunder any of the Confidential Information unless such Person is advises
of and agrees to be bound by the provisions of this Section 14.16.

 

14.17.                  USA PATRIOT Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.

 

[Signature Pages Follow]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

SEALY MATTRESS COMPANY

 

 

 

 

 

By:

/s/ Kenneth L. Walker

 

 

Name:

Kenneth L. Walker

 

 

Title:

Vice President

 

 

 

General Counsel & Secretary

 

 

 

 

 

 

 

 

 

SEALY MATTRESS CORPORATION

 

 

 

 

 

By:

/s/ Kenneth L. Walker

 

 

Name:

Kenneth L. Walker

 

 

Title:

Vice President

 

 

 

General Counsel & Secretary

 

 

 

 

 

 

 

 

 

SEALY CORPORATION

 

 

 

 

 

By:

/s/ Kenneth L. Walker

 

 

Name:

Kenneth L. Walker

 

 

Title:

Vice President

 

 

 

General Counsel & Secretary

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Collateral Agent,

 

Letter of Credit Issuer and as a Lender

 

 

 

 

 

By:

/s/ Tony Yung

 

 

Name:

Tony Yung

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

as Co-Collateral Agent and a Lender

 

 

 

 

 

By:

/s/ Philip F. Carfora

 

 

Name:

Philip F. Carfora

 

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.

 

as a Lender

 

 

 

 

 

By:

/s/ Thomas M. Halsch

 

 

Name:

Thomas M. Halsch

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.

 

as a Lender

 

 

 

 

 

By:

/s/ William Getz

 

 

Name:

William Getz

 

 

Title:

Deputy General Manager

 

--------------------------------------------------------------------------------